Exhibit 10.2

 

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended.  A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

 

Execution Version

 





 

 

Credit Agreement and Guaranty

 

dated as of

 

August 31, 2018

 

among

 

Icagen-T, Inc.
as the Borrower,

 

Icagen, Inc.
as Parent,

 

Certain Subsidiaries of Parent from Time to Time Party hereto,
as the Subsidiary Guarantors,

 

The Lenders from Time to Time Party hereto,
as the Lenders,

 

and

 

Perceptive Credit Holdings II, LP
as the Administrative Agent

 

U.S. $8,000,000

 

 

 

 

 

 

 

 

 

 





 

 

 

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended.  A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

 

Table of Contents

 

Section Heading Page       Section 1. Definitions 1       Section 1.01. Certain
Defined Terms 1 Section 1.02. Accounting Terms and Principles 24 Section 1.03.
Interpretation 24 Section 1.04. Changes to GAAP 26       Section 2. The
Commitments and the Term Loan 26       Section 2.01. Term Loan 26 Section 2.02.
Notes 27 Section 2.03. Use of Proceeds 27 Section 2.04. Proportionate Shares 27
      Section 3 Payments of Principal and Interest 27       Section 3.01.
Repayments and Prepayments Generally; Application 27 Section 3.02. Interest 28
Section 3.03. Prepayments; Prepayment Premium 29 Section 3.04. Closing Fees 30  
    Section 4. Payments, Etc. 30       Section 4.01. Payments 30 Section 4.02.
Computations 31 Section 4.03. Set-Off 31       Section 5. Yield Protection, Etc.
31       Section 5.01. Additional Costs 31 Section 5.02. Illegality 33 Section
5.03. Taxes 33 Section 5.04. Delay in Requests 37       Section 6. Conditions
Precedent 38       Section 6.01. Conditions to the Closing Date 38       Section
7. Representations and Warranties 41       Section 7.01. Power and Authority 41
Section 7.02. Authorization; Enforceability 42 Section 7.03. Governmental and
Other Approvals; No Conflicts 42 Section 7.04. Financial Statements; Material
Adverse Change 42

 



-i-

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended.  A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

 

Section 7.05. Properties 42 Section 7.06. No Actions or Proceedings 45 Section
7.07. Compliance with Laws and Agreements 46 Section 7.08. Taxes 46 Section
7.09. Full Disclosure 46 Section 7.10. Investment Company and Margin Stock
Regulation 46 Section 7.11. Solvency 47 Section 7.12 Equity Holders;
Subsidiaries; Equity Investments 47 Section 7.13. Indebtedness and Liens 47
Section 7.14. Material Agreements 48 Section 7.15. Restrictive Agreements 48
Section 7.16. Real Property 48 Section 7.17. Pension Matters 48 Section 7.18.
Priority of Obligations; Collateral; Security Interest 48 Section 7.19.
Regulatory Approvals 48 Section 7.20. Transactions with Affiliates 50 Section
7.21. OFAC 50 Section 7.22. Anti-Corruption 50 Section 7.23. Deposit and
Disbursement Accounts 50 Section 7.24. Royalty and Other Payments 50      
Section 8. Affirmative Covenants 51       Section 8.01. Financial Statements and
Other Information 51 Section 8.02. Notices of Material Events 52 Section 8.03.
Existence; Conduct of Business 56 Section 8.04. Payment of Obligations 56
Section 8.05. Insurance 56 Section 8.06. Books and Records; Inspection Rights 57
Section 8.07. Compliance with Laws and Other Obligations 58 Section 8.08.
Maintenance of Properties, Etc. 58 Section 8.09. Maintenance of Regulatory
Approvals and Material Intellectual Property 58 Section 8.10. Action Under
Environmental Laws 58 Section 8.11. Use of Proceeds 59 Section 8.12. Certain
Obligations Respecting Subsidiaries; Further Assurances 59 Section 8.13.
Termination of Non-Permitted Liens 60 Section 8.14. Intellectual Property 60
Section 8.15. ERISA Compliance 60 Section 8.16. Cash Management 60 Section 8.17.
Post-Closing Obligations 60 Section 8.18. Milestone 61 Section 8.19. Icagen-T
Lien 61 Section 8.20. Board Observer Rights 61

 



-ii-

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended.  A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

 

Section 9. Negative Covenants 62       Section 9.01. Indebtedness 62 Section
9.02. Liens 63 Section 9.03. Fundamental Changes and Acquisitions 66 Section
9.04. Lines of Business 66 Section 9.05. Investments 66 Section 9.06. Restricted
Payments 68 Section 9.07. Payments of Indebtedness 69 Section 9.08. Change in
Fiscal Year 69 Section 9.09. Sales of Assets, Etc 69 Section 9.10. Transactions
with Affiliates 70 Section 9.11. Restrictive Agreements 70 Section 9.12.
Modifications and Terminations of Material Agreements and Organic Documents 70
Section 9.13. Licensing of Intellectual Property 71 Section 9.14. Sales and
Leasebacks 71 Section 9.15. Hazardous Material 71 Section 9.16. Accounting
Changes 71 Section 9.17. Compliance with ERISA 71       Section 10. Financial
Covenants 71       Section 10.01. Minimum Liquidity 71 Section 10.02. Minimum
Revenue 72       Section 11. Events of Default 72       Section 11.01. Events of
Default 72 Section 11.02. Remedies 75 Section 11.03. Additional Remedies 75
Section 11.04. Prepayment Premium and Redemption Price 76       Section 12.
Guarantee 76       Section 12.01. The Guarantee 76 Section 12.02. Obligations
Unconditional 77 Section 12.03. Reinstatement 78 Section 12.04. Subrogation 78
Section 12.05. Remedies 78 Section 12.06. Instrument for the Payment of Money 78
Section 12.07. Continuing Guarantee 79 Section 12.08. Rights of Contribution 79
Section 12.09. General Limitation on Guarantee Obligations 80

 



-iii-

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended.  A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

 

Section 13. Administrative Agent 80       Section 13.01. Appointment 80 Section
13.02. Rights as a Lender 80 Section 13.03. Exculpatory Provisions 81 Section
13.04. Reliance by Administrative Agent 82 Section 13.05. Delegation of Duties
82 Section 13.06. Resignation of Agent. 82 Section 13.07. Non-Reliance on
Administrative Agent and Other Lenders 83 Section 13.08. Administrative Agent
May File Proofs of Claim 83 Section 13.09. Collateral and Guaranty Matters;
Appointment of Collateral Agent 84       Section 14. Miscellaneous 85      
Section 14.01. No Waiver 85 Section 14.02. Notices 85 Section 14.03. Expenses,
Indemnification, Etc. 86 Section 14.04. Amendments, Etc. 87 Section 14.05.
Successors and Assigns 87 Section 14.06. Survival 89 Section 14.07. Captions 90
Section 14.08. Counterparts 90 Section 14.09. Governing Law 90 Section 14.10.
Jurisdiction, Service of Process and Venue 90 Section 14.11. Waiver of Jury
Trial 91 Section 14.12. Waiver of Immunity 91 Section 14.13. Entire Agreement 91
Section 14.14. Severability 91 Section 14.15. No Fiduciary Relationship 91
Section 14.16. Confidentiality 92 Section 14.17. Right of Setoff 92 Section
14.18. Judgment Currency 93 Section 14.19. USA PATRIOT Act 93 Section 14.20.
Release of Collateral and Guarantees; Non-Disturbance Agreements 93 Section
14.21. Acknowledgement and Consent to Bail-In of EEA Financial Institutions 94

 



-iv-

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended.  A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

 

Schedules and Exhibits

 

Schedule 1 — Commitments and Warrant Shares Schedule 7.05(b) — Obligor
Intellectual Property Schedule 7.05(c) — Material Intellectual Property Schedule
7.06(a) — Certain Litigation Schedule 7.06(c) — Labor Matters Schedule 7.08 —
Taxes Schedule 7.12(a) — Equity Holders Schedule 7.12(b) — Information Regarding
Subsidiaries Schedule 7.12(c) — Equity Investments Schedule 7.13(a) —
Outstanding Indebtedness Schedule 7.13(b) — Pay-Off Indebtedness Schedule
7.13(c) — Liens Schedule 7.14 — Material Agreements of Obligors Schedule 7.15 —
Restrictive Agreements Schedule 7.16 — Real Property Owned or Leased by Obligors
or any Subsidiary Schedule 7.17 — Pension Matters Schedule 7.19(b) — Regulatory
Approvals Schedule 7.19(e) — Certain Regulatory Matters Schedule 7.20 —
Transactions with Affiliates Schedule 7.21 — OFAC Matters Schedule 7.23 —
Deposit and Disbursement Accounts Schedule 7.24 — Royalty and Payments Schedule
8.17 — Post-Closing Obligations Schedule 9.05 — Existing Investments Schedule
9.10 — Transactions with Affiliates Schedule 9.14 — Permitted Sales and
Leasebacks Schedule 10.02 — Contemplated Collaboration Agreement

 

-v-

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended.  A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

  

Exhibit A — Form of Note Exhibit B — [Reserved] Exhibit C — Form of Guarantee
Assumption Agreement Exhibit D-1 — Forms of U.S. Tax Compliance Certificate
Exhibit D-2 — Forms of U.S. Tax Compliance Certificate Exhibit D-3 — Forms of
U.S. Tax Compliance Certificate Exhibit D-4 — Forms of U.S. Tax Compliance
Certificate Exhibit E — Form of Compliance Certificate Exhibit F — Form of
Assignment and Assumption Exhibit G — Form of Landlord Consent Exhibit H — Form
of Security Agreement Exhibit I — Form of Collateral Questionnaire Exhibit J —
Form of Patent Security Agreement Exhibit K — Form of Trademark Security
Agreement Exhibit L — Form of Copyright Security Agreement Exhibit M — Form of
Closing Date Certificate

 

-vi-

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended.  A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

 

Credit Agreement and Guaranty

 

Credit Agreement and Guaranty, dated as of August 31, 2018 (this “Agreement”),
among Icagen-T, Inc., a Delaware corporation (the “Borrower”), Icagen, Inc., a
Delaware corporation (“Parent”), certain of Parent’s Subsidiaries from time to
time parties hereto, the lenders from time to time party hereto (each, a
“Lender” and collectively, the “Lenders”), and Perceptive Credit Holdings II,
LP, as administrative agent for the Lenders (in such capacity, the
“Administrative Agent”).

 

Witnesseth:

 

Whereas, the Borrower has requested that the Lenders provide a senior secured
term loan facility to the Borrower in an aggregate principal amount of
$8,000,000; and

 

Whereas, the Lenders are willing, on the terms and subject to the conditions set
forth herein, to provide such senior secured term loan facility.

 

Now, Therefore, the parties hereto agree as follows:

 

Section 1. Definitions.

 

Section 1.01. Certain Defined Terms. As used herein, the following terms have
the following respective meanings:

 

“Accounting Change Notice” has the meaning set forth in Section 1.04(a).

 

“Acquisition” means any transaction, or any series of related transactions, by
which any Person directly or indirectly, by means of a take-over bid, tender
offer, amalgamation, merger, purchase of assets, or similar transaction having
the same effect as any of the foregoing, (i) acquires all or substantially all
of the assets, business unit or division of any Person, (ii) acquires control of
Equity Interests of a Person representing more than fifty percent (50%) of the
ordinary voting power for the election of directors to the board of directors or
other governing body of such Person, or (iii) acquires control of more than
fifty percent (50%) of the Equity Interests in any Person.

 

“Act” has the meaning set forth in Section 14.19.

 

“Administrative Agent” has the meaning set forth in the preamble hereto.

 

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified; provided
that, with respect to any Lender, an Affiliate of such Lender shall include,
without limitation, all of such Lender’s Related Funds, but shall exclude any
portfolio companies or partners of such Lender or of such Related Funds.

 



 

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended.  A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

 



 

“Agreement” has the meaning set forth in the preamble hereto.

 

“Applicable Margin” means nine and three-quarters percent (9.75%), as such
percentage may be increased pursuant to Section 3.02(b).

 

“Asset Sale” has the meaning set forth in Section 9.09.

 

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee of such Lender in substantially the form of Exhibit F.

 

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

 

“Bailee Letter” means a bailee letter in form and substance reasonably
satisfactory to the Administrative Agent.

 

“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy”.

 

“Board” means, with respect to any Person, the board of directors (or equivalent
management body) of such Person or any committee thereof duly authorized to act
on behalf of such board or management body.

 

“Borrower” has the meaning set forth in the preamble hereto.

 

“Borrowing” means the borrowing of the Term Loan on the Closing Date.

 

“Bridge Notes” means, collectively, those certain 10% Subordinated Promissory
Notes in the aggregate principal amount of $500,000, issued by Parent pursuant
to those certain Securities Purchase Agreements, dated as of August 13, 2018, by
and among Parent and the investors from time to time party thereto.

 

“Business Day” means a day (other than a Saturday or Sunday) on which commercial
banks are not authorized or required to close in New York City.

 

“Calculation Date” has the meaning set forth in Section 10.02.

 

“Capital Lease Obligations” means, as to any Person, the obligations of such
Person to pay rent or other amounts under a lease of (or other agreement
conveying the right to use) real and/or personal property which obligations are
required to be classified and accounted for as a capital lease on a balance
sheet of such Person under GAAP and, for purposes of this Agreement, the amount
of such obligations shall be the capitalized amount thereof, determined in
accordance with GAAP.

 



 -2- 

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended.  A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

 

“Casualty Event” means the damage, destruction or condemnation, as the case may
be, of property of any Person or any of its Subsidiaries excluding any such
property with a fair market value as of the date thereof of less than $1,000,000
per occurrence.

 

“Casualty Event Reinvestment Notice” has the meaning set forth in Section
3.03(b).

 

“Change of Control” means at any time of determination, either (i) the
acquisition of ownership, directly or indirectly, beneficially or of record, by
any Person (or group of Persons acting jointly or otherwise in concert) (other
than the Management Investors) of Equity Interests of Parent having more than
thirty-five percent (35%) of the aggregate ordinary voting power, determined on
a fully diluted basis; (ii) Parent shall cease to own, directly or indirectly,
beneficially and of record, one hundred percent (100%) of the issued and
outstanding Equity Interests of each of its Subsidiaries (except for any such
securities in the nature of directors’ qualifying shares required pursuant to
applicable Law), in each case free and clear of all Liens except Liens created
by the Security Documents; (iii) during any period of twelve (12) consecutive
calendar months, the occupation of a majority of the seats (other than vacant
seats) on the board of directors of Parent by Persons who were neither (a)
nominated by the board of directors of Parent, nor (b) appointed by directors on
the board of directors on the date hereof or so nominated; (iv) the sale of all
or substantially all of the property or business of Parent and its Subsidiaries,
taken as a whole; or (v) a Key Person Event shall have occurred.

 

“Claims” includes litigations, claims, demands, complaints, grievances, actions,
suits, orders, charges, indictments, prosecutions, information (brought by a
public prosecutor without grand jury indictment) or other similar processes,
assessments or reassessments.

 

“Closing Date” means August 31, 2018.

 

“Closing Fee” has the meaning set forth in Section 3.04.

 

“Code” means the Internal Revenue Code of 1986, as amended.

 

“Collateral” means any asset or property of any Person in which a Lien is
purported to be granted under any Loan Document (or all such property, as the
context may require).

 

“Collateral Questionnaire” means the collateral questionnaire in substantially
the form set forth in Exhibit I which shall be delivered pursuant to Section
6.01(k).

 

“Commitment” means the commitment of a Lender to make or otherwise fund a Term
Loan and “Commitments” means such commitments of all Lenders in the aggregate.
The amount of each Lender’s Commitment is set forth on Schedule 1. The aggregate
Commitments of all Lenders as of the Closing Date is $8,000,000.

 



 -3- 

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended.  A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

 

“Committee” has the meaning set forth in Section 8.20.

 

“Commodity Account” means a “Commodity Account” as defined in the NY UCC.

 

“Compliance Certificate” has the meaning set forth in Section 8.01(d).

 

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

 

“Consolidated Net Revenue” means revenue of Parent and its Subsidiaries
determined on a consolidated basis in accordance with GAAP; provided, however,
that Consolidated Net Revenue shall exclude any upfront fees and one-time
milestone payments received by Parent or any of its Subsidiaries from a
collaboration agreement with a pharmaceutical or biotechnology company other
than those upfront fees received by Parent or any of its Subsidiaries in
connection with the collaboration agreements contemplated to be entered into on
Schedule 10.02.

 

“Contracts” means any contract, license, lease, agreement, obligation, promise,
undertaking, understanding, arrangement, document, commitment, entitlement or
engagement under which a Person has, or will have, any liability or contingent
liability (in each case, whether written or oral, express or implied and whether
in respect of monetary or payment obligations, performance obligations or
otherwise).

 

“Control” means, in respect of a particular Person, the possession, directly or
indirectly, of the power to direct or cause the direction of the management or
policies of such Person, whether through the ability to exercise voting power,
by contract or otherwise. “Controlling” and “Controlled” have meanings
correlative thereto.

 

“Controlled Account” has the meaning set forth in Section 8.16(a).

 

“Copyright” means all copyrights, copyright registrations and applications for
copyright registrations, including all renewals and extensions thereof, all
rights to recover for past, present or future infringements thereof and all
other rights whatsoever accruing thereunder or pertaining thereto.

 

“Default” means any Event of Default and any event that has occurred which, upon
the giving of notice thereof, or the lapse of time, or both, would constitute an
Event of Default.

 

“Default Rate” has the meaning set forth in Section 3.02(b).

 

“Deposit Account” is defined in the Security Agreement.

 



 -4- 

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended.  A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

 

“Designated Jurisdiction” means any country or territory to the extent that such
country or territory is the subject of any Sanction.

 

“Disqualified Equity Interests” means, with respect to any Person, any Equity
Interest of such Person that, by its terms (or by the terms of any security or
other Equity Interest into which it is convertible or for which it is
exchangeable), or upon the happening of any event or condition (i) matures or is
mandatorily redeemable (other than solely for Qualified Equity Interests),
including pursuant to a sinking fund obligation or otherwise, (ii) is redeemable
at the option of the holder thereof (other than solely for Qualified Equity
Interests), in whole or in part, (iii) provides for the scheduled payments of
dividends in cash, or (iv) is or becomes convertible into or exchangeable for
Indebtedness or any other Equity Interests that would constitute Disqualified
Equity Interests, in each case, prior to the date that is one hundred and eighty
(180) days after the Maturity Date; provided that, if such Equity Interests are
issued pursuant to any plan for the benefit of directors, officers, employees or
consultants of such Person or by any such plan to such directors, officers,
employees or consultants, such Equity Interests shall not constitute
Disqualified Equity Interests solely because they may be required to be
repurchased by such Person upon the death, disability, retirement or termination
of employment or service of such director, officer, employee or consultant.

 

“Dollars” and “$” means lawful money of the United States of America.

 

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

 

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

 

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

“Eligible Transferee” means and includes (i) any commercial bank, (ii) any
insurance company, (iii) any finance company, (iv) any financial institution,
(v) any investment fund that invests in loans, (vi) with respect to any Lender,
any of its Affiliates, and (vii) any other “accredited investor” (as defined in
Regulation D of the Securities Act) that is principally in the business of
managing investments or holding assets for investment purposes; provided that so
long as no Event of Default has occurred and is continuing, an Eligible
Transferee shall not include any competitor of any Obligor.

 



 -5- 

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended.  A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

 

“Environmental Law” means any federal, state, provincial or local governmental
law, rule, regulation, order, writ, judgment, injunction or decree, whether U.S.
or non-U.S., relating to pollution or protection of the environment or the
treatment, storage, disposal, release, threatened release or handling of
hazardous materials, and all local laws and regulations, whether U.S. or
non-U.S., related to environmental matters and any specific agreements entered
into with any Governmental Authorities which include commitments related to
environmental matters.

 

“Equity Interests” means, with respect to any Person (for purposes of this
defined term, an “issuer”), all shares of, interests or participations in, or
other equivalents in respect of such issuer’s capital stock, including all
membership interests, partnership interests or equivalent, and all debt or other
securities directly or indirectly exchangeable, exercisable or otherwise
convertible into such issuer’s capital stock, whether outstanding as of the
Closing Date or issued after the Closing Date, and in each case however
designated and whether voting or non-voting.

 

“ERISA” means the United States Employee Retirement Income Security Act of 1974,
as amended.

 

“ERISA Affiliate” means, collectively, any Obligor, Subsidiary thereof, and any
Person under common control, or treated as a single employer, with any Obligor
or Subsidiary thereof, within the meaning of Section 414(b), (c) or, solely with
respect to Code Section 412 or ERISA Section 302, (m) or (o) of the Code.

 

“ERISA Event” means (i) a reportable event as defined in Section 4043 of ERISA
with respect to a Title IV Plan, excluding, however, such events as to which the
PBGC by regulation has waived the requirement of Section 4043(a) of ERISA that
it be notified within thirty (30) days of the occurrence of such event; (ii) a
withdrawal by any Obligor or any ERISA Affiliate thereof from a Title IV Plan or
the termination of any Title IV Plan resulting in liability under Sections 4063
or 4064 of ERISA; (iii) the withdrawal of any Obligor or any ERISA Affiliate
thereof in a complete or partial withdrawal (within the meaning of Section 4203
and 4205 of ERISA) from any Multiemployer Plan if there is any liability
therefore, or the receipt by any Obligor or any ERISA Affiliate thereof of
notice from any Multiemployer Plan that it is in insolvency pursuant to 4245 of
ERISA; (iv) the filing of a notice of intent to terminate, the treatment of a
plan amendment as a termination under Section 4041 or 4041A of ERISA, or the
commencement of proceedings by the PBGC to terminate a Title IV Plan or
Multiemployer Plan; (v) the imposition of liability on any Obligor or any ERISA
Affiliate thereof pursuant to Sections 4062(e) or 4069 of ERISA or by reason of
the application of Section 4212(c) of ERISA; (vi) the failure by any Obligor or
any ERISA Affiliate thereof to make any required contribution to a Title IV
Plan, or the failure to meet the minimum funding standard of Section 412 of the
Code with respect to any Title IV Plan (whether or not waived in accordance with
Section 412(c) of the Code) or the failure to make by its due date a required
installment under Section 430 of the Code with respect to any Title IV Plan or
the failure to make any required contribution to a Multiemployer Plan; (vii) the
determination that any Title IV Plan is considered an at-risk plan or a plan in
endangered to critical status within the meaning of Sections 430, 431 and 432 of
the Code or Sections 303, 304 and 305 of ERISA; (viii) an event or condition
which would reasonably be expected to constitute grounds under Section 4042 of
ERISA for the termination of, or the appointment of a trustee to administer, any
Title IV Plan or Multiemployer Plan; (ix) the imposition of any liability under
Title I or Title IV of ERISA, other than PBGC premiums due but not delinquent
under Section 4007 of ERISA, upon any Obligor or any ERISA Affiliate thereof;
(x) an application for a funding waiver under Section 412 of the Code or an
extension of any amortization period pursuant to Section 433 of the Code with
respect to any Title IV Plan; or (xi) the imposition of any lien (or the
fulfillment of the conditions for the imposition of any lien) on any of the
rights, properties or assets of any Obligor or any ERISA Affiliate thereof,
pursuant to Title IV of ERISA, 303(k) of ERISA or Section 430(k) of the Code.

 



 -6- 

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended.  A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

 

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation
Schedule published by the Loan Market Association (or any successor Person), as
in effect from time to time.

 

“Event of Default” has the meaning set forth in Section 11.01.

 

“Excess Funding Guarantor” has the meaning set forth in Section 12.08.

 

“Excess Payment” has the meaning set forth in Section 12.08.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“Excluded Account” means, collectively, (i) accounts used exclusively for
payroll, the withheld employee portion of payroll taxes and other employee wage
and benefit payments, and (ii) fiduciary and other trust accounts.

 

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient: (i) Taxes imposed on or measured by net income (however denominated),
franchise Taxes and branch profits Taxes, in each case, (x) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivisions thereof) or
(y) that are Other Connection Taxes, (ii) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Term Loan or Commitment
pursuant to a law in effect on the date on which (1) such Lender acquires such
interest in the Term Loan or Commitment (other than pursuant to an assignment
request by the Borrower pursuant to Section 5.03(h)) or (2) such Lender changes
its lending office, except in each case to the extent that, pursuant to
Section 5.03, amounts with respect to such Taxes were payable either to such
Lender’s assignor immediately before such Lender became a party hereto or to
such Lender immediately before it changed its lending office, (iii) Taxes
attributable to such Recipient’s failure to comply with Section 5.03(f), and
(iv) any withholding Taxes imposed under FATCA.

 

“Fair Share” has the meaning set forth in Section 12.08.

 



 -7- 

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended.  A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

 

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any agreements entered into
pursuant to Section 1471(b)(1) of the Code, and any fiscal or regulatory
legislation, rules or practices adopted pursuant to any intergovernmental
agreement, treaty or convention among Governmental Authorities and implementing
such Sections of the Code.

 

“FD&C Act” means the U.S. Food, Drug and Cosmetic Act of 1938 (or any successor
thereto), as amended from time to time, and the rules, regulations, guidelines,
guidance, documents and compliance policy guides issued or promulgated
thereunder.

 

“FDA” means the U.S. Food and Drug Administration and any successor entity.

 

“Foreign Lender” means a Lender (or, if the Lender is a disregarded entity for
U.S. federal income tax purposes, the Person treated as the owner of the assets
of such Lender for U.S. federal income tax purposes) that is not a U.S. Person.

 

“Foreign Subsidiary” means a Subsidiary of Parent that is not incorporated,
formed or organized under the laws of the United States, any State of the United
States or the District of Columbia.

 

“GAAP” means generally accepted accounting principles in the United States of
America, as in effect from time to time, set forth in the opinions and
pronouncements of the Accounting Principles Board and the American Institute of
Certified Public Accountants, in the statements and pronouncements of the
Financial Accounting Standards Board and in such other statements by such other
entity as may be in general use by significant segments of the accounting
profession that are applicable to the circumstances as of the date of
determination. The definition of GAAP shall be subject to Sections 1.02 and
1.04.

 

“Governmental Approval” means any required consent, authorization, approval,
order, license, franchise, permit, certification, accreditation, registration,
clearance, exemption, filing or notice that is issued or granted by or from (or
pursuant to any act of) any applicable Governmental Authority, including any
application or submission related to any of the foregoing.

 

“Governmental Authority” means any nation, government, branch of power (whether
executive, legislative or judicial), state, province or municipality or other
political subdivision thereof and any entity exercising executive, legislative,
judicial, monetary, regulatory or administrative functions of or pertaining to
government, including without limitation regulatory authorities, governmental
departments, agencies, commissions, bureaus, officials, ministers, courts,
bodies, boards, tribunals and dispute settlement panels, and other law-, rule-
or regulation-making organizations or entities of any state, territory, county,
city or other political subdivision of any country, in each case whether U.S. or
non-U.S.

 



 -8- 

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended.  A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

 

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other monetary obligation of any
other Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of the guarantor, direct or indirect,
(i) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other monetary obligation or to purchase (or to advance
or supply funds for the purchase of) any security for the payment thereof,
(ii) to purchase or lease property, securities or services for the purpose of
assuring the owner of such Indebtedness or other monetary obligation of the
payment thereof, (iii) to maintain working capital, equity capital or any other
financial statement condition or liquidity of the primary obligor so as to
enable the primary obligor to pay such Indebtedness or other monetary
obligation, or (iv) as an account party in respect of any letter of credit or
letter of guaranty issued to support such Indebtedness or monetary obligation;
provided that the term Guarantee shall not include endorsements for collection
or deposit in the ordinary course of business. The amount of any Guarantee shall
be deemed to be an amount equal to the stated or determinable amount of the
related primary obligation, or portion thereof, in respect of which such
Guarantee is made or, if not stated or determinable, the maximum reasonably
anticipated liability in respect thereof as determined by the guaranteeing
Person in good faith.

 

“Guarantee Assumption Agreement” means a Guarantee Assumption Agreement
substantially in the form of Exhibit C by an entity that, pursuant to
Section 8.12(a), is required to become a “Subsidiary Guarantor.”

 

“Guaranteed Obligations” has the meaning set forth in Section 12.01.

 

“Hazardous Material” means any substance, element, chemical, compound, product,
solid, gas, liquid, waste, by-product, pollutant, contaminant or material which
is hazardous or toxic, and includes, without limitation, (i) asbestos,
polychlorinated biphenyls and petroleum (including crude oil or any fraction
thereof) and (ii) any material classified or regulated as “hazardous” or “toxic”
or words of like import pursuant to an Environmental Law.

 

“Hedging Agreement” means any interest rate exchange agreement, foreign currency
exchange agreement, commodity price protection agreement or other interest or
currency exchange rate or commodity price hedging arrangement.

 

“HIPAA” means the Health Insurance Portability and Accountability Act of 1996,
as amended by the Health Information Technology for Economic and Clinical Health
Act of the American Recovery and Reinvestment Act of 2009.

 

“Impermissible Qualification” means any qualification or exception to the
opinion or certification of any independent public accountant as to any
financial statement of Parent or any of its Subsidiaries which is of a “going
concern” or similar nature.

 



 -9- 

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended.  A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

 

“Indebtedness” of any Person means, without duplication, (i) all obligations of
such Person for borrowed money, (ii) all obligations of such Person evidenced by
bonds, debentures, notes or similar instruments, (iii) all obligations of such
Person upon which interest charges are customarily paid, (iv) all obligations of
such Person in respect of the deferred purchase price of property or services or
under conditional sale or other title retention agreements relating to property
acquired by such Person, and including any purchase price adjustments or
indemnity requirements incurred in connection with any Permitted Acquisition
(excluding current trade accounts payable incurred in the ordinary course of
business), (v) all Indebtedness of others secured by (or for which the holder of
such Indebtedness has an existing right, contingent or otherwise, to be secured
by) any Lien on property owned or acquired by such Person, whether or not the
Indebtedness secured thereby has been assumed, (vi) all Guarantees by such
Person of Indebtedness of others, (vii) all Capital Lease Obligations of such
Person, (viii) all obligations, contingent or otherwise, of such Person as an
account party in respect of letters of credit and letters of guaranty,
(ix) obligations under any Hedging Agreement, currency swaps, forwards, futures
or derivatives transactions, (x) all obligations, contingent or otherwise, of
such Person in respect of bankers’ acceptances, (xi) all obligations of such
Person under license or other agreements containing a guaranteed minimum payment
or purchase by such Person, other than operating leases entered into in the
ordinary course of business and any such license or other agreement for the
purchase or use of goods, software and other intangibles, services or supplies
in the ordinary course of business and (xii) any Disqualified Equity Interests
of such Person. The Indebtedness of any Person shall include the Indebtedness of
any other entity (including any partnership in which such Person is a general
partner) to the extent such Person is liable therefor as a result of such
Person’s ownership interest in or other relationship with such entity, except to
the extent the terms of such Indebtedness provide that such Person is not liable
therefor.

 

“Indemnified Party” has the meaning set forth in Section 14.03(c).

 

“Indemnified Taxes” means (i) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any Obligation and (ii) to
the extent not otherwise described in clause (i), Other Taxes.

 

“Industrial Designs” has the meaning set forth in the Security Documents.

 

“Insolvency Proceeding” means (i) any case, action or proceeding before any
court or other Governmental Authority relating to bankruptcy, reorganization,
insolvency, liquidation, receivership, dissolution, winding-up or relief of
debtors, or (ii) any general assignment for the benefit of creditors,
composition, marshaling of assets for creditors, or other similar arrangement in
respect of any Person’s creditors generally or any substantial portion of such
Person’s creditors, in each case undertaken under U.S. Federal, state or foreign
Law, including the Bankruptcy Code.

 

“Intellectual Property” means all Patents, Trademarks, Copyright, Industrial
Designs, Technical Information and other intellectual property, whether
registered or not and whether existing under, U.S. or non-U.S. Law or
jurisdiction, including (without limitation) all of the following: (i) all
applications or registrations relating to the foregoing; (ii) all rights and
privileges arising under any applicable Law with respect to the foregoing; (iii)
rights to sue for past, present or future infringements of such Intellectual
Property; and (iv) all rights of the same or similar effect or nature in any
jurisdiction corresponding to such Intellectual Property anywhere in the world.

 



 -10- 

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended.  A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

 

“Interest Period” means (a) the period commencing on (and including) the Closing
Date and ending on (and including) the last day of the calendar month in which
the Closing Date occurs, and (b) thereafter, the period beginning on (and
including) the first day of each succeeding calendar month and ending on the
earlier of (and including) (x) the last day of such calendar month and (y) the
Maturity Date.

 

“Interest Rate” means the sum of (i) the Applicable Margin plus (ii) the greater
of (x) the Reference Rate and (y) two and one-quarter percent (2.25%).

 

“Invention” means any novel, inventive or useful art, apparatus, method,
process, machine, manufacture or composition of matter, or any novel, inventive
and useful improvement in any art, method, process, machine, manufacture or
composition of matter.

 

“Investment” means, for any Person: (i) any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Equity Interests or debt or other securities of another Person,
(ii) a loan, advance or capital contribution to, Guarantee or assumption of debt
of, or purchase or other acquisition of any other debt or equity participation
or interest in, another Person, including any partnership or joint venture
interest in such other Person, or (iii) the purchase or other acquisition (in
one transaction or a series of transactions) of all or substantially all of the
property and assets or business of another Person or assets constituting a
business unit, line of business or division of such Person. The amount of an
Investment will be determined at the time the Investment is made without giving
effect to any subsequent changes in value.

 

“IRS” means the U.S. Internal Revenue Service or any successor agency.

 

“Key Person” means Richard Cunningham or such other person as may be acceptable
by the Lenders as Richard Cunningham’s replacement pursuant to the definition of
“Key Person Event.”

 

“Key Person Event” means that (a) the Key Person (i) ceases to hold the office
of chief executive officer (or equivalent) of Parent or fails to be directly and
actively involved in the day to day management and direction of Parent and its
Subsidiaries and a successor reasonably acceptable to the Lenders shall not have
been appointed within 90 days of such cessation, or (ii) becomes or is an
employee, manager or officer of any entity other than Parent and its
Subsidiaries and (b) Tim Tyson is no longer serving as the Chairman of the Board
of Parent.

 

“Landlord Consent” means a Landlord Consent substantially in the form of
Exhibit G or in a form otherwise reasonably satisfactory to the Administrative
Agent.

 



 -11- 

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended.  A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

 

“Law” means any U.S. or non-U.S. federal, state, provincial, territorial,
municipal or local statute, treaty, rule, guideline, regulation, ordinance, code
or administrative or judicial precedent or authority, including any
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case, whether or not having the force of law.

 

“Lenders” has the meaning set forth in the preamble hereto.

 

“Lien” means any mortgage, lien, pledge, charge or other security interest, or
any lease, title retention agreement, easement, right-of-way or other
encumbrance of any kind or character whatsoever or any preferential arrangement
that has the practical effect of creating a security interest.

 

“Loan Documents” means, collectively, this Agreement, the Notes, the Warrant,
the Security Documents, the Series C Preferred Subordination Agreement, the
Guarantee Assumption Agreements and any subordination agreement, intercreditor
agreement or other present or future document, instrument, agreement or
certificate delivered to any Lender in connection with this Agreement or any of
the other Loan Documents, in each case, as amended, restated, supplemented or
otherwise modified.

 

“Loss” means any judgment, debt, liability, expense, cost, damage or loss,
contingent or otherwise, whether liquidated or unliquidated, matured or
unmatured, disputed or undisputed, contractual, legal or equitable, including
loss of value, professional fees, including reasonable fees and disbursements of
legal counsel, and all costs incurred in investigating or pursuing any Claim or
any proceeding relating to any Claim.

 

“Majority Lenders” means, at any time, Lenders having at such time in excess of
fifty percent (50%) of the aggregate Commitments (or, if such Commitments are
terminated, the outstanding principal amount of the Term Loan) then in effect.

 

“Management Investors” means any current directors, officers, management and/or
employees of Parent or any of its Subsidiaries and any of their respective
family members, trusts or other estate planning vehicles and any Person owned or
controlled by any of the foregoing, in each case, holding, beneficially or of
record, Equity Interests in Parent.

 

“Margin Stock” means “margin stock” within the meaning of Regulations T, U and
X.

 

“Material Adverse Change” and “Material Adverse Effect” mean a material adverse
change in or effect on (i) the business, condition (financial or otherwise),
operations or performance of Parent and its Subsidiaries, taken as a whole,
(ii) the ability of either (x) the Borrower or (y) the Obligors, taken as a
whole, to perform its or their, as the case may be, obligations under the Loan
Documents, as and when due or (iii) the legality, validity, binding effect or
enforceability of any Loan Document or the rights and remedies of any Secured
Party under any of the Loan Documents.

 

“Material Agreement” means (i) any Contract to which any Obligor or any of its
properties is bound or subject to and which is listed on Schedule 7.14, (ii) any
other Contract to which any Obligor is a party or a beneficiary from time to
time, the absence or termination of which could reasonably be expected to result
in a Material Adverse Effect, and (iii) any other Contract to which any Obligor
is a party that during any period of 12 consecutive months is reasonably
expected to (1) result in payments or receipts (including royalty, licensing or
similar payments) made to any Obligor or any of its Subsidiaries in an aggregate
amount in excess of $1,000,000 or (2) require payments or expenditures
(including royalty, licensing or similar payments) to be made by any Obligor or
any of its Subsidiaries in an aggregate amount in excess of $1,000,000.

 



 -12- 

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended.  A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

 

“Material Indebtedness” means, at any time, any Indebtedness of any Obligor
(excluding intercompany Indebtedness among Obligors and/or their Subsidiaries to
the extent permitted hereunder), the outstanding principal amount of which,
individually or in the aggregate, exceeds $500,000.

 

“Material Intellectual Property” means (i) all Obligor Intellectual Property
listed in Schedule 7.05(c) and (ii) all other Obligor Intellectual Property,
whether currently owned or licensed or acquired, developed or otherwise licensed
or obtained after the date hereof (a) the loss of which could reasonably be
expected to have a Material Adverse Effect or (b) that has a fair market value
in excess of $500,000.

 

“Maturity Date” means August 31, 2022.

 

“Mortgage” means that certain Deed of Trust, Assignment of Rents, Fixture Filing
and Security Agreement, dated as of the date hereof, made by Borrower, as
trustor, in favor of the Administrative Agent, as beneficiary.

 

“Mortgaged Premises” means the real property located at 2090 E. Innovation Park
Drive, Oro Valley, Pima County, Arizona 85755.

 

“Multiemployer Plan” means any multiemployer plan, as defined in
Section 4001(a)(3) of ERISA, to which any ERISA Affiliate incurs or otherwise
has any obligation or liability, contingent or otherwise.

 

“Net Cash Proceeds” means, with respect to any Casualty Event, the amount of
cash proceeds received (directly or indirectly) from time to time by or on
behalf of any Obligor after deducting therefrom only (w) reasonable fees, costs
and expenses related thereto incurred by such Obligor in connection therewith,
(x) amounts required to be repaid on account of any Permitted Indebtedness or
other obligations (other than the Obligations) required to be repaid as a result
of such Casualty Event, (y) amounts required to be reserved in accordance with
GAAP for indemnities and against liabilities associated with the property
damaged, destructed or condemned in such Casualty Event and (z) Taxes (including
transfer Taxes or net income Taxes) paid or payable in connection therewith;
provided that amounts specified therein in respect of costs, expenses or
repayments shall only be deducted from aggregate cash proceeds to the extent
such amounts are (1) actually paid to a Person that is not an Affiliate of
Parent or any of its Subsidiaries and (2) properly attributable to such Casualty
Event.

 



 -13- 

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended.  A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

 

“Note” means a promissory note, in substantially the form of Exhibit A hereto,
executed and delivered by the Borrower to any Lender in accordance with
Section 2.02.

 

“NY UCC” means the UCC as in effect from time to time in New York.

 

“Obligations” means, with respect to any Obligor, all amounts, obligations,
liabilities, covenants and duties of every type and description owing by such
Obligor to any Secured Party (including all Guaranteed Obligations and the
Warrant Obligations), arising out of, under, or in connection with, any Loan
Document, whether direct or indirect (regardless of whether acquired by
assignment), absolute or contingent, due or to become due, whether liquidated or
not, now existing or hereafter arising and however acquired, and whether or not
evidenced by any instrument or for the payment of money, including, without
duplication, (i) if such Obligor is the Borrower, the Term Loan, (ii) all
interest accruing under the Loan Documents, whether or not accruing after the
filing of any petition in bankruptcy or after the commencement of any
insolvency, reorganization or similar proceeding, and whether or not a claim for
post-filing or post-petition interest is allowed in any such proceeding, and
(iii) all other fees, expenses (including fees, charges and disbursement of
counsel), interest, commissions, charges, costs, disbursements, indemnities and
reimbursement of amounts paid and other sums, in each case, chargeable to such
Obligor under any Loan Document.

 

“Obligor Intellectual Property” means, at any time of determination,
Intellectual Property owned by any of the Obligors at such time including,
without limitation, the Intellectual Property listed on Schedule 7.05(b).

 

“Obligors” means, collectively, the Borrower, Parent and the Subsidiary
Guarantors and their respective successors and permitted assigns.

 

“Observer” has the meaning set forth in Section 8.20.

 

“One-Month LIBOR” means, with respect to any applicable Interest Period
hereunder, the one-month London Interbank Offered Rate for deposits in Dollars,
as determined by the Administrative Agent from the appropriate Bloomberg or
Telerate page selected by the Administrative Agent (or any successor thereto or
similar source reasonably determined by the Administrative Agent from time to
time), which shall be that one-month London Interbank Offered Rate for deposits
in Dollars in effect at approximately 11:00 a.m. (London, England time) two (2)
Business Days prior to the first Business Day of such Interest Period rounded up
to the nearest 1/100 of one percent (1%). The Administrative Agent’s
determination of interest rates shall be determinative in the absence of
manifest error.

 



 -14- 

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended.  A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

 

“Organic Document” means, for any Person, its certificate of incorporation,
by-laws, certificate of partnership, partnership agreement, certificate of
formation, limited liability agreement, operating agreement and all shareholder
agreements, voting trusts and similar arrangements applicable to such Person’s
Equity Interests.

 

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in the Term Loan or Loan
Document).

 

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made at the request of the Borrower pursuant to Section 5.03(h)).

 

“Parent” has the meaning set forth in the preamble hereto.

 

“Parent Credit Agreement” means that certain Credit Agreement and Guaranty,
dated as of the date hereof, by and among Parent, as borrower, the subsidiaries
of Parent from time to time party thereto, the lenders from time to time party
thereto and Perceptive Credit Holdings II, LP, as administrative agent (as
amended, restated, supplemented or otherwise modified from time to time).

 

“Parent Loan Documents” has the meaning ascribed to the term “Loan Documents” in
the Parent Credit Agreement.

 

“Participant” has the meaning set forth in Section 14.05(e).

 

“Participant Register” has the meaning set forth in Section 14.05(e).

 

“Patents” means all patents and patent applications, including the inventions
and improvements described and claimed therein together with the reissues,
divisions, continuations, renewals, extensions and continuations in part
thereof, all income, royalties, damages and payments now or hereafter due and/or
payable with respect thereto, all damages and payments for past or future
infringements thereof and rights to sue therefor, and all rights corresponding
thereto throughout the world.

 

“Payment Date” means (i) the last day of each Interest Period and (ii) the
Maturity Date; provided that, in the event any such day is not a Business Day,
then the payment due on such day shall be payable on the next occurring Business
Day.

 

 

 -15- 

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended.  A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

 

“Pay-Off Indebtedness” means the Indebtedness listed on Schedule 7.13(b).

 

“Pay-Off Letters” means each payoff letter in respect of the Pay-Off
Indebtedness, in form and substance reasonably satisfactory to the
Administrative Agent.

 

“PBGC” means the United States Pension Benefit Guaranty Corporation referred to
and defined in ERISA and any successor entity performing similar functions.

 

“Permitted Acquisition” means any Acquisition by Parent or any of its
Subsidiaries whether by purchase, merger or otherwise, of (i) all or
substantially all of the assets of any U.S. Person, (ii) more than fifty percent
(50%) of all voting Equity Interests of any U.S. Person (determined on a fully
diluted basis), (iii) an entire business line or unit or division of any U.S.
Person or (iv) any other asset or assets (other than assets in the nature of
inventory acquired in the ordinary course of business) located in the United
States; provided that:

 

(a) immediately prior to, and after giving effect thereto, no Default or Event
of Default shall have occurred and be continuing or would reasonably be expected
to result therefrom;

 

(b) all transactions in connection therewith shall be consummated, in all
material respects, in accordance with all applicable Laws, and in conformity in
all material respects with all applicable Governmental Approvals;

 

(c) in the case of the Acquisition of any Equity Interests of any Person, all of
such Equity Interests shall be majority owned by Parent or its Subsidiaries, and
the Borrower shall have taken or caused to be taken, as of the date such Equity
Interests are acquired, all necessary actions to comply with Section 8.12(a), as
applicable;

 

(d) in the case of the Acquisition of assets, all assets acquired shall be owned
by Parent or its Subsidiaries, and the Borrower shall have taken or caused to be
taken, as of the date the assets are acquired, all necessary actions to comply
with Section 8.12(a), as applicable;

 

(e) such Person (in the case of an Acquisition of Equity Interests) or assets
(in the case of an Acquisition of assets or a division) shall be engaged or
used, as the case may be, in substantially the same business or lines of
business in which Parent and its Subsidiaries are engaged as of the Closing Date
or a business reasonably related, incidental or complimentary thereto or a
reasonable extension thereof or a business having a similar customer base;

 

(f) on a pro forma basis after giving effect to such Acquisition, Parent and its
Subsidiaries shall be in compliance with the financial covenants set forth in
Section 10;

 



 -16- 

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended.  A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

 

(g) the aggregate consideration for all such Acquisitions together with all
Acquisitions permitted under the Parent Credit Agreement does not exceed
$1,000,000 in cash in any fiscal year;

 

(h) the Borrower shall have provided the Administrative Agent with at least
fifteen (15) Business Days’ prior written notice of any such Acquisition,
together with summaries, prepared in reasonable detail, of all due diligence
conducted by or on behalf of Parent or the applicable Subsidiary prior to such
Acquisition;

 

(i) the Administrative Agent shall have received a certificate of a Responsible
Officer of the Borrower (prepared in reasonable detail), certifying as to any
contingent liabilities and, to the extent applicable, prospective research and
development costs associated with the Person or assets being acquired; and

 

(j) all of the assets or Equity Interests acquired in connection with such
Acquisition shall be of a U.S. Person.

 

“Permitted Cash Equivalent Investments” means (i) marketable direct obligations
issued or unconditionally guaranteed by the United States or any agency or any
State thereof having maturities of not more than one (1) year from the date of
acquisition, (ii) commercial paper maturing no more than one (1) year after its
creation and having the highest rating from either Standard & Poor’s Ratings
Group or Moody’s Investors Service, Inc., (iii) time deposits with, or insured
certificates of deposit or banker’s acceptances of, any commercial bank that
(x) is organized under the laws of the United States or is the principal banking
subsidiary of a bank holding company organized under the laws of the United
States and is a member of the Federal Reserve System and (y) has combined
capital and surplus of at least $1,000,000,000, in each case with maturities of
not more than one (1) year from the date of acquisition, and (iv) any money
market funds at least ninety-five percent (95%) of the assets of which
constitute investments of the type described in clauses (i), (ii) or (iii)
above.

 

“Permitted Indebtedness” means any Indebtedness permitted under Section 9.01.

 

“Permitted Liens” means any Liens permitted under Section 9.02.

 

“Permitted Priority Liens” means Liens permitted under any of the clauses (b),
(c), (d), (e), (f) or (i) of Section 9.02.

 



 -17- 

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended.  A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

 

“Permitted Refinancing” means, with respect to any Permitted Indebtedness, any
extension, renewal, replacement or refinancing of such Indebtedness; provided
that such extension, renewal, replacement or refinancing (i) shall not increase
the outstanding principal amount of such Indebtedness except by accrued and
unpaid interest and premiums thereon and fees and expenses associated with such
extension, renewal, replacement or refinancing, (ii) contains terms relating to
outstanding principal amount, amortization, maturity, collateral (if any) and
subordination (if any), and other material terms taken as a whole no less
favorable in any material respect to Parent and its Subsidiaries or the Secured
Parties than the terms of any agreement or instrument governing the Indebtedness
being extended, renewed, replaced or refinanced, (iii) shall have an applicable
interest rate or equivalent yield which does not exceed the interest rate or
equivalent yield of the Indebtedness being extended, renewed, replaced or
refinanced, (iv) shall not contain any new requirement to grant any Lien or to
give any Guarantee that was not an existing requirement of the Indebtedness
being extended, renewed, replaced or refinanced and (v) after giving effect to
such extension, renewal, replacement or refinancing, no Default or Event of
Default shall have occurred (or would reasonably be expected to occur) as a
result thereof.

 

“Person” means any individual, corporation, company, voluntary association,
partnership, limited liability company, joint venture, trust, unincorporated
organization or Governmental Authority or other entity of whatever nature.

 

“Prepayment Date” has the meaning set forth in Section 3.03(a)(i).

 

“Prepayment Premium” means with respect to any prepayment of principal of the
Term Loan referenced in Section 3.03(a) occurring (i) on or prior to the first
anniversary of the Closing Date, an amount equal to twelve percent (12%) of the
aggregate outstanding principal amount of the Term Loan being prepaid, (ii) at
any time after the first anniversary of the Closing Date and on or prior to the
second anniversary of the Closing Date, an amount equal to eight percent (8%) of
the aggregate outstanding principal amount of the Term Loan being prepaid; and
(iii) at any time after the second anniversary of the Closing Date and on or
prior to the third anniversary of the Closing Date, an amount equal to three
percent (3%) of the aggregate outstanding principal amount of the Term Loan
being prepaid on such Prepayment Date.

 

“Prepayment Price” has the meaning set forth in Section 3.03(a)(i).

 

“Product” means any future product developed, manufactured, licensed, marketed,
sold or otherwise commercialized by any Obligor, including any such product in
development or which may be developed, in each case related to Material
Intellectual Property.

 

“Product Commercialization and Development Activities” means, with respect to
any Product, any combination of research, development, manufacture, importation,
use, sale, storage, design, labeling, marketing, promotion, supply,
distribution, testing, packaging, purchasing or other commercialization
activities, receipt of payment in respect of any of the foregoing, or like
activities the purpose of which is to commercially exploit such Product.

 

“Prohibited Payment” means any bribe, rebate, payoff, influence payment,
kickback or other payment or gift of money or anything of value (including meals
or entertainment) to any officer, employee or ceremonial office holder of any
government or instrumentality thereof, political party or supra-national
organization (such as the United Nations), any political candidate, any royal
family member or any other person who is connected or associated personally with
any of the foregoing that is prohibited under any applicable Law for the purpose
of influencing any act or decision of such payee in his official capacity,
inducing such payee to do or omit to do any act in violation of his lawful duty,
securing any improper advantage or inducing such payee to use his influence with
a government or instrumentality thereof to affect or influence any act or
decision of such government or instrumentality.

 



 -18- 

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended.  A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

 

“Proportionate Share” means, with respect to any Lender, the percentage obtained
by dividing (i) the sum of the Commitment (or, if the Commitments are
terminated, the outstanding principal amount of the Term Loan) of such Lender
then in effect by (ii) the sum of the Commitments (or, if the Commitments are
terminated, the outstanding principal amount of the Term Loan) of all Lenders
then in effect.

 

“Qualified Equity Interest” means, with respect to any Person, any Equity
Interest of such Person that is not a Disqualified Equity Interest.

 

“Real Property Security Documents” means the Mortgage, any Landlord Consents,
Bailee Letters, any other mortgage or deed of trust or any other real property
security document executed or required hereunder to be executed by any Obligor
and granting a security interest in real property owned or leased (as tenant) by
any Obligor in favor of the Secured Parties.

 

“Recipient” means any Lender or the Administrative Agent.

 

“Reference Rate” means One-Month LIBOR; provided that, if One-Month LIBOR can no
longer be determined by the Administrative Agent (in its sole discretion) or any
Governmental Authority having jurisdiction over the quotation or determination
of the London Interbank Offered Rates declares that it will no longer supervise
or sanction such rates for purposes of interest rates on loans, then the
Reference Rate for purposes hereof and of each other Loan Document shall be a
comparable rate as may be selected by the Administrative Agent in its reasonable
discretion.

 

“Register” has the meaning set forth in Section 14.05(d).

 

“Regulation T” means Regulation T of the Board of Governors of the Federal
Reserve System, as amended.

 

“Regulation U” means Regulation U of the Board of Governors of the Federal
Reserve System, as amended.

 

“Regulation X” means Regulation X of the Board of Governors of the Federal
Reserve System, as amended.

 

“Regulatory Approvals” means any registrations, licenses, authorizations,
permits or approvals issued by any Governmental Authority and applications or
submissions related to any of the foregoing.

 

“Regulatory Authority” means any Governmental Authority that is concerned with
or has regulatory oversight with respect to the use, control, safety, efficacy,
reliability, manufacturing, marketing, distribution or sale relating to the
business of an Obligor, including the FDA and all equivalent of such agencies in
other jurisdictions.

 



 -19- 

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended.  A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

 

“Related Fund” means, with respect to any Lender, a fund which is managed or
advised by the same investment manager or investment adviser as such Lender or,
if it is managed by a different investment manager or investment adviser, a fund
whose investment manager or investment adviser is an Affiliate of the investment
manager or investment adviser of such Lender.

 

“Related Parties” has the meaning set forth in Section 14.16.

 

“Resignation Effective Date” has the meaning set forth in Section 13.06(a).

 

“Responsible Officer” of any Person means each of the president, chief executive
officer, chief financial officer and similar officer of such Person.

 

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests of Parent or
any of its Subsidiaries, or any payment (whether in cash, securities or other
property), including any (i) sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any such shares of capital stock of Parent or any of its Subsidiaries, (ii)
payment of interest, principal or fees in respect of Indebtedness owed by Parent
to any holder of any capital stock of Parent or (iii) option, warrant or other
right to acquire any such shares of capital stock of Parent or any of its
Subsidiaries.

 

“Restrictive Agreement” means any indenture, agreement, instrument or other
arrangement that prohibits, restricts or imposes any condition upon (i) the
ability of the Borrower or any other Obligor to create, incur or permit to exist
any Lien (other than Permitted Liens) upon any of its property or assets (other
than (x) customary provisions in contracts (including without limitation leases
and licenses of Intellectual Property) restricting the assignment thereof or, in
the case of any lease or license, the sublease or sublicense or other
disposition of the applicable leased or licensed property, (y) restrictions or
conditions imposed by any agreement governing secured Permitted Indebtedness
permitted under Section 9.01(g), to the extent that such restrictions or
conditions apply only to the property or assets securing such Indebtedness and
(z) restrictions in agreements related to any Asset Sale to the extent such
Asset Sale would be a permitted Asset Sale under this Agreement), or (ii) the
ability of any Subsidiary of Parent to pay dividends or other distributions with
respect to any shares of its capital stock or to make or repay loans or advances
to the Borrower or any other Obligor or the ability of Parent or any Subsidiary
of Parent to guarantee Indebtedness of the Borrower or any other Obligor to the
extent such guarantee is required by Section 8.12.

 

“Sanction” means any international economic sanction administered or enforced by
the United States Government (including, without limitation, OFAC), the United
Nations Security Council, the European Union or its Member States, Her Majesty’s
Treasury or other similar relevant sanctions authority.

 



 -20- 

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended.  A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

 

“Sanofi” means Sanofi US Services Inc., a Delaware corporation.

 

“Sanofi Documents” means, collectively, (i) that certain Asset Purchase
Agreement dated June 27, 2016 by and between Sanofi and Borrower (as amended,
supplemented and/or modified and together with all exhibits thereto,
collectively, the “S/I APA”), (ii) that certain Master Services Agreement dated
July 15, 2016 by and between Sanofi and Borrower (as amended, supplemented
and/or modified and together with all exhibits thereto, collectively, the “S/I
MSA”), (iii) that certain Special Warranty Deed with Reverter dated July 15,
2016 with Sanofi as the Grantor and Borrower as the Grantee, as filed with the
Official Records of the Pima County, Arizona Recorder’s Office on July 15, 2016
(as amended, supplemented and/or modified and together with all exhibits
thereto, collectively, the “S/I Warranty and Reverter Deed”), (iv) the Deed of
Trust and Assignment of Rents Agreement dated as of July 15, 2016 between
Borrower, as Trustor, Sanofi, as Beneficiary and Patricia E. Nolan as Trustee
relating to, among other items set forth therein, the Mortgaged Premises and the
building thereon (as amended, supplemented and/or modified and including all
exhibits thereto including, but not limited to, Exhibit A thereto, collectively,
the “S/I Deed of Trust”), (v) the Transition Services Agreement dated July 15
2016 between Borrower and Sanofi (as amended, supplemented and/or modified and
including all exhibits thereto), and (vi) all other agreements, instruments,
certificates, documents and related items between, among and/or involving Sanofi
and/or its affiliates and Borrower including those set forth in Section 4.2 of
the S/I APA.

 

“SEC” means the U.S. Securities and Exchange Commission.

 

“Secured Parties” means the Lenders, the Administrative Agent, each other
Indemnified Party, any other holder of any Obligation, and any of their
respective permitted transferees or assigns.

 

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.

 

“Security Agreement” means the Security Agreement, dated as of the Closing Date
and substantially in the form of Exhibit H hereto, among the grantors party
thereto and the Administrative Agent, granting a security interest in the
Obligors’ personal property in favor of the Administrative Agent.

 

“Security Documents” means, collectively, the Security Agreement, each
Short-Form IP Security Agreement, each Real Property Security Document and each
other security document, control agreement or financing statement required or
recommended to perfect Liens in favor of the Secured Parties for purposes of
securing the Obligations.

 

“Securities Account” has the meaning given to it in Section 8-501(a) of the NY
UCC.

 

“Series C Holders” means any holder of the Series C Preferred Stock.

 



 -21- 

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended.  A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

 

“Series C Preferred Stock” means Parent’s Series C Convertible Redeemable
Preferred Stock.

 

“Series C Preferred Subordination Agreement” means that certain Series C
Preferred Subordination Agreement, dated as of the Closing Date, among the
Series C Holders, Parent and the Administrative Agent, pursuant to which the
Series C Holders subordinate all rights to cash payments owed such Series C
Holders by Parent due to such Series C Holders’ ownership of Series C Preferred
Stock until the Obligations (other than Warrant Obligations) have been paid in
full.

 

“Short-Form IP Security Agreements” means short-form patent, trademark or
copyright (as the case may be) security agreements, substantially in the forms
of Exhibits J, K and L to this Agreement, as applicable, entered into by one (1)
or more Obligors in favor of the Administrative Agent for the benefit of each
Secured Party.

 

“S/I Deed of Trust” has the meaning set forth in the definition of Sanofi
Documents.

 

“S/I MSA” has the meaning set forth in the definition of Sanofi Documents.

 

“S/I Warranty and Reverter Deed” has the meaning set forth in the definition of
Sanofi Documents.

 

“Solvent” means, with respect to any Person at any time, that (i) the present
fair saleable value of the property of such Person is greater than the total
amount of liabilities (including contingent liabilities) of such Person,
(ii) the present fair saleable value of the property of such Person is not less
than the amount that will be required to pay the probable liability of such
Person on its debts as they become absolute and matured and (iii) such Person
has not incurred and does not intend to, and does not believe that it will,
incur debts or liabilities beyond such Person’s ability to pay such debts and
liabilities as they mature.

 

“Subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other
entity of which securities or other ownership interests representing more than
fifty percent (50%) of the equity or more than fifty percent (50%) of the
ordinary voting power or, in the case of a partnership, more than fifty percent
(50%) of the general partnership interests are, as of such date, directly or
indirectly, owned, controlled or held.

 

“Subsidiary Guarantors” means each Subsidiary of Parent identified under the
caption “SUBSIDIARY GUARANTORS” on the signature pages hereto and each
Subsidiary of Parent that becomes, or is required to become, a “Subsidiary
Guarantor” after the date hereof pursuant to Section 8.12(a).

 



 -22- 

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended.  A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

 

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

 

“Technical Information” means all trade secrets and other proprietary or
confidential information, public information, non-proprietary know-how, any
information of a scientific, technical, or business nature in any form or
medium, standards and specifications, conceptions, ideas, innovations,
discoveries, Invention disclosures, all documented research, developmental,
demonstration or engineering work and all other information, data, plans,
specifications, reports, summaries, experimental data, manuals, models, samples,
know-how, technical information, systems, methodologies, computer programs,
information technology and any other information.

 

“Term Loan” means each loan advanced by a Lender pursuant to Section 2.01(a).
For purposes of clarification, any calculation of the aggregate outstanding
principal amount of the Term Loan on any date of determination shall mean the
aggregate principal amount of the Term Loan made pursuant to Section 2.01(a)
that has not yet been repaid as of such date.

 

“Title IV Plan” means an employee benefit plan (as defined in Section 3(3) of
ERISA) other than a Multiemployer Plan (i) that is or within the last six years
was maintained or sponsored by any Obligor or any ERISA Affiliate thereof or to
which any Obligor or any ERISA Affiliate thereof within the last six years made,
or was obligated to make, contributions, and (ii) that is or was subject to
Section 412 of the Code, Section 302 of ERISA or Title IV of ERISA.

 

“Trademarks” means all trade names, trademarks and service marks, logos,
trademark and service mark registrations, and applications for trademark and
service mark registrations, including all renewals of trademark and service mark
registrations, all rights to recover for all past, present and future
infringements thereof and all rights to sue therefor, and all rights
corresponding thereto throughout the world, together, in each case, with the
product lines and goodwill of the business connected with the use thereof.

 

“Transactions” means the negotiation, preparation, execution, delivery and
performance by each Obligor of this Agreement and the other Loan Documents to
which such Obligor is (or is intended to be) a party, the making of the Term
Loan hereunder, and all other transactions contemplated pursuant to this
Agreement and the other Loan Documents.

 

“UCC” means, with respect to any applicable jurisdictions, the Uniform
Commercial Code as in effect in such jurisdiction, as may be modified from time
to time.

 

“United States” or “U.S.” means the United States of America, its fifty (50)
states and the District of Columbia.

 

“U.S. Person” means a “United States person” within the meaning of
Section 7701(a)(30) of the Code.

 



 -23- 

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended.  A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

 

“U.S. Tax Compliance Certificate” has the meaning set forth in
Section 5.03(f)(ii)(B).

 

“Warrant” means the warrant to be delivered to the Administrative Agent pursuant
to Section 6.01 on the Closing Date, that, among other things, grants the holder
thereof the right to purchase the number of shares of common stock of Parent as
indicated on the Warrant Shares table on Schedule 1, as the Warrant may be
amended, replaced or otherwise modified pursuant to the terms thereof.

 

“Warrant Obligations” means all Obligations of Parent arising out of, under or
in connection with the Warrant.

 

“Withholding Agent” means the Borrower, any Obligor and the Administrative
Agent.

 

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

 

Section 1.02. Accounting Terms and Principles. Unless otherwise specified, all
accounting terms used in each Loan Document shall be interpreted, and all
accounting determinations and computations thereunder (including under
Section 10 and any definitions used in such calculations) shall be made, in
accordance with GAAP; provided that, for purposes of determining compliance with
any covenant contained in Section 9 or the existence of any Default or Event of
Default under Section 11, in determining whether any lease is required to be
accounted for as a capital lease or an operating lease, such determination shall
be made based on GAAP as in effect on the date of this Agreement. Unless
otherwise expressly provided, all financial covenants and defined financial
terms shall be computed on a consolidated basis for Parent and its Subsidiaries,
in each case, without duplication.

 

Section 1.03. Interpretation. For all purposes of this Agreement, except as
otherwise expressly provided herein or unless the context otherwise requires,

 

(a) the terms defined in this Agreement include the plural as well as the
singular and vice versa;

 

(b) words importing gender include all genders;

 

(c) any reference to a Section, Annex, Schedule or Exhibit refers to a
Section of, or Annex, Schedule or Exhibit to, this Agreement;

 

(d) any reference to “this Agreement” refers to this Agreement, including all
Annexes, Schedules and Exhibits hereto, and the words herein, hereof, hereto and
hereunder and words of similar import refer to this Agreement and its Annexes,
Schedules and Exhibits as a whole and not to any particular Section, Annex,
Schedule, Exhibit or any other subdivision;

 



 -24- 

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended.  A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

 

(e) references to days, months and years refer to calendar days, months and
years, respectively;

 

(f) all references herein to “include” or “including” shall be deemed to be
followed by the words “without limitation”;

 

(g) the word “from” when used in connection with a period of time means “from
and including” and the word “until” means “to but not including”;

 

(h) where any provision in this Agreement or any other Loan Document refers to
an action to be taken by any Person, or an action which such Person is
prohibited from taking, such provision shall be applicable whether such action
is taken directly or indirectly;

 

(i) references to any Lien granted or created hereunder or pursuant to any other
Loan Document securing any Obligations shall be deemed to be a Lien for the
benefit of the Secured Parties;

 

(j) the words “asset” and “property” shall be construed to have the same meaning
and effect and to refer broadly to any and all assets and properties, whether
tangible or intangible, real or personal, including cash, securities, rights
under contractual obligations and permits and any right or interest in any such
assets or property except where otherwise noted herein;

 

(k) accounting terms not specifically defined herein (other than “property” and
“asset”) shall be construed in accordance with GAAP;

 

(l) the word “will” shall be construed to have the same meaning as the word
“shall”; and

 

(m) a Schedule shall refer to those Schedules provided as of the date hereof and
as may be further updated in accordance with the terms of this Agreement (which
updates, for the avoidance of doubt, shall be acceptable to the Administrative
Agent unless such updates reflect an item that is otherwise prohibited under
this Agreement on the date thereof).

 

Unless otherwise expressly provided herein, references to organizational
documents, agreements (including the Loan Documents) and other contractual
instruments shall be deemed to include all subsequent amendments, restatements,
extensions, supplements and other modifications thereto permitted by the Loan
Documents.

 



 -25- 

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended.  A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

 

Section 1.04. Changes to GAAP. Subject to Section 1.02, if, after the date
hereof, any change occurs in GAAP or in the application thereof and such change
would cause any amount required to be determined for the purposes of the
covenants to be maintained or calculated pursuant to Section 8, 9 or 10 to be
materially different than the amount that would be determined prior to such
change, then:

 

(a) Parent will provide a detailed notice of such change (an “Accounting Change
Notice”) to the Administrative Agent within thirty (30) days after a Responsible
Officer’s learning that such change would so impact the covenants and
calculations hereunder;

 

(b) either Parent or the Administrative Agent may indicate within ninety (90)
days following the date of the Accounting Change Notice that they wish to revise
the method of calculating such covenants or amend any such amount, in which case
the parties will in good faith attempt to agree upon a revised method for
calculating the financial covenants;

 

(c) until Parent and the Administrative Agent have reached agreement on such
revisions, such covenants or amounts as set forth herein shall remain in effect
and will be determined without giving effect to such change;

 

(d) if no party elects to revise the method of calculating the covenants or
amounts, then the covenants or amounts will not be revised and will be
determined in accordance with GAAP without giving effect to such change; and

 

(e) any Event of Default arising as a result of such change which is cured by
operation of this Section 1.04 shall be deemed to be of no effect ab initio.

 

Section 2. The Commitments and the Term Loan.

 

Section 2.01. Term Loan.

 

(a)  The Term Loan.

 

(i) Subject to the terms and conditions of this Agreement and relying on the
representations and warranties set forth herein, each Lender, severally and not
jointly, agrees to provide its share of the Term Loan to Borrower on the Closing
Date in Dollars in a principal amount equal to such Lender’s Commitment. No
Lender shall have an obligation to make a Term Loan in excess of such Lender’s
Commitment.

 

(ii) Borrower may make one borrowing under the Commitments which shall be on the
Closing Date. Subject to Section 3.03, all amounts owed hereunder with respect
to the Term Loan shall be paid in full no later than the Maturity Date. Each
Lender’s Commitment shall terminate immediately and without further action on
the Closing Date after giving effect to the funding of such Lender’s Commitment
on such date.

 



 -26- 

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended.  A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

 

(iii) Upon satisfaction or waiver of the conditions precedent set forth in this
Agreement, the Lenders shall make the proceeds of the Term Loan available to
Borrower on the Closing Date.

 

(b) No amounts paid or prepaid with respect to the Term Loan may be reborrowed.
Any term or provision hereof (or of any other Loan Document) to the contrary
notwithstanding, the Term Loan made to the Borrower will be denominated solely
in Dollars and will be repayable solely in Dollars and no other currency.

 

Section 2.02. Notes. If requested by any Lender, the Term Loan of such Lender
shall be evidenced by one or more Notes. If so requested, the Borrower shall
prepare, execute and deliver to the Administrative Agent such promissory note(s)
payable to the Lenders (or, if requested by the Lenders, to the Lenders and
their registered permitted assigns) substantially in the form attached hereto as
Exhibit A.

 

Section 2.03. Use of Proceeds. The Borrower shall use the proceeds of the Term
Loan solely (a) for general corporate purposes, including, without limitation,
business development and licensing purposes, (b) to refinance the Pay-Off
Indebtedness and (c) to pay the fees, costs and expenses associated with the
Transactions. Borrower shall not use the proceeds of the Term Loan for any
purpose in violation of the Sanofi Documents.

 

Section 2.04. Proportionate Shares. The Term Loan shall be made, and all
participations purchased, by the Lenders simultaneously and proportionately to
their respective Proportionate Shares, it being understood that no Lender shall
be responsible for any default by any other Lender in such other Lender’s
obligation to make a Term Loan hereunder or purchase a participation required
hereby nor shall the Commitment of any Lender be increased or decreased as a
result of a default by any other Lender in such Lender’s obligation to make a
Term Loan requested hereunder or purchase a participation required hereby.

 

Section 3 Payments of Principal and Interest.

 

Section 3.01. Repayments and Prepayments Generally; Application. (a) There will
be no scheduled amortization payments of principal on the Term Loan prior to the
second (2nd) anniversary of the Closing Date.

 

(b) Commencing with the Payment Date occurring immediately after the second
(2nd) anniversary of the Closing Date and on each Payment Date occurring
thereafter, the Borrower shall make a scheduled amortization payment of
principal on the Term Loan in an amount equal to 1.0% of the aggregate principal
amount of the Term Loan borrowed on the Closing Date.

 

 -27- 

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended.  A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

 

(c) Any term or provision hereof to the contrary notwithstanding, on the
Maturity Date the Borrower shall repay the entire remaining outstanding balance
of the Term Loan in full in cash.

 

(d) The Borrower agrees that the Term Loan, and any fees or interest accrued or
accruing thereon, shall be repaid and prepaid solely in Dollars pursuant to the
terms of this Section 3. Except as otherwise provided in this Agreement, each
payment (including each repayment and prepayment) by the Borrower will be deemed
to be made ratably in accordance with the Lenders’ Proportionate Share.

 

Section 3.02. Interest.

 

(a) Interest Generally. The outstanding principal amount of the Term Loan, as
well as the amount of all other outstanding Obligations, shall accrue interest
at the Interest Rate.

 

(b) Default Interest. Notwithstanding the foregoing, upon the occurrence and
during the continuance of any Event of Default, the Applicable Margin shall
increase automatically by four percent (4%) per annum (the Interest Rate, as
increased pursuant to this Section 3.02(b), being the “Default Rate”). If any
Obligation is not paid when due under any applicable Loan Document (after giving
effect to any applicable grace period), the amount thereof shall accrue interest
at the Default Rate.

 

(c) Interest Payment Dates. Accrued interest on the Term Loan shall be payable
in cash and in arrears on each Payment Date with respect to the most recently
completed Interest Period, and upon the payment or prepayment of the Term Loan
(on the principal amount being so paid or prepaid); provided that interest
payable at the Default Rate shall also be payable from time to time on demand by
the Administrative Agent.

 

(d) Maximum Rate. Notwithstanding any other provision of this Agreement, in no
event will any interest or rates referred to herein exceed the maximum interest
rate permitted by applicable law. If such maximum interest rate would be
exceeded by the terms hereof, the rates of interest payable hereunder will be
reduced to the extent necessary so that such rates (together with any fees or
other amounts which are construed by a court of competent jurisdiction to be
interest or in the nature of interest) equal the maximum interest rate permitted
by applicable law, and any overpayment of interest received by the Lenders
before such rates are so construed will be applied, forthwith after
determination of such overpayment, to pay all then outstanding interest, and
thereafter to pay outstanding principal.

 



 -28- 

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended.  A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

 

Section 3.03. Prepayments; Prepayment Premium.

 

(a) Optional Prepayments. (i) Subject to prior written notice pursuant to clause
(ii) below, the Borrower shall have the right to optionally prepay, in whole or
in part, the outstanding principal amount of the Term Loan on any Business Day
(a “Prepayment Date”) for an aggregate amount equal to the sum of (x) the
aggregate principal amount of the Term Loan being prepaid, (y) the applicable
Prepayment Premium on the principal amount of the Term Loan being prepaid and
(z) any accrued but unpaid interest on the principal amount of the Term Loan
being prepaid (such aggregate amount, the “Prepayment Price”).

 

(ii) A notice of optional prepayment shall be effective only if received by the
Administrative Agent not later than 2:00 p.m. (Eastern time) on a date not less
than one (1) Business Day prior to the proposed Prepayment Date. Each notice of
optional prepayment shall specify the Prepayment Price and the principal amount
to be prepaid, as well as the Prepayment Date.

 

(b) Mandatory Prepayments. Subject to the proviso below, and except to the
extent such Net Cash Proceeds have been used to prepay the obligations under the
Parent Credit Agreement, upon the occurrence of any Casualty Event, the Borrower
shall make a mandatory prepayment of the Term Loan in an aggregate amount equal
to the sum of (x) one hundred percent (100%) of the Net Cash Proceeds received
by the Borrower or any other Obligor as a result of such Casualty Event, and (y)
any accrued but unpaid interest on such principal amount of the Term Loan being
prepaid; provided that so long as no Default or Event of Default has occurred
and is continuing at the time the Borrower or any Obligor shall have received
such Net Cash Proceeds, if, within five (5) Business Days following the
occurrence of any such Casualty Event, a Responsible Officer of the Borrower may
deliver to the Administrative Agent a notice (each, a “Casualty Event
Reinvestment Notice”) to the effect that the Borrower or applicable Obligor
intends to apply the Net Cash Proceeds from such Casualty Event to acquire,
replace or rebuild the property subject to such Casualty Event or to the cost of
purchase or construction of other assets useful in the business of Parent or its
Subsidiaries, then such Net Cash Proceeds of such Casualty Event may be applied
for such purpose in lieu of such mandatory prepayment, provided further that, in
the event that Net Cash Proceeds have not been so applied within one hundred
eighty (180) days following the occurrence of such Casualty Event, the Borrower
shall make a mandatory prepayment of the Term Loan in an aggregate amount equal
to the sum of (A) one hundred percent (100%) of the unused balance of such Net
Cash Proceeds received by the Borrower or any other Obligor as a result of such
Casualty Event, and (B) any accrued but unpaid interest on such principal amount
of the Term Loan being prepaid, provided, further, that to the extent that the
property subject to the Casualty Event is Collateral, then any such acquired,
replaced, repaired, purchased or constructed property shall be Collateral in
which the Administrative Agent, for the benefit of the Lenders, has been granted
a security interest under the Security Documents.

 

(c) Prepayment Premium. Without limiting the foregoing, whenever the Prepayment
Premium is in effect and payable pursuant to the terms hereof, such premium
shall be payable on all payments and prepayments of the Term Loan, whether as a
result of clause (a) above in this Section 3.03, acceleration or otherwise (but
excluding any prepayment pursuant to clause (b) above).

 



 -29- 

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended.  A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

 

(d) Application. Proceeds of any prepayment made pursuant to clauses (a) or (b)
above shall be applied in the following order of priority, with proceeds being
applied to a succeeding level of priority only if amounts owing pursuant to the
immediately preceding level of priority have been paid in full in cash:

 

(i) first, to the payment of any unpaid costs or expenses referred to in
Section 14.03 then due and owing;

 

(ii) second, to the payment of any accrued and unpaid interest and any fees then
due and owing;

 

(iii) third, to the payment of unpaid principal of the Term Loan;

 

(iv) fourth, to the payment of any Prepayment Premium then due and payable; and

 

(v) fifth, to the Borrower or such other Persons as may lawfully be entitled to
or directed by the Borrower to receive the remainder.

 

Section 3.04. Closing Fee. On the Closing Date, the Borrower shall pay to the
Administrative Agent out of the proceeds of the Term Loan a non-refundable fee
in the amount equal to two percent (2%) of the principal amount of the Term Loan
advanced by the Lenders on such date (the “Closing Fee”). Payment of the Closing
Fee shall be in addition to such fees, costs and expenses due and payable
pursuant to Section 14.03. Upon receipt of payment from the Borrower, the
Administrative Agent will promptly thereafter distribute like funds relating to
any such payment to the Lenders pro rata on the basis of each Lender’s
Proportionate Share.

 

Section 4. Payments, Etc.

 

Section 4.01. Payments.

 

(a) Payments Generally. Each payment of principal, interest and other amounts to
be made by the Obligors under this Agreement or any other Loan Document shall be
made (i) in Dollars, in immediately available funds, without deduction, set off
or counterclaim, to the deposit account of the Administrative Agent (for the
benefit of the Lenders) designated by the Administrative Agent by notice to the
Borrower and (ii) not later than 2:00 p.m. (Eastern time) on the date on which
such payment is due (each such payment made after such time on such due date
shall be deemed to have been made on the next succeeding Business Day).

 



 -30- 

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended.  A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

 

(b) Application of Payments. All such payments referenced in clause (a) above
shall be applied as set forth in Section 3.03(d) above.

 

(c) Non-Business Days. If the due date of any payment under this Agreement
(whether in respect of principal, interest, fees, costs or otherwise) would
otherwise fall on a day that is not a Business Day, such date shall be extended
to the next succeeding Business Day, and, in the case of any payment accruing
interest, interest thereon shall be payable for the period of such extension.

 

Section 4.02. Computations. All computations of interest and fees hereunder
shall be computed on the basis of a year of three hundred and sixty (360) days
and actual days elapsed during the period for which payable.

 

Section 4.03. Set-Off.

 

(a) Set-Off Generally. Upon the occurrence and during the continuance of any
Event of Default, the Administrative Agent, each of the Lenders and each of
their Affiliates is hereby authorized at any time and from time to time, to the
fullest extent permitted by law, to set off and apply any and all deposits
(general or special, time or demand, provisional or final) at any time held and
other indebtedness at any time owing by any Lender and any of their Affiliates
to or for the credit or the account of any Obligor against any and all of the
Obligations, whether or not such Person shall have made any demand and although
such obligations may be unmatured. Any Person exercising rights of set off
hereunder agrees promptly to notify the Borrower after any such set-off and
application, provided that the failure to give such notice shall not affect the
validity of such set-off and application. The rights of the Lenders and each of
their Affiliates under this Section 4.03 are in addition to other rights and
remedies (including other rights of set-off) that such Persons may have.

 

(b) Exercise of Rights Not Required. Nothing contained in Section 4.03(a) shall
require the Administrative Agent, any Lender or any of their Affiliates to
exercise any such right or shall affect the right of such Persons to exercise,
and retain the benefits of exercising, any such right with respect to any other
indebtedness or obligation of any Obligor.

 

Section 5. Yield Protection, Etc.

 

Section 5.01. Additional Costs.

 

(a) Change in Law Generally. If, on or after the date hereof, the adoption of
any Law, or any change in any Law, or any change in the interpretation or
administration thereof by any court or other Governmental Authority charged with
the interpretation or administration thereof, or compliance by any Lender (or
its lending office) with any request or directive (whether or not having the
force of law) of any such Governmental Authority, shall impose, modify or deem
applicable any reserve (including any such requirement imposed by the Board of
Governors of the Federal Reserve System), special deposit, contribution,
insurance assessment or similar requirement, in each case that becomes effective
after the date hereof, against assets of, deposits with or for the account of,
or credit extended by, a Lender (or its lending office) or shall impose on a
Lender (or its lending office) any other condition affecting the Term Loan or
the Commitment, and the result of any of the foregoing is to increase the cost
to such Lender of making or maintaining the Term Loan, or to reduce the amount
of any sum received or receivable by such Lender under this Agreement or any
other Loan Document, or subject any Lender to any Taxes on its Term Loan,
Commitment or other obligations, or its deposits, reserves, other liabilities or
capital (if any) attributable thereto by an amount reasonably deemed by such
Lender in good faith to be material (other than (i) Indemnified Taxes, (ii)
Taxes described in clauses (ii) through (iv) of the definition of “Excluded
Taxes” and (iii) Connection Income Taxes), then the Borrower shall pay to such
Lender on demand such additional amount or amounts as will compensate such
Lender for such increased cost or reduction.

 



 -31- 

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended.  A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

 

(b) Change in Capital Requirements. If a Lender shall have determined that, on
or after the date hereof, the adoption of any applicable Law regarding capital
adequacy, or any change therein, or any change in the interpretation or
administration thereof by any Governmental Authority charged with the
interpretation or administration thereof, or any request or directive regarding
capital adequacy (whether or not having the force of law) of any such
Governmental Authority, in each case that becomes effective after the date
hereof, has or would have the effect of reducing the rate of return on capital
of a Lender (or its parent) as a consequence of a Lender’s obligations hereunder
or the Term Loan to a level below that which a Lender (or its parent) could have
achieved but for such adoption, change, request or directive by an amount
reasonably deemed by it to be material, then the Borrower shall pay to such
Lender on demand such additional amount or amounts as will compensate such
Lender (or its parent) for such reduction.

 

(c) Notification by Lender. Each Lender will promptly notify the Borrower of any
event of which it has knowledge, occurring after the date hereof, which will
entitle such Lender to compensation pursuant to this Section 5.01. Before giving
any such notice pursuant to this Section 5.01(c) such Lender shall designate a
different lending office if such designation (x) will, in the reasonable
judgment of such Lender, avoid the need for, or reduce the amount of, such
compensation and (y) will not, in the reasonable judgment of such Lender, be
materially disadvantageous to such Lender. A certificate of such Lender claiming
compensation under this Section 5.01, setting forth in reasonable detail the
additional amount or amounts to be paid to it hereunder, shall be conclusive and
binding on the Borrower in the absence of manifest error.

 

(d) Notwithstanding anything herein to the contrary, (x) the Dodd-Frank Wall
Street Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith and (y) all requests,
rules, guidelines or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities, in
each case pursuant to Basel III, shall in each case be deemed to constitute a
change in Law for all purposes of this Section 5.01, regardless of the date
enacted, adopted or issued.

 



 -32- 

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended.  A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

 

Section 5.02. Illegality. Notwithstanding any other provision of this Agreement,
in the event that on or after the date hereof the adoption of or any change in
any applicable Law or in the interpretation or application thereof by any
competent Governmental Authority shall make it unlawful for a Lender or its
lending office to make or maintain the Term Loan by such Lender (and, in the
opinion of such Lender, the designation of a different lending office would
either not avoid such unlawfulness or would be disadvantageous to such Lender),
then such Lender shall promptly notify the Borrower thereof, following which
(i) such Lender’s Commitment shall be suspended until such time as such Lender
may again make and maintain the Term Loan hereunder and (ii) if such Law shall
so mandate, the Term Loan shall be prepaid by the Borrower on or before such
date as shall be mandated by such Law in an amount equal to the aggregate
principal amount of the Term Loan outstanding on the date of such prepayment
plus any accrued but unpaid interest thereon.

 

Section 5.03. Taxes. For purposes of this Section 5.03, the term “applicable
Law” includes FATCA.

 

(a) Payments Free of Taxes. Any and all payments by or on account of any
Obligation shall be made without deduction or withholding for any Taxes, except
as required by any applicable Law. If any applicable Law (as determined in the
good faith discretion of an applicable Withholding Agent) requires the deduction
or withholding of any Tax from any such payment by a Withholding Agent, then the
applicable Withholding Agent shall be entitled to make such deduction or
withholding and shall timely pay the full amount deducted or withheld to the
relevant Governmental Authority in accordance with applicable Law and, if such
Tax is an Indemnified Tax, then the sum payable by such Obligor shall be
increased as necessary so that after such deduction or withholding has been made
(including such deductions and withholdings applicable to additional sums
payable under this Section 5.03) the applicable Recipient receives an amount
equal to the sum it would have received had no such deduction or withholding
been made.

 

(b) Payment of Other Taxes by the Borrower. The Borrower shall timely pay to the
relevant Governmental Authority in accordance with applicable Law, or at the
option of the Administrative Agent, timely reimburse it for the payment of,
Other Taxes.

 

(c) Evidence of Payments. As soon as reasonably practicable after any payment of
Taxes by the Borrower to a Governmental Authority pursuant to this Section 5.03,
the Borrower shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.

 

(d) Indemnification by the Borrower. The Borrower shall reimburse and indemnify
each Recipient, within ten (10) days after demand therefor, for the full amount
of any Indemnified Taxes (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section 5.03) payable or paid by such
Recipient or required to be withheld or deducted from a payment to such
Recipient and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to the Borrower by a Lender (with a copy
to the Administrative Agent), or by the Administrative Agent on its own behalf
or on behalf of a Lender, shall be conclusive absent manifest error.

 

 -33- 

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended.  A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

 

(e) Indemnification by the Lender. Each Lender shall severally indemnify the
Administrative Agent, within 10 days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that the
Borrower has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Borrower to do so),
and (ii) any Taxes attributable to such Lender, in each case, that are payable
or paid by the Administrative Agent in connection with any Loan Document, and
any reasonable expenses arising therefrom or with respect thereto, whether or
not such Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to such Lender from any other source against any amount due
to the Administrative Agent under this paragraph (e).

 

(f) Status of Lenders. (i) Any Lender that is entitled to an exemption from or
reduction of withholding Tax with respect to payments made under any Loan
Document shall deliver to the Borrower and the Administrative Agent, at the time
or times prescribed by applicable Law or reasonably requested by the Borrower or
the Administrative Agent, such properly completed and executed documentation
reasonably requested by the Borrower or the Administrative Agent as will permit
such payments to be made without withholding or at a reduced rate of
withholding. In addition, any Lender shall deliver such other documentation
prescribed by Law or reasonably requested by the Borrower or the Administrative
Agent as will enable the Borrower or the Administrative Agent to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements. Notwithstanding anything to the contrary in the
preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in
Section 5.03(f)(ii)(A), (ii)(B), and (ii)(D)) shall not be required if in such
Lender’s reasonable judgment such completion, execution or submission would
subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender.

 

(ii) Without limiting the generality of the foregoing:

 

(A) any Lender (or, if the Lender is a disregarded entity for U.S. federal
income tax purposes, the Person treated as the owner of the assets of such
Lender for U.S. federal income Tax purposes) that is a U.S. Person shall deliver
to the Borrower and the Administrative Agent on or prior to the date on which
such Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed copies of IRS Form W-9 (or successor form) certifying that such
Lender is exempt from U.S. federal backup withholding Tax;

 



 -34- 

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended.  A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

 

(B) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower and the Administrative
Agent), whichever of the following is applicable:

 

(1) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed copies of IRS Form W-8BEN or IRS Form
W-8BEN-E as applicable (or successor forms) establishing an exemption from, or
reduction of, U.S. federal withholding Tax pursuant to the “interest” article of
such tax treaty and (y) with respect to any other applicable payments under any
Loan Document, IRS Form W-8BEN or IRS Form W-8BEN-E as applicable (or successor
forms) establishing an exemption from, or reduction of, U.S. federal withholding
Tax pursuant to the “business profits” or “other income” article of such tax
treaty;

 

(2) executed copies of IRS Form W-8ECI (or successor form);

 

(3) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit D-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of the applicable the Borrower within the meaning of
Section 881(c)(3)(B) of the Code, or a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance
Certificate”) and (y) executed copies of IRS Form W-8BEN or IRS Form W-8BEN-E as
applicable (or successor forms); or

 

(4) to the extent a Foreign Lender is not the beneficial owner, executed copies
of IRS Form W-8IMY (or successor form), accompanied by IRS Form W-8ECI (or
successor form), IRS Form W-8BEN (or successor form), IRS Form W-8BEN-E, a U.S.
Tax Compliance Certificate, substantially in the form of Exhibit D-2 or D-3, IRS
Form W-9 (or successor form), and/or other certification documents from each
beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership and one (1) or more direct or indirect partners of such Foreign
Lender are claiming the portfolio interest exemption, such Foreign Lender may
provide a U.S. Tax Compliance Certificate substantially in the form of
Exhibit D-4 on behalf of each such direct and indirect partner.

 



 -35- 

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended.  A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

 

(C) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter at the time or times prescribed by applicable Law or upon the
reasonable request of the Borrower or the Administrative Agent), executed copies
of any other form prescribed by applicable Law as a basis for claiming exemption
from or a reduction in U.S. federal withholding Tax, duly completed, together
with such supplementary documentation as may be prescribed by applicable Law to
permit the Borrower or the Administrative Agent to determine the withholding or
deduction required to be made; and

 

(D) if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by Law and at such time or times as reasonably requested by the
Borrower or the Administrative Agent such documentation prescribed by applicable
Law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (D), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement.

 

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.

 

(g) Treatment of Certain Tax Benefits. If any party to this Agreement
determines, in its sole discretion exercised in good faith, that it has received
a refund of any Taxes as to which it has been indemnified pursuant to this
Section 5.03 (including by the payment of additional amounts pursuant to this
Section 5.03), it shall pay to the indemnifying party an amount equal to such
refund (but only to the extent of indemnity payments made under this
Section 5.03 with respect to the Taxes giving rise to such refund), net of all
out-of-pocket expenses (including Taxes) of such indemnified party and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund). Such indemnifying party, upon the request of such
indemnified party, shall repay to such indemnified party the amount paid over
pursuant to this paragraph (plus any penalties, interest or other charges
imposed by the relevant Governmental Authority) in the event that such
indemnified party is required to repay such refund to such Governmental
Authority. Notwithstanding anything to the contrary in this Section 5.03(g), in
no event will the indemnified party be required to pay any amount to an
indemnifying party pursuant to this Section 5.03(g) the payment of which would
place the indemnified party in a less favorable net after-Tax position than the
indemnified party would have been in if the Tax subject to indemnification and
giving rise to such refund had not been deducted, withheld or otherwise imposed
and the indemnification payments or additional amounts with respect to such Tax
had never been paid. This Section 5.03(g) shall not be construed to require any
indemnified party to make available its Tax returns (or any other information
relating to its Taxes that it deems confidential) to the indemnifying party or
any other Person.

 



 -36- 

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended.  A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

 

(h) Designation of a Different Lending Office. If the Borrower is required to
pay any Indemnified Taxes or additional amounts to any Lender or to any
Governmental Authority for the account of any Lender pursuant to Section 5.01 or
this Section 5.03, then such Lender shall (at the request of the Borrower) use
commercially reasonable efforts to designate a different lending office for
funding or booking its Term Loan hereunder or to assign and delegate its rights
and obligations hereunder to another of its offices, branches or Affiliates if,
in the sole reasonable judgment of such Lender, such designation or assignment
and delegation would (i) eliminate or reduce amounts payable pursuant to
Section 5.01 or this Section 5.03, as the case may be, in the future, (ii) not
subject such Lender to any unreimbursed cost or expense and (iii) not otherwise
be disadvantageous to such Lender. The Borrower hereby agrees to pay all
reasonable costs and expenses incurred by any Lender in connection with any such
designation or assignment and delegation.

 

(i) Survival. Each party’s obligations under this Section 5 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all Obligations under any Loan
Document.

 

Section 5.04. Delay in Requests. Failure or delay on the part of any Lender to
demand compensation pursuant to this Section 5 shall not constitute a waiver of
such Lender’s right to demand such compensation; provided that the Borrower
shall not be required to compensate a Lender pursuant to this Section for any
increased costs incurred or reductions suffered more than six-months prior to
the date that such Lender notifies the Borrower of the change in Law giving rise
to such increased costs or reductions, and of such Lender’s intention to claim
compensation therefor (except that, if the change in Law giving rise to such
increased costs or reductions is retroactive, then the sixth-month period
referred to above shall be extended to include the period of retroactive effect
thereof).

 



 -37- 

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended.  A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

 

Section 6. Conditions Precedent.

 

Section 6.01. Conditions to the Closing Date. The obligation of each Lender to
make the Term Loan shall be subject to the execution and delivery of this
Agreement by the parties hereto and the prior or concurrent satisfaction (or
waiver thereof by the Administrative Agent) of each of the conditions precedent
set forth below in this Section 6.01.

 

(a) Secretary’s Certificate, Etc. The Administrative Agent shall have received
from each Obligor (i) a copy of a good standing certificate, dated a date
reasonably close to the Closing Date, for each such Person and (ii) a
certificate, dated as of the Closing Date, duly executed and delivered by such
Person’s Secretary or Assistant Secretary, managing member, general partner or
equivalent, as to:

 

(i) resolutions of each such Person’s Board then in full force and effect
authorizing the execution, delivery and performance of each Loan Document to be
executed by such Person and the Transactions;

 

(ii) the incumbency and signatures of those of its officers, managing member,
general partner or equivalent authorized to act with respect to each Loan
Document to be executed by such Person; and

 

(iii) the full force and validity of each Organic Document of such Person and
copies thereof.

 

(b) Closing Date Certificate. The Administrative Agent shall have received a
certificate, dated as of the Closing Date and duly executed and delivered by a
Responsible Officer of the Borrower, which certificate shall be in the form
attached hereto as Exhibit M, stating that (i) both immediately before and after
giving effect to the Borrowing of the Term Loan, (x) the representations and
warranties set forth in each Loan Document shall, in each case, be true and
correct in all material respects (or, in the case of any such representation or
warranty already qualified by materiality, in all respects) and (y) no Default
shall have then occurred and be continuing, or would result from the making of
the Term Loan being advanced on the Closing Date and (ii) all of the conditions
set forth in Section 6.01 have been satisfied or waived by the Administrative
Agent.

 

(c) Solvency, Etc. The Administrative Agent shall have received a solvency
certificate duly executed and delivered by the chief financial or accounting
Responsible Officer of the Borrower, dated as of the Closing Date, in form and
substance reasonably satisfactory to the Administrative Agent.

 

(d) Financial Information, Etc. The Administrative Agent shall have received:

 

(i) audited consolidated financial statements of Parent and its Subsidiaries for
the fiscal year ended December 31, 2017; provided that Parent’s filing of an
Annual Report on Form 10-K with the SEC with respect thereto shall be deemed to
satisfy the requirements of this Section; and

 

(ii) unaudited consolidated balance sheets of Parent and its Subsidiaries for
each fiscal quarter ended after December 31, 2017, together with the related
consolidated statement of operations for such fiscal quarter; provided that
Parent’s filing of a Quarterly Report on Form 10-Q with the SEC with respect to
each such quarter shall be deemed to satisfy the requirements of this Section.

 



 -38- 

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended.  A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

 

(e) Compliance Certificate. The Administrative Agent shall have received an
initial Compliance Certificate, prepared on a pro forma basis as of the Closing
Date demonstrating compliance with the covenants set forth in Section 10, duly
executed (and with all schedules thereto duly completed) and delivered by a
Responsible Officer of the Borrower.

 

(f) Opinions of Counsel. The Administrative Agent shall have received one (1) or
more opinions, dated the Closing Date and addressed to the Administrative Agent
and the Lenders, from Gracin & Marlow, LLP, independent legal counsel to the
Borrower and the other Obligors, Parsons Behle & Latimer, Nevada legal counsel
to the Borrower and the other Obligors, and Ballard Spahr, LLP, real estate
counsel to the Borrower and the other Obligors, each in form and substance
reasonably acceptable to the Administrative Agent.

 

(g) Delivery of Notes. Each Lender that has requested a Note shall have received
a Note for its Term Loan, duly executed and delivered by a Responsible Officer
of the Borrower.

 

(h) Security Documents. The Administrative Agent shall have received executed
counterparts of each Security Document, dated as of Closing Date, duly executed
and delivered by each Obligor, together with:

 

(i) subject to Section 8.17, delivery of all certificates (in the case of Equity
Interests that are securities (as defined in the NY UCC)) evidencing the issued
and outstanding capital securities owned by each Obligor that are required to be
pledged under the Security Agreement, which certificates in each case shall be
accompanied by undated instruments of transfer duly executed in blank or, in the
case of Equity Interests that are uncertificated securities (as defined in the
NY UCC), confirmation and evidence reasonably satisfactory to the Administrative
Agent that the security interest required to be pledged therein under the
Security Agreement has been transferred to and perfected by the Administrative
Agent in accordance with Articles 8 and 9 of the NY UCC and all laws otherwise
applicable to the perfection of the pledge of such Equity Interests;

 

(ii) financing statements naming each Obligor as a debtor and the Administrative
Agent as the secured party (for the benefit of all Secured Parties) or other
similar instruments or documents, in each case suitable for filing, to be filed
under the Uniform Commercial Code (or equivalent law) of all jurisdictions as
may be necessary to perfect the Liens of the Administrative Agent, for the
benefit of the Lenders, pursuant to the Security Agreement and the Mortgage
(with respect to fixtures);

 



 -39- 

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended.  A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

 

(iii) UCC-1 (or equivalent) Lien searches reasonably satisfactory in scope and
substance to the Administrative Agent covering each Obligor and its properties;

 

(iv) UCC-3 termination statements, or equivalent, as may be necessary to release
all Liens and other rights of any Person in any collateral described in the
Security Agreement previously granted by any Person; and

 

(v) all Short-Form IP Security Agreements required to be provided under the
Security Agreement, each dated as of the Closing Date, duly executed and
delivered by each Obligor that is required to do so under the Security
Agreement.

 

(i) Material Adverse Change. No Material Adverse Change shall have occurred
since December 31, 2017.

 

(j) Fees and Expenses, Etc. Each of the Administrative Agent and each Lender
shall have received, for its own account, the fees, costs and expenses due and
payable to it on the Closing Date pursuant to Sections 3.04 and 14.03, including
all reasonable closing costs and fees and all unpaid reasonable expenses of the
Administrative Agent and the Lenders incurred in connection with the
Transactions (including the Administrative Agent’s and the Lenders’ reasonable
and documented legal fees and expenses).

 

(k) Collateral Questionnaire. The Administrative Agent shall have received a
fully completed Collateral Questionnaire, dated as of the Closing Date, duly
executed and delivered by a Responsible Officer of each Obligor.

 

(l) Warrant. The Administrative Agent shall have received the executed Warrant,
dated as of the Closing Date.

 

(m) Insurance. The Administrative Agent shall have received (x) certificates and
endorsements of insurance evidencing the existence of all insurance required to
be maintained by the Obligors and their respective Subsidiaries pursuant to
Section 8.05 and the designation of the Administrative Agent as the Borrower’s
loss payee or additional insured, as applicable and (y) a fully paid title
insurance policy, with endorsements and in an amount acceptable to the
Administrative Agent, issued by a nationally recognized title insurer acceptable
to Administrative Agent, insuring the Mortgage to be a valid first and
subsisting Lien on the real property described therein, free and clear (or
insured over) of all defects (including, but not limited to, mechanics’ and
materialmen’s Liens) and encumbrances, excepting only Permitted Liens, and
providing for such other affirmative assurances as may be reasonably requested
by the Administrative Agent.

 



 -40- 

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended.  A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

 

(n) Pay-Off Letters. The Administrative Agent shall have received executed
Pay-Off Letters terminating and cancelling the Pay-Off Indebtedness in full, in
form and substance reasonably acceptable to it.

 

(o) Due Diligence. The Administrative Agent and the Lenders shall have received
and be satisfied with all due diligence (including without limitation historical
financial statements, projections, technical, operational, legal, intellectual
property, commercial market forecasts, clinical and regulatory assessments,
supply chain, securities, labor, Tax, litigation, environmental, reimbursement
and regulatory authority matters) in their sole discretion.

 

(p) Parent Loan Documents. The Administrative Agent shall have received executed
copies of all Parent Loan Documents.

 

(q) Bridge Notes. The Administrative Agent shall have received executed
amendments to each Bridge Note existing on the Closing Date, in form and
substance satisfactory to the Administrative Agent in order to subordinate all
obligations thereunder to the Obligations, subject to permitted payments under
Section 9.07.

 

(r) Series C Preferred Subordination Agreement. The Administrative Agent shall
have received an executed copy of the Series C Preferred Subordination
Agreement.

 

Section 7. Representations and Warranties.

 

The Borrower and each other Obligor hereby jointly and severally represents and
warrants to the Administrative Agent and each Lender that:

 

Section 7.01. Power and Authority. Each Obligor (i) is duly organized and
validly existing under the laws of its jurisdiction of organization, (ii) has
all requisite corporate or other organizational power, and has all Governmental
Approvals necessary to own its assets and carry on its business as now being, or
as proposed to be conducted, except to the extent that failure to have the same
would not reasonably be expected to have a Material Adverse Effect, (iii) is
qualified to do business and is in good standing in all jurisdictions in which
the nature of the business conducted by it makes such qualification necessary
and where failure so to qualify (either individually or in the aggregate) would
reasonably be expected to have a Material Adverse Effect, and (iv) has full
power, authority and legal right to enter into and perform its obligations under
each of the Loan Documents to which it is a party and, in the case of the
Borrower, to borrow the Term Loan hereunder.

 



 -41- 

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended.  A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

 

Section 7.02. Authorization; Enforceability. The Transactions are within each
Obligor’s corporate or other organizational powers and have been duly authorized
by all necessary corporate or other organizational action and, if required, by
all necessary equity holder action on the part of such Obligor. This Agreement
has been duly executed and delivered by each Obligor and constitutes, and each
of the other Loan Documents to which it is a party when executed and delivered
by such Obligor will constitute, a legal, valid and binding obligation of such
Obligor, enforceable against such Obligor in accordance with its terms, except
as such enforceability may be limited by (i) bankruptcy, insolvency,
reorganization, moratorium or similar laws of general applicability affecting
the enforcement of creditors’ rights and (ii) the application of general
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or at law).

 

Section 7.03. Governmental and Other Approvals; No Conflicts. None of the
Transactions (i) requires any Governmental Approval of, registration or filing
with, or any other action by, any Governmental Authority or any other Person,
except for (x) such as have been obtained or made and are in full force and
effect and (y) filings and recordings in respect of perfecting or recording the
Liens created pursuant to the Security Documents, (ii) will violate any
applicable Law or any Organic Document of any Obligor or any of its Subsidiaries
or any order of any Governmental Authority, other than any such violations that,
individually or in the aggregate, would not reasonably be expected to have a
Material Adverse Effect, (iii) will result in a default under (x) any Material
Agreement or (y) any Contract creating or evidencing any Material Indebtedness
or (iv) will result in the creation or imposition of any Lien (other than
Permitted Liens) on any asset of any Obligor.

 

Section 7.04. Financial Statements; Material Adverse Change.

 

(a) Financial Statements. The Borrower has heretofore furnished to the
Administrative Agent and the Lenders certain consolidated financial statements
as provided for in Section 6.01(d). Such financial statements, and all other
financial statements delivered by the Borrower pursuant hereto (whether prior to
the Closing Date or otherwise), present fairly, in all material respects, the
consolidated financial position and results of operations and cash flows of
Parent and its Subsidiaries as of such dates and for such periods in accordance
with GAAP, subject to year-end audit adjustments and the absence of footnotes in
the case of the statements of the type described in Section 8.01(a) and (b).
Neither Parent nor any of its Subsidiaries has any material contingent
liabilities or unusual forward or long-term commitments not disclosed in the
aforementioned financial statements.

 

(b) No Material Adverse Change. Since December 31, 2017, there has been no
Material Adverse Change.

 

Section 7.05. Properties.

 

(a) Property Generally. Each Obligor has good title to, or valid leasehold
interests in, all its real and tangible personal property material to its
business subject only to Permitted Liens and except as would not reasonably be
expected to materially interfere with its ability to conduct its business as
currently conducted or to utilize such properties for their intended purposes.

 



 -42- 

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended.  A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

 

(b) Intellectual Property.

 

(i) Schedule 7.05(b) lists all United States and foreign registrations of and
applications for Patents, Trademarks, Copyrights, Industrial Designs and
Technical Information that are Obligor Intellectual Property, including the
applicable jurisdiction, registration or application number and date, as
applicable thereto, and a designation as to whether it is licensed or owned by
Obligor.

 

(ii) Obligors own or possess all legal and beneficial rights, title and interest
in and to Obligor Intellectual Property designated on Schedule 7.05(b) as being
owned by that Obligor and has the right to use the Obligor Intellectual Property
licensed to that Obligor, in each case with good and marketable title, free and
clear of any Liens or Claims of any kind whatsoever other than Permitted Liens.

 

(iii) To Obligors’ knowledge, Obligors’ current use of its Material Intellectual
Property does not violate any license or infringe any valid and enforceable
Intellectual Property right of another.

 

(iv) Other than with respect to the Material Agreements, or as permitted by
Section 9.09, the Obligors have not transferred ownership of Material
Intellectual Property, in whole or in part, to any Person who is not an Obligor.

 

(v) Other than as set forth on Schedule 7.05(b) and to Obligors’ knowledge,
Obligors have not received any written communications, nor is there any pending
or threatened action in writing, suit, proceeding or claim in writing by
another, alleging that any of the Obligors has violated, infringed, diluted or
misappropriated or, by conducting its business as currently conducted or as
proposed to be conducted does or would violate, infringe, dilute or
misappropriate any Intellectual Property of another, and to Obligors’ knowledge,
there is no basis for such an allegation.

 

(vi) To the Obligors’ knowledge, there is no pending or threatened action in
writing, suit, proceeding or claim in writing by another (a) challenging
Obligors’ rights in or to any Intellectual Property owned by, or licensed to,
Obligors, and Obligors have no knowledge of any facts which could form a
reasonable basis for any such action, suit, proceeding or claim; or
(b) challenging the validity, enforceability or scope of any Intellectual
Property owned by, or licensed to, Obligors, and Obligors have no knowledge of
any facts which could form a reasonable basis for any such action, suit,
proceeding or claim.

 

(vii) Obligors have taken reasonable precautions to protect the secrecy,
confidentiality and value of the Obligor Intellectual Property, including
without limitation, by requiring that all relevant current and former employees,
contractors and consultants of Obligors execute written confidentiality
agreements.

 



 -43- 

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended.  A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

 

(viii) Obligors have complied with the material terms of each Material Agreement
pursuant to which Intellectual Property has been licensed to Obligors (which
material terms shall include, but not be limited to, pricing and duration of the
agreement), and all such Material Agreements are in full force and effect, and
Obligors have no knowledge of any facts which could form a reasonable basis for
any claims of breach or default under such Material Agreements.

 

(ix) Other than those permitted by Section 9.09, or as set forth on Schedule
7.05(b), (a) there are no outstanding options, licenses, agreements, claims,
encumbrances or shared ownership interests of any kind relating to the
Intellectual Property owned by, or licensed to, Obligors and (b) nor are
Obligors bound by, or a party to, any options, licenses or agreements of any
kind with respect to any Intellectual Property of another other than standard
rights of customers and contract research organizations.

 

(x) Obligors have no knowledge of any prior art that would reasonably be
expected to render any claim of any United States Patent within the Material
Intellectual Property invalid that has not been disclosed to the United States
Patent and Trademark Office.

 

(xi) All maintenance fees, annuities, and the like due or payable on the Patents
have been timely paid or the failure to so pay was the result of an intentional
decision by the applicable Obligor, which would not reasonably be expected to
result in a Material Adverse Change.

 

(xii) To Obligors’ knowledge, there are no material defects in any of the
Patents that constitute the Material Intellectual Property and no such Patents
have ever been finally adjudicated to be invalid, unpatentable or unenforceable
for any reason in any administrative, arbitration, judicial or other proceeding.

 

(xiii) Obligors have not received any notice asserting that the Patents
constituting Material Intellectual Property are invalid, unpatentable or
unenforceable and, to Obligors’ knowledge, neither they nor any current or prior
owner of such Patents or their respective agents or representatives, have
engaged in any conduct, or omitted to perform any necessary act, the result of
which would invalidate or render unpatentable or unenforceable any such Patent.

 

(xiv) To Obligors’ knowledge, other than as set forth in Schedule 7.05(b),
Obligors are not obligated to make any payment by way of royalties, fees or
otherwise to any owner or licensee of, or other claimant to, any Obligor
Intellectual Property, with respect to the use thereof or in connection with the
conduct of its business or otherwise.

 

(xv) To Obligors’ knowledge, no employee of Obligors is or has been in violation
of any term of any employment contract, patent disclosure agreement, invention
assignment agreement, non-competition agreement, non-solicitation agreement,
nondisclosure agreement or any restrictive covenant to or with a former employer
where the basis of such violation relates to such employee’s employment with
Obligors.

 



 -44- 

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended.  A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

 

(xvi) Each employee and each consultant retained to generate intellectual
property for any Obligor has waived all moral rights and assigned to Obligors
all intellectual property rights he or she owns that are related to Obligors’
business as now conducted and as presently proposed to be conducted.

 

(c) Mortgaged Premises. Borrower has good right, full power, and authority to
convey, transfer, and mortgage the Mortgaged Premises to Administrative Agent
for the uses and purposes set forth in this Agreement and the Mortgage; and the
Obligors will warrant and forever defend the title to the Mortgaged Premises
subject to the Permitted Liens against all claims and demands whatsoever. The
Obligors warrant that a copy of each lease or sublease of the Mortgaged Premises
and any amendments thereto have heretofore been delivered to Administrative
Agent and such copies are true and correct and in all respects what they purport
to be and have not been amended or modified in any respect. Each such lease is
in full force and effect and is not in material default and all material
conditions to the effectiveness or continued effectiveness of each lease
required to be satisfied by the date hereof have been satisfied. Each Obligor
and each Subsidiary or Affiliate that conducts any business or leases any
portion of the Mortgaged Premises is and will at all relevant times be duly
qualified and licensed and in good standing under the laws of such jurisdiction
in which the Mortgaged Premises are located to the extent that the ownership,
lease or operation of properties or the conduct of its business requires such
qualification or license.

 

Section 7.06. No Actions or Proceedings.

 

(a) Litigation. There is no litigation, investigation or proceeding pending or,
to the Borrower’s knowledge, threatened in writing with respect to any Obligor
or any of its Subsidiaries by or before any Governmental Authority or arbitrator
that (i) either individually or in the aggregate would reasonably be expected to
have a Material Adverse Effect, except as specified in Schedule 7.06(a), or
(ii) involves this Agreement, any other Loan Document or the Transactions.

 

(b) Environmental Matters. The operations and property of such Obligor and each
of its Subsidiaries comply with all applicable Environmental Laws, except to the
extent the failure to so comply (either individually or in the aggregate) would
not reasonably be expected to have a Material Adverse Effect. There have been no
conditions, occurrences or release of Hazardous Materials which would reasonably
be expected to form the basis of any environmental liability claim under
applicable Environmental Laws with respect to Parent’s and its Subsidiaries’
businesses, operations or properties.

 

(c) Labor Matters. There are no labor disputes against Parent or any Subsidiary
or, to the Borrower’s knowledge, threatened in writing against Parent or any
Subsidiary, and no unfair labor practice complaint is pending against Parent or
any Subsidiary or, to the knowledge of the Borrower, threatened in writing
against any of them before any Governmental Authority, in each case which would
reasonably be expected to result in a Material Adverse Effect. There is no
material strike or work stoppage in existence or threatened in writing against
Parent or any Subsidiary. Except as set forth on Schedule 7.06(c), the Borrower
is not party to any collective bargaining agreements or contracts, no union
representation exists at any facilities of Parent or any of its Subsidiaries
and, to the knowledge of the Borrower, no union organizing activities with
respect to its business are taking place.

 



 -45- 

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended.  A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

 

Section 7.07. Compliance with Laws and Agreements. Each of the Obligors is in
compliance with all Laws, regulations and orders of any Governmental Authority
applicable to it or its property and all indentures, agreements and other
instruments binding upon it or its property, except where the failure to do so,
individually or in the aggregate, would not reasonably be expected to result in
a Material Adverse Effect. To the extent applicable, Obligors and their
Subsidiaries are in compliance with 21 CFR §§ 210-211 and 21 CFR §§ 600-610.

 

Section 7.08. Taxes. Except as set forth on Schedule 7.08, each of the Obligors
has timely filed or caused to be filed all income and other material tax returns
and reports required to have been filed and has paid or caused to be paid all
material Taxes, fees, assessments and governmental charges or levies required to
have been paid by it, except Taxes, fees, assessments and governmental charges
or levies that are being contested in good faith by appropriate proceedings and
for which such Obligor has set aside on its books adequate reserves with respect
thereto in accordance with GAAP.

 

Section 7.09. Full Disclosure. None of the reports, financial statements,
certificates or other information furnished by or on behalf of the Obligors to
any Lender in connection with the negotiation of this Agreement and the other
Loan Documents or delivered hereunder or thereunder (as modified or supplemented
by other information so furnished) contains any misstatement of material fact or
omits to state any material fact necessary to make the statements therein, in
the light of the circumstances under which they were made, not misleading;
provided that, with respect to projected financial information, the Borrower
represents only that such information was prepared in good faith based upon
assumptions believed to be reasonable at the time (it being understood by the
Administrative Agent and the Lenders that such projected financial information
is not to be viewed as fact, and that no assurances can be given that any
particular projections will be realized and that actual results during the
period or periods covered by any such projections may differ from the projected
results and such differences may be material).

 

Section 7.10. Investment Company and Margin Stock Regulation.

 

(a) Investment Company Act. Neither Parent nor any of its Subsidiaries is an
“investment company” as defined in, or subject to regulation under, the
Investment Company Act of 1940.

 



 -46- 

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended.  A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

 

(b) Margin Stock. Neither Parent nor any of its Subsidiaries is engaged
principally, or as one of its important activities, in the business of extending
credit for the purpose, whether immediate, incidental or ultimate, of buying or
carrying Margin Stock, and no part of the proceeds of the Term Loan will be used
to buy or carry any Margin Stock in violation of Regulation T, U or X.

 

Section 7.11. Solvency. Parent and its Subsidiaries, on a consolidated basis,
are and, immediately after giving effect to the Borrowing and the use of
proceeds thereof, will be Solvent.

 

Section 7.12 Equity Holders; Subsidiaries; Equity Investments. (a)  Set forth on
Schedule 7.12(a) is a complete and correct list of all holders of the Equity
Interests of Parent, setting forth the name of each such holder, the series or
class of Equity Interest of Parent held by such holder and the fully diluted
percentage ownership of Parent held beneficially by such holder. Parent is not
in material breach of any Material Agreement between Parent and any of the
holders of Equity Interests of Parent, and Parent has fulfilled all of its
material obligations under any such Material Agreements. Parent has received all
consents of the holders of the Equity Interests of Parent necessary for the
Transactions, including any such consent pursuant to any right of first refusal,
right of first offer, tag-along right, co-sale right or similar rights, and, as
of the date hereof, all of the holders of Equity Interests of Parent with any
such rights have declined to exercise such rights in connection with the
Transactions.

 

(b) Set forth on Schedule 7.12(b) is a complete and correct list of all
Subsidiaries of Parent. Each such Subsidiary is duly organized and validly
existing under the jurisdiction of its organization shown in said
Schedule 7.12(b), and the percentage ownership by Parent or other entity of each
such Subsidiary is as shown in said Schedule 7.12(b).

 

(c) Set forth on Schedule 7.12(c) is a complete and correct list of all other
Equity Interests held by each Obligor in any Person that is not a direct or
indirect Subsidiary of Parent. Such Schedule 7.12(c) also sets forth in
reasonable detail, the type of Equity Interest held by each such Obligor in such
Person and the fully-diluted percentage ownership held beneficially by such
Obligor in such Person.

 

Section 7.13. Indebtedness and Liens. Set forth on Schedule 7.13(a) is a
complete and correct list of all Indebtedness of the Borrower and each other
Obligor outstanding as of the date hereof that will remain outstanding
immediately after the making of the Term Loan and the application of the
proceeds therefrom on the Closing Date. Set forth on Schedule 7.13(b) is a
complete and correct list of all Indebtedness outstanding on the date hereof
that will be repaid and satisfied in full on the Closing Date with proceeds of
the Term Loan made on such date. Schedule 7.13(c) is a complete and correct list
of all Liens granted by the Borrower and other Obligors with respect to their
respective property which are outstanding as of the Closing Date after giving
effect to the Transactions (other than the Liens granted pursuant to the Loan
Documents).

 



 -47- 

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended.  A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

 

Section 7.14. Material Agreements. Set forth on Schedule 7.14 is a complete and
correct list of the Material Agreements that will remain outstanding as of the
Closing Date after giving effect to the Transactions. No Obligor is in material
default under any Material Agreement and the Borrower has no knowledge of any
material default by any counterparty to any such Material Agreement or Contract.
Except as otherwise disclosed on Schedule 7.14, all Material Agreements that
include a grant of rights under any Material Intellectual Property to an Obligor
are in full force and effect without material modification from the form in
which the same were disclosed to the Administrative Agent.

 

Section 7.15. Restrictive Agreements. Except as set forth in Schedule 7.15, no
Obligor is subject to any Restrictive Agreement as of the Closing Date after
giving effect to the Transactions, except those permitted under Section 9.11.

 

Section 7.16. Real Property. Except as set forth in Schedule 7.16, no Obligor
owns or leases (as tenant thereof) any real property.

 

Section 7.17. Pension Matters. Schedule 7.17 sets forth a complete and correct
list of, and that separately identifies, (i) all Title IV Plans and (ii) all
Multiemployer Plans. Except for those that would not reasonably be expected to,
in the aggregate, have a Material Adverse Effect or result under ERISA or Code
Section 430(k) in a Lien under on the assets or property of any Obligor or any
of its Subsidiaries, no ERISA Event has occurred in connection with which
obligations and liabilities (contingent or otherwise) remain outstanding or is
reasonably expected to occur.

 

Section 7.18. Collateral; Security Interest. Each Security Document is effective
to create in favor of the Administrative Agent (for the benefit of the Secured
Parties) a legal, valid and enforceable security interest, as security for the
Obligations, in the Collateral subject to such Security Document and each such
security interest is perfected on a first-priority basis (subject only to
Permitted Priority Liens).

 

Section 7.19. Regulatory Approvals. (a) Each Obligor and each of its
Subsidiaries holds either directly or through licensees and agents, all
Regulatory Approvals, licenses, permits and similar governmental authorizations
of a Governmental Authority necessary or required for each Obligor and its
Subsidiaries to conduct their operations and business substantially in the
manner currently conducted.

 

(b) Set forth on Schedule 7.19(b) is a complete and accurate list as of the date
hereof of all Regulatory Approvals relating to the Obligors and the conduct of
their business. All such Regulatory Approvals are (i) legally and beneficially
owned exclusively by the Obligors, free and clear of all Liens other than
Permitted Liens, (ii) validly registered and on file with the applicable
Governmental Authority, in material compliance with all registration, filing and
maintenance requirements (including any fee requirements) thereof, and (iii) in
good standing, valid and enforceable with the applicable Governmental Authority
in all material respects.

 



 -48- 

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended.  A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

 

(c) (i) All material regulatory filings required by any Regulatory Authority
have been made, and all such filings are complete and correct in all material
respects and have complied in all material respects with all applicable laws and
regulations and (ii) each Obligor has disclosed to the Administrative Agent all
such material regulatory filings and all material communications between
representatives of each Obligor and any Regulatory Authority.

 

(d) Each Obligor and each of its agents are in compliance in all material
respects with all applicable Laws (including all Regulatory Approvals) of all
applicable Governmental Authorities, including the FDA and all other Regulatory
Authorities. Each Obligor has and maintains in full force and effect all the
necessary and requisite Regulatory Approvals. Each Obligor is in compliance in
all material respects with all applicable registration and listing requirements
set forth in the FD&C Act or equivalent regulation of each other Governmental
Authority having jurisdiction over such Person. Each Obligor adheres in all
material respects to all applicable regulations of all Regulatory Authorities.

 

(e) Except as set forth on Schedule 7.19(e), no Obligor has received from any
Regulatory Authority any notice of adverse findings, including any FDA Form 483
inspectional observations, notices of violations, Warning Letters, criminal
proceeding notices under Section 305 of the FD&C Act, or any other similar
communication from any Regulatory Authority.

 

(f) Neither any Obligor nor any officer, employee or agent thereof, has made an
untrue statement of a material fact or fraudulent statements to the FDA or any
other Regulatory Authority, failed to disclose a material fact required to be
disclosed to the FDA or any other Regulatory Authority, or committed an act,
made a statement, or failed to make a statement that, at the time such
disclosure was made (or was not made), would reasonably be expected to provide a
basis for the FDA or any other Regulatory Authority to invoke its policy
respecting Fraud, Untrue Statements of Material Facts, Bribery and Illegal
Gratuities, set forth in 56 Fed. Reg. 46191 (September 10, 1991) or any similar
policy.

 

(g) The clinical, preclinical, safety and other studies and tests conducted by
or on behalf of or sponsored by each Obligor (if any) were (and if still
pending, are) being conducted materially in accordance with standard medical and
scientific research procedures. Each Obligor has operated within, and currently
is in compliance in all material respects with, all applicable laws, and
Regulatory Approvals, as well as the rules and regulations of the FDA and each
other Regulatory Authority.

 

(h) No Obligor is in the business of Product Commercialization and Development
Activities, as well as any clinical or preclinical trials with respect thereto.

 



 -49- 

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended.  A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

 

Section 7.20. Transactions with Affiliates. Except as set forth on Schedule
7.20, no Obligor nor any of its Subsidiaries has entered into, renewed, extended
or been a party to, any transaction (including the purchase, sale, lease,
transfer or exchange of property or assets of any kind or the rendering of
services of any kind) with any Affiliate during the three-year period prior to
the Closing Date.

 

Section 7.21. OFAC. Except as set forth on Schedule 7.21, no Obligor nor any of
its Subsidiaries, nor, to the knowledge of the Borrower, any of their respective
directors, officers, or employees nor, to the knowledge of the Borrower, any
agents or other Persons acting on behalf of any of the foregoing (i) is
currently the target of any Sanctions, (ii) is located, organized or residing in
any Designated Jurisdiction, (iii) is or has been engaged in any transaction
with, or for the benefit of, any Person who is now or was then the target of
Sanctions or who is located, organized or residing in any Designated
Jurisdiction or (iv) is or has ever been in violation in any material respect of
or subject to an investigation relating to Sanctions. No Term Loan, nor the
proceeds from the Term Loan, has been or will be used, directly or indirectly,
to lend, contribute or provide to, or has been or will be otherwise made
available to fund, any activity or business in any Designated Jurisdiction or to
fund any activity or business of any Person, to the Borrower’s knowledge,
located, organized or residing in any Designated Jurisdiction or who is the
subject of any Sanctions, or in any other manner that will result in any
violation in any material respect by Parent or any of its Subsidiaries of
Sanctions.

 

Section 7.22. Anti-Corruption. No Obligor nor any of its Subsidiaries, nor, to
the knowledge of the Borrower, any of their respective directors, officers or
employees nor, to the knowledge of the Borrower, any agents or other Persons
acting on behalf of any of the foregoing, directly or indirectly, has
(i) violated or is in violation, in any material respect, of any applicable
anti-corruption Law, or (ii) made, offered to make, promised to make or
authorized the payment or giving of, directly or indirectly, any Prohibited
Payment. To the Borrower’s knowledge, no Obligor has been subject to any
investigation by any Governmental Authority with regard to any actual or alleged
Prohibited Payment.

 

Section 7.23. Deposit and Disbursement Accounts. Schedule 7.23 contains a list
of all banks and other financial institutions at which any Obligor or any of its
Subsidiaries maintains Deposit Accounts, Securities Accounts and Commodity
Accounts, and Schedule 7.23 sets forth the name, address and telephone number of
each such bank or financial institution, the name in which such account is held,
the type of such account and the complete account number therefor.

 

Section 7.24. Royalty and Other Payments. Except as set forth on Schedule 7.24,
no Obligor, nor any of its Subsidiaries, is obligated to pay any royalty,
milestone payment, deferred payment or any other contingent payment.

 



 -50- 

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended.  A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

 

Section 8. Affirmative Covenants.

 

Each Obligor covenants and agrees with the Lenders that, until the Commitments
have expired or been terminated and all Obligations (other than Warrant
Obligations and contingent obligations as to which no claims have been asserted)
have been indefeasibly paid in full in cash:

 

Section 8.01. Financial Statements and Other Information. The Borrower will
furnish to the Administrative Agent:

 

(a) as soon as available and in any event within 30 days after the end of each
month (including the last month of each fiscal quarter), a consolidated balance
sheet for Parent and its Subsidiaries as of the end of such month, and the
related consolidated statements of income and cash flows for such month and the
portion of the fiscal year through the end of such month, all in reasonable
detail and setting forth in comparative form the figures for the corresponding
period in the preceding fiscal year, together with a certificate of a
Responsible Officer of the Borrower stating that such financial statements
fairly present in all material respects the financial condition of Parent and
its Subsidiaries as at such date and the results of operations of Parent and its
Subsidiaries for the period ended on such date and have been prepared in
accordance with GAAP, subject to changes resulting from normal, year-end audit
adjustments and except for the absence of notes;

 

(b) as soon as available and in any event within five (5) Business Days
following the date on which Parent files or is required to file a Quarterly
Report on Form 10-Q with the SEC, a consolidated balance sheet for Parent and
its Subsidiaries as of the end of such quarter, and the related consolidated
statements of income and cash flows for such quarter and the portion of the
fiscal year through the end of such quarter, all in reasonable detail and
setting forth in comparative form the figures for the corresponding period in
the preceding fiscal year, together with a certificate of a Responsible Officer
of the Borrower stating that such financial statements fairly present in all
material respects the financial condition of Parent and its Subsidiaries as at
such date and the results of operations of Parent and its Subsidiaries for the
period ended on such date and have been prepared in accordance with GAAP,
subject to changes resulting from normal, year-end audit adjustments and except
for the absence of notes; provided that, so long as Parent is subject to the
public reporting requirements of the Exchange Act, Parent’s filing of a
Quarterly Report on Form 10-Q with the SEC shall be deemed to satisfy the
requirements of this Section 8.01(b) on the date on which such report is first
available via the SEC’s EDGAR system or a successor system related thereto;

 



 -51- 

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended.  A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

 

(c) as soon as available and in any event within five (5) Business Days
following the date on which Parent files or is required to file its Annual
Report on Form 10-K with the SEC, a consolidated balance sheet for Parent and
its Subsidiaries as of the end of such fiscal year, and the related consolidated
statements of income, shareholders’ equity and cash flows for such fiscal year,
all in reasonable detail and setting forth in comparative form the figures for
the previous fiscal year, accompanied by a report and opinion thereon of RBSM
LLP or another firm of independent certified public accountants of recognized
national standing reasonably acceptable to the Administrative Agent, which
report and opinion shall be prepared in accordance with GAAP and which shall not
be subject to any Impermissible Qualification; provided that, the financial
statements for the fiscal years ending 2018 and 2019 may be subject to an
Impermissible Qualification; provided further that, so long as Parent is subject
to the public reporting requirements of the Exchange Act, Parent’s filing of an
Annual Report on Form 10-K with the SEC shall be deemed to satisfy the
requirements of this Section 8.01(c) on the date on which such report is first
available via the SEC’s EDGAR system or a successor system related thereto;

 

(d) together with the financial statements required pursuant to Sections 8.01(a)
(b) and (c), a compliance certificate signed by a Responsible Officer of the
Borrower as of the end of the applicable accounting period substantially in the
form of Exhibit E (a “Compliance Certificate”), including details of any issues
raised by Parent’s auditors that would be reasonably likely to result in a
Material Adverse Effect and the creation or other acquisition of any
Intellectual Property by any Obligor or any of its Subsidiaries after the date
hereof and during such prior fiscal quarter for which such Compliance
Certificate is delivered, which is registered or becomes registered or the
subject of an application for registration with the U.S. Copyright Office or the
U.S. Patent and Trademark Office, as applicable, or with any other equivalent
foreign Governmental Authority;

 

(e) within three (3) Business Days after the end of each fiscal month, a
certificate signed by a Responsible Officer of the Borrower as of the end of
such fiscal month demonstrating compliance with Section 10.01 hereof;

 

(f) as soon as available and in any event no later than forty-five (45) days
following the end of any fiscal year of Parent, copies of an annual budget (or
equivalent) for Parent and its Subsidiaries, approved by Parent’s Board for the
next succeeding fiscal year, in form reasonably satisfactory to the
Administrative Agent, accompanied by a certificate of the chief financial
officer of Parent certifying that (i) such budget was prepared by Parent in good
faith, (ii) Parent had at the time of preparation of the budget, and at all
times thereafter (including on and as of the date of delivery to the
Administrative Agent of such budget) has continued to have, a reasonable basis
for all of the assumptions contained in such budget and (iii) such budget was
prepared in accordance with, and based upon, such assumptions;

 

(g) promptly, and in any event within five (5) Business Days after receipt
thereof by any Obligor, copies of each notice or other correspondence received
from the SEC (or comparable agency in any applicable non-U.S. jurisdiction)
concerning any investigation or possible investigation or other inquiry by such
agency regarding financial or other operational results of such Obligor (but in
any case excluding any routine comments and letters from the SEC relating to
such Obligor’s filings with the SEC or information that would
violate confidentiality obligations to a Governmental Authority);

 



 -52- 

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended.  A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

 

(h) information regarding insurance maintained by Parent and its Subsidiaries as
required under Section 8.05;

 

(i) within five (5) days after delivery thereof, copies of all statements,
reports and notices made available to Parent’s Board or holders of Parent’s
Equity Interests; provided that any such material may be redacted by Parent to
(i) exclude information relating to the Lenders (including the Borrower’s
strategy regarding the Term Loan), (ii) prevent the disclosure of trade secrets
and (iii) protect and preserve attorney-client privilege;

 

(j) as soon as possible and in any event within five (5) Business Days after the
Borrower obtains knowledge of any Claim related to any Obligor that that
involves more than $500,000, written notice thereof from a Responsible Officer
of the Borrower which notice shall include any statement setting forth details
of such Claim;

 

(k) as soon as possible and in any event within two (2) Business Days after the
Borrower or any other Obligor obtains knowledge of and/or receipt by any such
party from Sanofi, the Trustee (as defined in the S/I Deed of Trust) and/or any
of their respective affiliates, officers, directors, agents or representatives
of any notice (whether oral, in writing or otherwise) of any event of default
(or any event that with the passage of time or the giving of notice (or both)
would constitute an event of default), a default and/or a breach by Borrower
and/or Parent under any Sanofi Document, including, but not limited to, any sale
or notice of any intended sale of the Mortgaged Premises, any foreclosure or
notice of foreclosure relating to the Mortgaged Premises (including under the
S/I Deed of Trust), any intended or actual termination of any Sanofi Document,
and any claim made against Borrower or Parent (including a claim for
indemnification under any Sanofi Document);

 

(l) concurrently with the delivery to Sanofi thereof, any reports required to be
delivered to Sanofi pursuant to the terms of any Sanofi Document; and

 

(m) such other information respecting the operations, properties, business or
condition (financial or otherwise) of the Obligors (including with respect to
the Collateral) as the Administrative Agent may from time to time reasonably
request;

 

provided, notwithstanding the foregoing, Borrower covenants and agrees that
neither Borrower, nor any other Person acting on its behalf, will provide, or be
obligated to provide, any Lender or its representatives with any information
that Borrower believes constitutes material non-public information, unless prior
thereto such Lender shall have confirmed to Borrower in writing that it consents
to receive such information. Borrower understands and confirms that each Lender
shall be relying on the foregoing covenant in effecting transactions in
securities of Borrower.

 



 -53- 

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended.  A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

 

Section 8.02. Notices of Material Events. Borrower will furnish to the
Administrative Agent written (or, in the case of Section 8.02(n), written or
telephonic) notice of the following promptly (but in any event, except as
otherwise set forth in 8.02(o), within five (5) Business Days) after a
Responsible Officer obtains knowledge of the existence thereof (or as otherwise
provided below); provided that Parent’s disclosure of such event in a press
release and/or through a filing with the SEC in a Quarterly Report on Form 10-Q,
an Annual Report on Form 10-K or a Current Report on Form 8-K shall be deemed to
satisfy the requirements of this Section 8.02:

 

(a) the occurrence of any Default or Event of Default;

 

(b) the occurrence of any event with respect to any Obligor’s property or assets
resulting in a Loss aggregating in excess of $250,000;

 

(c) (i) any proposed Acquisition by any Obligor that would reasonably be
expected to result in environmental liability under Environmental Laws in excess
of $250,000, (ii) any spillage, leakage, discharge, disposal, leaching,
migration or release of any Hazardous Material required to be reported to any
Governmental Authority under applicable Environmental Laws that would reasonably
be expected to result in a liability in excess of $250,000 and (iii) all Claims,
notices of violation, hearings, investigations or proceedings pending or, to the
Borrower’s knowledge, threatened in writing against or directly affecting any
Obligor or any of its Subsidiaries or with respect to the ownership, use,
maintenance and operation of their respective businesses, operations or
properties, relating to Environmental Laws or Hazardous Material, in each case
that would reasonably be expected to result in a liability in excess of
$250,000;

 

(d) the assertion in writing by any Person against, or with respect to the
activities of, any Obligor of any alleged violation of or non-compliance with
any Environmental Laws or any permits, licenses or authorizations required
pursuant to any Environmental Law which would reasonably be expected to result
in liability to such Obligor in excess of $250,000;

 

(e) the filing or commencement of any action, suit or proceeding by or before
any arbitrator or Governmental Authority against or directly affecting any
Obligor or any of its Subsidiaries that, if adversely determined, would
reasonably be expected to result in a Material Adverse Effect;

 

(f) (i) on or prior to any filing by any ERISA Affiliate of any notice of intent
to terminate any Title IV Plan, a copy of such notice and (ii) promptly, and in
any event within ten (10) days, after any Responsible Officer of any ERISA
Affiliate knows or has reason to know that an ERISA Event has occurred, a notice
(which may be made by telephone if promptly confirmed in writing) describing
such ERISA Event and any action that any ERISA Affiliate proposes to take with
respect thereto, together with (if applicable) a copy of any notice filed with
the PBGC or the IRS pertaining thereto;

 



 -54- 

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended.  A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

 

(g) (i) the termination of any Material Agreement other than on its scheduled
termination date; (ii) the receipt by any Obligor of any notice under any
Material Agreement (and a copy thereof); (iii) the entering into of any new
Material Agreement by an Obligor (and a copy thereof); or (iv) any material
amendment to a Material Agreement (and a copy thereof);

 

(h) the reports and notices as required by the Security Documents;

 

(i) any material change in accounting policies or financial reporting practices
by the Obligors;

 

(j) any labor controversy resulting in or threatening to result in any strike,
work stoppage, boycott, shutdown or other material labor disruption against or
involving an Obligor or any of its Subsidiaries;

 

(k) any licensing agreement or similar arrangement entered into by any Obligor
or any of its Subsidiaries in connection with any material infringement or
alleged material infringement of the Intellectual Property of another Person;

 

(l) any change to any Obligor’s or any of its Subsidiaries’ ownership or
maintenance of Deposit Accounts, Securities Accounts and Commodity Accounts
(other than Excluded Accounts), by delivering to the Administrative Agent a
supplement to the Schedules to this Agreement and the Security Agreement, as
applicable, setting forth a complete and correct list of all such accounts as of
the date of such change;

 

(m) (i) any safety alerts, marketing suspensions, removals or similar actions
conducted, to be undertaken, or issued by, any Obligor or any of its
Subsidiaries or (ii) any material safety alerts, marketing suspensions, removals
or similar actions conducted, to be undertaken, or issued by, any Obligor’s and
any of its Subsidiaries’ agents, suppliers, licensors or licensees, as the case
may be, in each case of (i) and (ii) above, whether voluntary or at the request,
demand or order of any Regulatory Authority or otherwise;

 

(n) any Claim by any Person that any Obligor or any of its Subsidiaries has
infringed upon any Intellectual Property of such Person, in each case to the
extent such Claim would reasonably be expected to cause a Material Adverse
Effect;

 

(o) with respect to any “Grantor” under the Security Agreement, if such Grantor
intends to (i) change its location (as defined in Section 9-307 of the UCC), or
(ii) change its name from the name shown as its current legal name on Schedule 1
to the Security Agreement, the Borrower shall provide five (5) days’ prior
written notice to the Administrative Agent (or such shorter period as may be
acceptable to Administrative Agent in its reasonable discretion);

 



 -55- 

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended.  A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

 

(p) the occurrence or existence of any event, circumstance, act or omission that
would cause any representation or warranty contained in Sections 7.07, 7.18 or
7.19 to be incorrect in any material respect if such representation or warranty
was to be made at the time the Borrower learned of such event, circumstance, act
or omission; provided that in the event notice is required hereunder with
respect to Section 7.19(h), Borrower hereby agrees that it will take all such
actions that the Administrative Agent may reasonably request to amend the Loan
Document to reflect such change; and

 

(q) any other development that results in, or would reasonably be expected to
result in, a Material Adverse Effect.

 

Each notice delivered under this Section 8.02 shall be accompanied by a
statement of a Responsible Officer of the Borrower setting forth in reasonable
detail the event or development requiring such notice and any action taken or
proposed to be taken with respect thereto. Nothing in this Section 8.02 is
intended to waive, consent to, or otherwise permit any action or omission that
is otherwise prohibited by this Agreement or any other Loan Document.

 

Section 8.03. Existence; Conduct of Business. Such Obligor will, and will cause
each of its Subsidiaries to, do or cause to be done all things necessary to
preserve, renew and keep in full force and effect its legal existence and all
Governmental Approvals material to the conduct of its business; provided that
the foregoing shall not prohibit any transaction permitted under Section 9.03.

 

Section 8.04. Payment of Obligations. Such Obligor will, and will cause each of
its Subsidiaries to, pay and discharge its obligations, including (i) all
material Taxes, fees, assessments and governmental charges or levies imposed
upon it or upon its properties or assets prior to the date on which penalties
attach thereto, and all material lawful Claims for labor, materials and supplies
which, if unpaid, would become a Lien (other than a Permitted Lien) upon any
properties or assets of such Obligor any of its Subsidiaries, except to the
extent such Taxes, fees, assessments or governmental charges or levies are
Permitted Liens and (ii) all other lawful Claims which, if unpaid, would by Law
become a Lien (other than a Permitted Lien) upon any material properties or
assets of such Obligor or any of its Subsidiaries, except to the extent any of
the foregoing are being contested in good faith by appropriate proceedings and
are adequately reserved against in accordance with GAAP.

 

Section 8.05. Insurance. At its own cost and expense, each Obligor will, and
will cause each of its Subsidiaries, to obtain and maintain insurance of the
kinds, and in the amounts, set forth below, it being understood and agreed that
the insurance held by the Obligors on the Closing Date is deemed to fulfill this
requirement on the date hereof:

 

(a) All Risks of Physical Loss Insurance. Insurance against loss, destruction or
damage to its properties and assets (including the Collateral) as determined in
its good faith business judgment to be customary for companies similar to the
Borrower.

 



 -56- 

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended.  A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

 

(b) Commercial General Liability Insurance. Commercial general liability
insurance covering bodily injury, death, property damage, products liability in
such amounts as are generally required by institutional lenders for businesses
and assets comparable to the business and assets of the Borrower.

 

(c) Workers Compensation Insurance. Workers’ compensation insurance with respect
to any work performed on or about the property or assets of the Borrower.

 

(d) General Requirements. All of the insurance policies of the Obligors required
pursuant to this Section 8.05 will (i) be issued by financially sound and
reputable insurers, and (ii) from and after the Closing Date (or such later date
as agreed to by the Administrative Agent in its reasonable discretion), (x) name
the Administrative Agent as a “loss payee,” “additional insured” or “mortgagee,”
as applicable, and (y) provide for thirty (30) days’ prior written notice (ten
(10) days’ prior written notice from the Borrower for nonpayment of premium) to
the Administrative Agent before such policy is canceled or terminated. In the
event the Obligors fail to maintain the insurance required pursuant to this
Section 8.05, then the Administrative Agent may obtain insurance necessary to
comply with this Section 8.05 with respect to such Obligors, in each case at the
expense of the Borrower (payable on demand). The amount of any such expenses
shall accrue interest at the Default Rate if not paid on demand, and shall
constitute “Obligations.” All of the insurance policies required hereby will be
evidenced by one or more certificates of insurance, together with appropriate
loss payee or additional insured clauses or endorsements in favor of the
Administrative Agent as required by this Section, delivered to the
Administrative Agent at such times as the Administrative Agent may reasonably
request from time to time. Unless an Event of Default has occurred and is
continuing, the Administrative Agent agrees to turn over to the Borrower any
proceeds from insurance received by the Administrative Agent within fifteen (15)
Business Days following its receipt of a notice by the Borrower of the
Borrower’s intention to reinvest such proceeds as set forth in Section 3.03(b).

 

Section 8.06. Books and Records; Inspection Rights. Such Obligor will, and will
cause each of its Subsidiaries to, keep proper books of record and account in
which full, true and correct entries are made of all dealings and transactions.
Such Obligor will, and will cause each of its Subsidiaries to, permit any
representatives designated by the Administrative Agent, upon at least three (3)
Business Days’ prior written notice and during normal business hours, to visit
and inspect its properties, to examine and make extracts from its books and
records (excluding records subject to attorney-client privilege, subject to
confidentiality agreements with third parties that preclude disclosure to the
Administrative Agent (acting in such capacity) or subject to confidentiality
restrictions pursuant to Law (including HIPAA)), and to discuss its affairs,
finances and condition with its officers and independent accountants, all at
such reasonable times (but not more often than twice per year unless an Event of
Default has occurred and is continuing) as the Administrative Agent may request.
The Borrower shall pay all reasonable and documented costs and expenses of all
such inspections.

 



 -57- 

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended.  A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

 

Section 8.07. Compliance with Laws and Other Obligations. Such Obligor will, and
will cause each of its Subsidiaries to, (i) comply in all material respects with
all applicable Laws (including Environmental Laws) and (ii) comply in all
material respects with all terms of outstanding Indebtedness and all Material
Agreements, except where the failure to do so, individually or in the aggregate,
would not reasonably be expected to result in a Material Adverse Effect.

 

Section 8.08. Maintenance of Properties, Etc. Such Obligor shall, and shall
cause each of its Subsidiaries to, maintain and preserve all of its real and
tangible personal property necessary in the conduct of its business in good
working order and condition in accordance with the general practice of other
Persons of similar character and size, ordinary wear and tear and damage from
casualty or condemnation excepted.

 

Section 8.09. Maintenance of Regulatory Approvals and Material Intellectual
Property. (a) Such Obligor shall, and shall cause each of its Subsidiaries to,
maintain, in full force and effect in all material respects, each Regulatory
Approval required to conduct their respective businesses as presently conducted;
provided that such Obligor or such Subsidiary shall not be required to preserve
any such Regulatory Approval if such Obligor or such Subsidiary shall determine
in its reasonable good faith judgment that the preservation thereof is no longer
necessary in the conduct of its business.

 

(b) Such Obligor shall, and shall cause each of its Subsidiaries to, use
commercially reasonable efforts to (i) protect and preserve all Material
Intellectual Property necessary in the conduct of its business and (ii) enforce
or defend the Material Intellectual Property against infringement,
misappropriation, violation or interference by any other Persons; provided that
nothing in this Section 8.09(b) shall prohibit or prevent such Obligor or any
Subsidiary from discontinuing the protection, preservation or maintenance of, or
failing to enforce and defend, any of its Intellectual Property if, in the
reasonable good faith judgment of such Obligor or such Subsidiary, such
Intellectual Property is no longer necessary and material to the conduct of its
business.

 

Section 8.10. Action Under Environmental Laws. Such Obligor shall, and shall
cause each of its Subsidiaries to, upon the Borrower obtaining knowledge of the
release of any Hazardous Materials or the existence of any environmental
liability under applicable Environmental Laws with respect to their respective
businesses, operations or properties, take all actions, at their cost and
expense, as shall be necessary or advisable to investigate and clean up the
condition of their respective businesses, operations or properties, including
all required removal, containment and remedial actions, and restore their
respective businesses, operations or properties to a condition in each case in
compliance with applicable Environmental Laws, except to the extent the failure
to take such action would not reasonably be likely to result in a Material
Adverse Effect.

 



 -58- 

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended.  A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

 

Section 8.11. Use of Proceeds. The proceeds of the Term Loan will be used only
as provided in Section 2.03. Without limiting the foregoing, no part of the
proceeds of the Term Loan will be used, whether directly or indirectly, for any
purpose that entails a violation of any of the Regulations of the Board of
Governors of the Federal Reserve System, including Regulations T, U and X.

 

Section 8.12. Certain Obligations Respecting Subsidiaries; Further Assurances.

 

(a) Subsidiary Guarantors. Such Obligor will take such action, and will cause
each of its Subsidiaries to take such action, from time to time as shall be
necessary to ensure that all Subsidiaries are “Subsidiary Guarantors” hereunder.
Without limiting the generality of the foregoing, in the event that Parent or
any of its Subsidiaries shall form or acquire any new Subsidiary, it and its
Subsidiaries shall concurrently:

 

(i) cause such new Subsidiary to become a “Subsidiary Guarantor” hereunder, and
a “Grantor” under the Security Agreement, pursuant to a Guarantee Assumption
Agreement;

 

(ii) take such action or cause such Subsidiary to take such action (including
joining the Security Agreement, delivering such shares of stock together with
undated transfer powers executed in blank and entering into the applicable
Short-Form IP Security Agreements) as shall be necessary to create and perfect
valid and enforceable first priority Liens (subject to Permitted Liens) on
substantially all of the personal property of such new Subsidiary (other than
Excluded Accounts) as collateral security for the obligations of such new
Subsidiary hereunder;

 

(iii) cause the parent of such Subsidiary to execute and deliver a pledge
agreement in favor of the Administrative Agent for the benefit of the Secured
Parties in respect of all outstanding issued shares of such Subsidiary; and

 

(iv) deliver such proof of corporate or other organizational action, incumbency
of officers, opinions of counsel and other documents as is consistent with those
delivered by each Obligor pursuant to Section 6.01, or as the Administrative
Agent shall have reasonably requested.

 

(b) Further Assurances. Subject to the limitations set forth herein and in the
other Loan Documents, such Obligor will, and will cause each of its Subsidiaries
to, take such action from time to time as shall reasonably be requested by the
Administrative Agent to effectuate the purposes and objectives of this
Agreement.

 

Without limiting the generality of the foregoing, each Obligor will, and will
cause each Person that is required to be a Subsidiary Guarantor to, take such
action from time to time (including executing and delivering such assignments,
security agreements, control agreements and other instruments) as shall be
reasonably requested by the Administrative Agent to create, in favor of the
Lenders, perfected security interests and Liens in substantially all of the
personal property of such Obligor as collateral security for the Obligations;
provided that any such security interest or Lien shall be subject to the
relevant requirements of the Security Documents.

 



 -59- 

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended.  A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

 

Section 8.13. Termination of Non-Permitted Liens. In the event that the Borrower
obtains knowledge of or receives notification from the Administrative Agent of
the existence of any outstanding Lien against any property of such Obligor or
any of its Subsidiaries, which Lien is not a Permitted Lien, such Obligor shall
promptly terminate or cause the termination of such Lien.

 

Section 8.14. Intellectual Property. In the event that any Obligor acquires
Obligor Intellectual Property during the term of this Agreement, then the
provisions of this Agreement shall automatically apply thereto and any such
Obligor Intellectual Property shall automatically constitute part of the
Collateral under the Security Documents, without further action by any party, in
each case from and after the date of such acquisition (except that any
representations or warranties of any Obligor shall apply to any such Obligor
Intellectual Property only from and after the date, if any, subsequent to such
acquisition that such representations and warranties are brought down).

 

Section 8.15. ERISA Compliance. Such Obligor shall comply, and to the extent
applicable, shall cause each of its Subsidiaries to comply, in all material
respects with the provisions of ERISA with respect to any Title IV Plans and
Multiemployer Plans to which such Obligor or any such Subsidiary is a party as
employer.

 

Section 8.16. Cash Management.

 

(a) Subject to Section 8.17, on and after the Closing Date (or such later date
as agreed to by the Administrative Agent in its reasonable discretion), each
Obligor shall maintain all Deposit Accounts, Securities Accounts, Commodity
Accounts and lockboxes (other than Excluded Accounts) with a bank or financial
institution that has executed and delivered to the Administrative Agent an
account control agreement, in form and substance reasonably acceptable to the
Administrative Agent (each such Deposit Account, Securities Account, Commodity
Account and lockbox, a “Controlled Account”); and

 

(b) the Obligors shall deposit promptly, and in any event no later than five
(5) Business Days after the date of receipt thereof, all cash, checks, drafts or
other similar items of payment relating to or constituting payments made in
respect of any and all accounts and other rights and interests into a Deposit
Account of an Obligor (which Deposit Account shall, on and after the Closing
Date (or such later date as agreed to by the Administrative Agent in its
reasonable discretion), be a Controlled Account).

 

Section 8.17. Post-Closing Obligations. Within the time periods specified on
Schedule 8.17 (as each may be extended by the Administrative Agent in its
reasonable discretion), complete such undertakings as are set forth on Schedule
8.17.

 



 -60- 

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended.  A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

 

Section 8.18. Milestone. On or before March 31, 2019, enter into a collaboration
agreement with a pharmaceutical or biotechnology company that results in
aggregate upfront fees in excess of $5,000,000.

 

Section 8.19. Icagen-T Lien. Within thirty (30) days after the earlier of (i)
the date the S/I MSA no longer prohibits Parent from pledging Borrower’s Equity
Interests to the Administrative Agent and (ii) the date the S/I MSA is
terminated, Parent shall (x) deliver all certificates representing 100% of
Borrower’s Equity Interests to the Administrative Agent, accompanied by undated
instruments of transfer duly executed in blank and (y) if Administrative Agent
shall so require, enter into a pledge agreement with respect to such Equity
Interests in form and substance reasonably acceptable to the Administrative
Agent.

 

Section 8.20. Board Observer Rights. Until the Obligations (other than the
Warrant Obligations and contingent indemnification obligations for which no
claim has been made) have been paid in full in cash, Parent shall permit the
Administrative Agent on behalf of all of the Lenders (the “Observer”) to attend
and observe (but not vote) at all meetings of Parent’s (or any Subsidiary’s, as
applicable) Board or any committee thereof (each a “Committee”), whether in
person, by telephone or otherwise as requested by the Observer. Parent and such
Subsidiaries shall notify the Observer in writing at the same time as furnished
to members of the applicable Board or Committee of (i) the date and time for
each general or special meeting of any such Board or Committee and (ii) the
adoption of any resolutions or actions by any such Board or any such Committee
by written consent (describing, in reasonable detail, the nature and substance
of such action). Parent and each of its Subsidiaries shall concurrently deliver
to the Observer all notices and any materials delivered to the official members
of such Board or Committee in connection with a meeting or action to be taken by
written consent, including a draft of any material resolutions or actions
proposed to be adopted by written consent. The Observer shall be free prior to
such meeting or adoption by written consent to contact members of any applicable
Board or Committee and discuss the pending actions to be taken. Notwithstanding
the foregoing, the Observer shall not be entitled to receive materials relating
to, or be in attendance for, any discussions relating to topics which (x) are
subject to attorney client privilege, or (y) present a conflict of interest for
the Observer. All such discussions and materials shall be subject to the
confidentiality provisions set forth in Section 14.16.

 



 -61- 

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended.  A complete copy of this document has been filed separately
with the Securities and Exchange Commission.



 

Section 9. Negative Covenants.

 

Each Obligor covenants and agrees with the Lenders that, until the Commitments
have expired or been terminated and all Obligations (other than Warrant
Obligations and contingent obligations as to which no claims have been asserted)
have been paid in full indefeasibly in cash:

  

Section 9.01. Indebtedness. Such Obligor will not, and will not permit any of
its Subsidiaries to, create, incur, assume or permit to exist any Indebtedness,
whether directly or indirectly, except:

 

(a) the Obligations;

 

(b) Indebtedness existing on the on the Closing Date and set forth on
Schedule 7.13(a) and Permitted Refinancings thereof;

 

(c) accounts payable to trade creditors for goods and services and current
operating liabilities (not the result of the borrowing of money) incurred in the
ordinary course of such Obligor’s or such Subsidiary’s business in accordance
with customary terms and paid within ninety (90) days of becoming due, unless
contested in good faith by appropriate proceedings and reserved for in
accordance with GAAP;

 

(d) Indebtedness consisting of guarantees resulting from the endorsement of
negotiable instruments for collection in the ordinary course of business;

 

(e) Indebtedness of an Obligor and its Subsidiaries to the extent the same is
permitted as an Investment pursuant to Section 9.05;

 

(f) Guarantees by any Obligor of Indebtedness of any other Obligor;

 

(g) Purchase money and capital lease financing; provided that (i) if secured,
the collateral therefor consists solely of the assets being financed, the
products and proceeds thereof and books and records related thereto, and
(ii) the aggregate outstanding principal amount of such Indebtedness does not
exceed $1,000,000 at any time;

 

(h) Indebtedness under Hedging Agreements permitted by Section 9.05(f);

 

(i) Indebtedness consisting of the financing of insurance premiums in respect of
insurance policies insuring assets or businesses of an Obligor and/or its
Subsidiaries written or arranged in the ordinary course of business, in each
case in an amount not to exceed the amount of the applicable insurance premium
in respect of any such policy plus interest and financing charges applicable
thereto;

 

(j) Indebtedness in respect of any agreement providing for treasury, depositary
or cash management services, including in connection with any credit cards,
automated clearing house transfers of funds transaction, securities settlements,
foreign exchange contracts or any similar transfers, netting services, overdraft
protections and other cash management and similar arrangements, in each case in
the ordinary course of business;

 

(k) advances or deposits from customers or vendors received in the ordinary
course of business;

 



 -62- 

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended.  A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

 

(l) workers’ compensation claims, payment obligations in connection with health,
disability or other types of social security benefits, unemployment or other
insurance obligations and reclamation and statutory obligations, in each case
incurred in the ordinary course of business;

 

(m) Indebtedness consisting of letters of credit, letters of guaranty and
bankers’ acceptances to the extent incurred in the ordinary course of business
in an aggregate amount not to exceed $1,000,000;

 

(n) Indebtedness which may be deemed to exist pursuant to any guaranties,
indemnities, performance, surety, statutory, appeal or similar obligations
incurred in the ordinary course of business and Indebtedness constituting
guaranties in the ordinary course of business of the obligations of suppliers,
customers, franchisees and licensees of Parent and its Subsidiaries;

 

(o) Indebtedness of Parent and its Subsidiaries incurred pursuant to the Parent
Loan Documents;

 

(p) Indebtedness of one Obligor to another Obligor, provided that such
Indebtedness shall be (A) evidenced by promissory notes and all such notes shall
be subject to a first priority Lien pursuant to the Security Agreement, (B)
unsecured, and (C) subordinated in right of payment to the payment in full of
the Obligations (other than the Warrant Obligations) pursuant to the terms of
the applicable promissory notes or an intercompany subordination agreement, in
each case in form and substance satisfactory to the Administrative Agent in its
sole discretion;

 

(q) Indebtedness owed to Pfizer, Inc. pursuant to the terms of that certain
Asset Purchase and Collaboration Agreement, dated as of June 26, 2015, by and
among Pfizer Research (NC), Inc. and Parent, as amended by that certain
Amendment to Asset Purchase and Collaboration Agreement, dated as of July 15,
2016; and

 

(r) (A) the Bridge Notes, provided that on or prior to the Closing Date, the
Bridge Notes have been amended in form and substance satisfactory to the
Administrative Agent to subordinate right of payment to the payment in full of
the Obligations (other than the Warrant Obligations), subject to permitted
payments under Section 9.07, and (B) any Permitted Refinancings thereof,
provided that Parent may elect to increase the interest rate on such Bridge
Notes to 12% per annum, payable in accordance with Section 9.07 hereof.

 

Section 9.02. Liens. Such Obligor will not, and will not permit any of its
Subsidiaries to, create, incur, assume or permit to exist any Lien on any
property now owned or hereafter acquired by it or such Subsidiary, except:

 

(a) Liens securing the Obligations;

 



 -63- 

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended.  A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

 

(b) any Lien on any property or asset of such Obligor or any of its Subsidiaries
existing on the Closing Date and set forth on Schedule 7.13(c); provided that
(i) no such Lien shall extend to any other property or asset of such Obligor or
any of its Subsidiaries other than that which it secures on the date hereof and
any cross-collateralization of other assets financed with the same holder of
such Lien, and (ii) any such Lien shall secure only those obligations which it
secures on the Closing Date and extensions, renewals and replacements thereof
that do not increase the outstanding principal amount thereof, plus fees and
expenses incurred in connection therewith;

 

(c) Liens securing Indebtedness permitted by Section 9.01(g); provided that (i)
such Liens are limited solely to the assets, products, proceeds and books and
records permitted to be secured pursuant to Section 9.01(g), and (ii) the
Indebtedness secured thereby does not exceed the lower of the cost or fair
market value of the assets being financed or acquired and Liens incurred in
connection with extension, renewal or refinancing of such Indebtedness;

 

(d) Liens imposed by any applicable Law arising in the ordinary course of
business, including (but not limited to) carriers’, warehousemen’s, landlord’s
and mechanics’ liens and other similar Liens arising in the ordinary course of
business and which (x) do not in the aggregate materially detract from the value
of the property subject thereto or materially impair the use thereof in the
operations of the business of such Person or (y) are being contested in good
faith by appropriate proceedings, which proceedings have the effect of
preventing the forfeiture or sale of the property subject to such Liens and for
which adequate reserves have been made if required in accordance with GAAP;

 

(e) Liens, pledges or deposits made in the ordinary course of business in
connection with leases, or bids, contracts, appeal bonds, workers’ compensation,
unemployment insurance or other similar social security legislation, and not in
connection with money borrowed;

 

(f) Liens securing Taxes, assessments and other governmental charges, the
payment of which (i) is not yet delinquent or (ii) is being contested in good
faith by appropriate proceedings promptly initiated and diligently conducted and
for which adequate reserves have been made if required in accordance with GAAP;

 

(g) servitudes, easements, rights of way, restrictions and other similar
encumbrances on real property imposed by any applicable Law and Liens consisting
of zoning or building restrictions, easements, licenses, restrictions on the use
of property or minor imperfections in title thereto which, in the aggregate, are
not material, and which do not in any case materially detract from the value of
the property subject thereto or interfere with the ordinary conduct of the
business of any of the Obligors or any of their Subsidiaries;

 



 -64- 

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended.  A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

 

(h) with respect to any real property, (i) such defects or encroachments as
might be revealed by an up-to-date survey of such real property; (ii) the
reservations, limitations, provisos and conditions expressed in the original
grant, deed or patent of such property by the original owner of such real
property pursuant to Laws; (iii) rights of expropriation, access or user or any
similar right conferred or reserved by or in any Law, which, in the aggregate
for clauses (i), (ii) and (iii), are not material, and which do not in any case
materially detract from the value of the property subject thereto or interfere
with the ordinary conduct of the business of any of the Obligors or their
Subsidiaries; and (iv) leases or subleases in the ordinary course of business;

 

(i) bankers’ liens, rights of setoff, netting and similar Liens incurred on
deposits made in the ordinary course of business or otherwise in connection with
the services permitted by Section 9.01(j);

 

(j) Liens in connection with any ordinary course interest or title of a
licensor, sublicensor, lessor or sublessor not otherwise prohibited by Section
9.13;

 

(k) deposits made in connection with a contemplated Permitted Acquisition in an
aggregate amount not to exceed ten percent (10%) of the consideration of such
Acquisition;

 

(l) Liens incurred in connection with the Indebtedness permitted by Sections
9.01(m), and 9.01(n);

 

(m) Liens on insurance policies and the proceeds thereof (excluding any benefits
or any rights to receive payment under any insurance policies) incurred in
connection with the financing in the ordinary course of business of insurance
premiums, provided, that such Liens shall be limited only to the unused portion
of the premiums payable under such insurance policies and the proceeds of such
insurance premiums;

 

(n) (i) Restrictive Agreements permitted pursuant to Section 9.11, (ii) any
customary provisions in contracts (including without limitation leases and
licenses of Intellectual Property) restricting the assignment thereof or, in the
case of any lease or license, the sublease or sublicense or other disposition of
the applicable leased or licensed property, (iii) restrictions or conditions
imposed by any agreement governing secured Permitted Indebtedness permitted
under Section 9.01(g), to the extent that such restrictions or conditions apply
only to the property or assets securing such Indebtedness and (iv) restrictions
in agreements related to any Asset Sale to the extent such Asset Sale would be a
permitted Asset Sale under this Agreement;

 

(o) Liens of Parent and its Subsidiaries granted pursuant to the Parent Loan
Documents; and

 

(p) Liens in favor of customs and revenue authorities arising as a matter of law
to secure payments of custom duties in connection with the importation of goods;

 



 -65- 

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended.  A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

 

provided that no Lien otherwise permitted under any of the foregoing clauses
shall apply to any Material Intellectual Property except for Liens described in
clauses (a), (j) and (n).

 

Section 9.03. Fundamental Changes and Acquisitions. Such Obligor will not, and
will not permit any of its Subsidiaries to, (i) enter into any transaction of
merger, amalgamation or consolidation, (ii) liquidate, wind up or dissolve
itself (or suffer any liquidation or dissolution), (iii) make or consummate any
Acquisition of any Person, (iv) acquire or create any Foreign Subsidiary, or (v)
acquire any other assets or properties (other than assets or properties in the
nature of inventory, software, equipment, supplies and other assets acquired for
use in the ordinary course of business, including in connection with the
expansion or replacement of equipment used in Parent’s and its Subsidiaries’
facilities), except:

 

(a) transactions permitted by Section 9.01 and 9.05;

 

(b) the merger, amalgamation, consolidation, liquidation, winding up or
dissolution of any Subsidiary Guarantor with or into any Obligor; provided that
(i) with respect to any such transaction involving the Borrower, the Borrower
must be the surviving or successor entity of such transaction and (ii) with
respect to any such transaction involving Parent, Parent must be the surviving
or successor entity of such transaction;

 

(c) the sale, lease, transfer or other disposition by any Subsidiary of any or
all of its property (upon voluntary liquidation or otherwise) to any Obligor;

 

(d) the sale, transfer or other disposition of the Equity Interests of any
Subsidiary Guarantor to Parent;

 

(e) the creation of any Subsidiary subject to compliance with Section 8.12; and

 

(f) Permitted Acquisitions.

 

Section 9.04. Lines of Business. Such Obligor will not, and will not permit any
of its Subsidiaries to, engage in any business other than the business engaged
in on the date hereof by such Obligor or such Subsidiary or a business
reasonably related, incidental or complimentary thereto or a reasonable
extension thereof or a business having a similar customer base.

 

Section 9.05. Investments. Such Obligor will not, and will not permit any of its
Subsidiaries to, make, directly or indirectly, or permit to remain outstanding
any Investments except:

 

(a) Investments outstanding on the date hereof and identified in Schedule 9.05
and any modification, replacement, renewal or extension thereof to the extent
not involving new or additional Investments;

 



 -66- 

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended.  A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

 

(b) operating deposit accounts with banks and securities accounts with banks and
other financial institutions that either qualify as an Excluded Account or
comply with Section 8.16;

 

(c) extensions of credit in the nature of deposits, accounts receivable, trade
debt granted or notes receivable arising from the purchase or sale of goods or
services in the ordinary course of business and prepaid royalties and other
credit extensions and advances arising in the ordinary course of business;

 

(d) Permitted Cash Equivalent Investments to the extent held in a Controlled
Account;

 

(e) Investments by any Obligor in any other Obligor;

 

(f) Hedging Agreements entered into in by any Obligor or its Subsidiary in the
ordinary course of business for the purpose of hedging currency risks or
interest rate risks (and not for speculative purposes) not to exceed $250,000 in
the aggregate outstanding at any time;

 

(g) Investments consisting of prepaid expenses, negotiable instruments held for
collection or deposit, security deposits with utilities, landlords and other
like Persons and deposits in connection with workers’ compensation and similar
deposits, in each case made in the ordinary course of business;

 

(h) loans, advances and guarantees to or in favor of employees, officers,
directors and consultants in the ordinary course of business which in the
aggregate shall not exceed $250,000 outstanding at any time;

 

(i) Investments (i) in connection with a Permitted Acquisition and (ii) in
connection with Casualty Events permitted by Section 3.03(b);

 

(j) Investments received in connection with any Insolvency Proceedings in
respect of any customers, suppliers or clients or in settlement of delinquent
obligations of, and other disputes with, customers, suppliers or clients;

 

(k) Investments permitted by Sections 9.01, 9.02, 9.03, 9.06 and 9.09;

 

(l) Investments in newly created Subsidiaries to the extent such Subsidiary
complies with Section 8.12 to the extent applicable; and

 

(m) so long as no Default or Event of Default has occurred and is continuing at
the time such Investments are made, other Investments in an aggregate principal
amount not to exceed $500,000 at any time outstanding.

 



 -67- 

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended.  A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

 

Section 9.06. Restricted Payments. Such Obligor will not, and will not permit
any of its Subsidiaries to, declare or make, or agree to pay or make, directly
or indirectly, any Restricted Payment; provided that the following Restricted
Payments shall be permitted so long as no Event of Default has occurred and is
continuing or could reasonably be expected to occur or result from such
Restricted Payment:

 

(a) distributions with respect to Parent’s Equity Interests payable solely in
shares of its Qualified Equity Interests (or the equivalent thereof);

 

(b) Parent’s purchase, redemption, retirement, or other acquisition of shares of
its Equity Interests with the proceeds received from a substantially concurrent
issue of new shares of its Qualified Equity Interests;

 

(c) upon the death, incapacity or termination of any stockholder or the exercise
of a right of first refusal or similar right in respect of any stockholder,
Parent may repurchase the stock of such stockholder or such stockholder’s
family, trusts, estates and heirs pursuant to stock plans or stock repurchase
agreements in an amount not to exceed $250,000 per fiscal year;

 

(d) cash in lieu of the issuance of fractional shares upon the conversion of
convertible securities (or in connection with the exercise of warrants or
similar securities) not to exceed $100,000 in the aggregate;

 

(e) any non-cash (other than cash in lieu of fractional shares) conversion or
exercise requests in respect of any convertible securities, options or warrants
of Parent into Equity Interests of Parent pursuant to the terms of such
convertible securities, options or warrants or otherwise in exchange therefor;

 

(f) distributions paid by any Subsidiary directly or indirectly to any Obligor;

 

(g) cash payments made to redeem, purchase, repurchase or retire the Warrant
Obligations in accordance with the terms of the Warrant;

 

(h) payments of Indebtedness permitted pursuant to Section 9.07;

 

(i) the non-cash accrual of dividends pursuant to the terms of the Series C
Preferred Stock; and

 

solely to the extent considered a Restricted Payment, Investments permitted
pursuant to Section 9.05 and transactions permitted pursuant to Section 9.03.

 



 -68- 

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended.  A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

 

Section 9.07. Payments of Indebtedness. Such Obligor will not, and will not
permit any of its Subsidiaries to, make any payments in respect of any
Indebtedness for borrowed money other than (i) payments of the Obligations, (ii)
payments of the “Obligations” (as defined in the Parent Credit Agreement),
pursuant to the terms of the Parent Credit Agreement, (iii) scheduled payments
of any other Permitted Indebtedness (other than the Bridge Notes), (iv) non-cash
payments of interest under the Bridge Notes, (v) Permitted Refinancings of
Permitted Indebtedness, and (vi) cash payments of principal and interest on the
Bridge Notes (including any accrued interest thereon) so long as at the time of
such payment and after giving effect thereto, no Default or Event of Default
shall have occurred and is continuing.

 

Section 9.08. Change in Fiscal Year. Such Obligor will not, and will not permit
any of its Subsidiaries to, change the last day of its fiscal year from that in
effect on the date hereof, except to change the fiscal year of a Subsidiary
acquired in connection with a Permitted Acquisition to conform its fiscal year
to that of Parent.

 

Section 9.09. Sales of Assets, Etc. Such Obligor will not, and will not permit
any of its Subsidiaries to, sell, lease, transfer, or otherwise dispose of any
of its assets or property (including accounts receivable and capital stock of
Subsidiaries), or forgive, release or compromise any amount owed to such Obligor
or Subsidiary, in each case, in any single transaction or series of transactions
(any thereof, an “Asset Sale”), except (so long as such proposed Asset Sale does
not result in, or could not reasonably be expected to result in, an Event of
Default):

 

(a) sales or leases of inventory in the ordinary course of its business on
ordinary business terms;

 

(b) the forgiveness, release, discounts or compromise of any amount owed to any
Obligor or Subsidiary in the ordinary course of business;

 

(c) Asset Sales that constitute licenses of Intellectual Property in the
ordinary course of business that are not otherwise prohibited by Section 9.13;

 

(d) transfers of assets or property (other than any Material Intellectual
Property) by any Subsidiary Guarantor to any Obligor;

 

(e) dispositions of any assets or property (other than any Material Intellectual
Property) that is obsolete or worn out or no longer used or useful in the
business;

 

(f) dispositions resulting from Casualty Events;

 

(g) in connection with any transaction permitted by Sections 9.02, 9.03, 9.05
and 9.06;

 

(h) disposition of cash or Permitted Cash Equivalent Investments; and

 



 -69- 

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended.  A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

 

(i) so long as no Default or Event of Default has occurred and is continuing at
the time of such sale, other Asset Sales not to exceed $250,000 in the aggregate
per fiscal year.

 

Section 9.10. Transactions with Affiliates. Such Obligor will not, and will not
permit any of its Subsidiaries to, sell, lease, license or otherwise transfer
any assets to, or purchase, lease, license or otherwise acquire any assets from,
or otherwise engage in any other transactions with, any of its Affiliates,
except:

 

(a) transactions between or among Parent or any Subsidiary of Parent and any
other Subsidiary of Parent;

 

(b) any transaction permitted by Section 9.01, 9.03, 9.05, 9.06 or 9.09;

 

(c) customary compensation and indemnification of, and other employment
arrangements with, directors, officers and employees of such Obligor or any of
its Subsidiaries in the ordinary course of business;

 

(d) other transactions having terms that are no less favorable (including the
amount of cash or other consideration received or paid by any Obligor) to any
Obligor or any of its Subsidiaries, as the case may be, than those that would be
obtained in a comparable arm’s-length transaction with a Person not an Affiliate
of such Person; and

 

(e) the transactions set forth on Schedule 9.10.

 

Section 9.11. Restrictive Agreements. Such Obligor will not, and will not permit
any of its Subsidiaries to, directly or indirectly, enter into, incur or be a
party to any Restrictive Agreement; provided that the foregoing shall not apply
to (i) restrictions and conditions imposed by Law or the Loan Documents and
(ii) any Restrictive Agreement to which any Obligor or any of its Subsidiaries
is party on the date hereof and that is listed on Schedule 7.15.

 

Section 9.12. Modifications and Terminations of Material Agreements and Organic
Documents. Such Obligor will not, and will not permit any of its Subsidiaries
to:

 

(a) amend, modify or terminate any Organic Document that adversely affects the
Lenders (solely in their capacity as Lenders and not as shareholders) in any
material respect without the prior written consent of the Administrative Agent
which shall not be unreasonably withheld, conditioned or delayed; or

 

(b) take or omit to take any action that results in the termination of, or
permits any other Person to terminate, any Material Agreement or Material
Intellectual Property that adversely affects the Lenders in any material
respect, without the prior written consent of the Administrative Agent which
shall not be unreasonably withheld, conditioned or delayed.

 



 -70- 

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended.  A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

 

Section 9.13. Licensing of Intellectual Property. No Obligor shall enter into an
exclusive license of its Material Intellectual Property without the prior
written consent of the Administrative Agent.

 

Section 9.14. Sales and Leasebacks. Except as disclosed on Schedule 9.14, such
Obligor will not, and will not permit any of its Subsidiaries to, become liable,
directly or indirectly, with respect to any lease, whether an operating lease or
a Capital Lease Obligation, of any property (whether real, personal, or mixed),
whether now owned or hereafter acquired, (i) which such Person has sold or
transferred or is to sell or transfer to any other Person and (ii) which such
Obligor or Subsidiary intends to use for substantially the same purposes as
property which has been or is to be sold or transferred.

 

Section 9.15. Hazardous Material. Such Obligor will not, and will not permit any
of its Subsidiaries to, use, generate, manufacture, install, treat, release,
store or dispose of any Hazardous Material, except in compliance with all
applicable Environmental Laws or where the failure to comply would not
reasonably be expected to result in a Material Adverse Effect.

 

Section 9.16. Accounting Changes. Such Obligor will not, and will not permit any
of its Subsidiaries to, make any significant change in accounting treatment or
reporting practices, except as required or permitted by GAAP.

 

Section 9.17. Compliance with ERISA. No ERISA Affiliate shall cause or suffer to
exist (i) any ERISA Event that would reasonably be expected to result in the
imposition of a Lien under ERISA or Code Section 430(k) on the assets or
property of any Obligor or any of its Subsidiaries or (ii) any other ERISA Event
that would reasonably be expected, individually or in the aggregate, to have a
Material Adverse Effect.

 

Section 10. Financial Covenants.

 

Section 10.01. Minimum Liquidity. Parent and its Subsidiaries shall maintain a
minimum aggregate balance of (x) from the Closing Date until March 31, 2019,
$1,000,000, and (y) at all times thereafter, $1,500,000, in each case in cash in
one or more accounts (which accounts shall, on and after the Closing Date (or
such later date as agreed to by the Administrative Agent in its reasonable
discretion), be Controlled Accounts), free and clear of all Liens, other than
Liens granted hereunder in favor of the Administrative Agent and other Permitted
Liens.

 



 -71- 

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended.  A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

 

Section 10.02. Minimum Revenue. On each date set forth below (a “Calculation
Date”) under the heading “Calculation Date,” the Consolidated Net Revenue for
the trailing twelve-month period ended on such Calculation Date shall not be
less than the amount set forth opposite such Calculation Date:

 

[*****]

 

                   

 

Section 11. Events of Default.

 

Section 11.01. Events of Default. Each of the following events shall constitute
an “Event of Default”:

 

(a) Principal or Interest Payment Default. The Borrower shall fail to pay any
principal of or interest on the Term Loan, when and as the same shall become due
and payable, whether at the due date thereof, at a date fixed for prepayment
thereof or otherwise.

 

(b) Other Payment Defaults. Any Obligor shall fail to pay any Obligation (other
than an amount referred to in Section 11.01(a)) when and as the same shall
become due and payable, and such failure shall continue unremedied for a period
of three (3) Business Days.

 

(c) Representations and Warranties. Any representation or warranty made or
deemed made by or on behalf of any Obligor in this Agreement or any other Loan
Document or any amendment or modification hereof or thereof, or in any report,
certificate, financial statement or other document furnished pursuant to or in
connection with this Agreement or any other Loan Document or any amendment or
modification hereof or thereof, shall: (i) prove to have been incorrect when
made or deemed made to the extent that such representation or warranty contains
any materiality or Material Adverse Effect qualifier; or (ii) prove to have been
incorrect in any material respect when made or deemed made to the extent that
such representation or warranty does not otherwise contain any materiality or
Material Adverse Effect qualifier.

 



 -72- 

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended.  A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

 

(d) Certain Covenants. Any Obligor shall fail to observe or perform any
covenant, condition or agreement contained in Sections 8.03 (with respect to
such Obligor’s existence), 8.11, 8.12, 8.14, 8.16, Section 9 or Section 10.

 

(e) Other Covenants. Any Obligor shall fail to observe or perform any covenant
or agreement contained in this Agreement (other than those specified in
Section 11.01(a), (b) or (d)) or any other Loan Document, and, in the case of
any failure that is capable of cure, such failure shall continue unremedied for
a period of thirty (30) or more days.

 

(f) Payment Default on Other Indebtedness. Any Obligor or any of its
Subsidiaries shall fail to make any payment (whether of principal or interest
and regardless of amount) in respect of any Material Indebtedness, when and as
same shall become due and payable after giving effect to any applicable grace or
cure period as originally provided by the terms of such Indebtedness.

 

(g) Other Defaults on Other Indebtedness. (i) Any material breach of, or “event
of default” or similar event under, the Contract governing any Material
Indebtedness shall occur, or (ii) any event or condition occurs (x) that results
in any Material Indebtedness becoming due prior to its scheduled maturity or
(y) that enables or permits (with or without the giving of notice, the lapse of
time or both) the holder or holders of such Material Indebtedness or any trustee
or agent on its or their behalf to cause such Material Indebtedness to become
due, or to require the prepayment, repurchase, redemption or defeasance thereof,
prior to its scheduled maturity; provided that this Section 11.01(g) shall not
apply to secured Indebtedness that becomes due as a result of the voluntary sale
or transfer of the property or assets securing such Material Indebtedness;
provided further that if the holder or holders of such Material Indebtedness or
any trustee or agent on its or their behalf waives any such event or condition
within the time period set forth therein, then such event or condition shall not
be an Event of Default hereunder.

 

(h) Reserved.

 

(i) Insolvency, Bankruptcy, Etc. (i) Any Obligor or any of its Subsidiaries
generally does not pay its debts as the same become due or admits in writing its
inability to pay its debts generally; (ii) any Obligor or any of its
Subsidiaries institutes any Insolvency Proceeding; (iii) any Obligor or any of
its Subsidiaries takes any corporate action to approve, effect, consent to or
authorize any of the actions described in Section 11.01(i)(ii); or (iv) any
Insolvency Proceeding is filed against any Obligor or any of its Subsidiaries
and, such Insolvency Proceeding continues undismissed, or unstayed and in
effect, for a period of sixty (60) days after the institution thereof.

 



 -73- 

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended.  A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

 

(j) Judgments. One (1) or more judgments for the payment of money in an
aggregate amount in excess of $1,000,000 (to the extent not covered by
independent third party insurance as to which the insurer has been notified of
the potential claim and does not dispute coverage) shall be rendered against any
Obligor or any of its Subsidiaries or any combination thereof and the same shall
remain undismissed, unsatisfied or undischarged for a period of
sixty (60) consecutive calendar days during which execution shall not be
effectively stayed, or any action shall be legally taken by a judgment creditor
to attach or levy upon any assets of any Obligor to enforce any such judgment.

 

(k) ERISA and Pension Plans. An ERISA Event shall have occurred that, in the
reasonable determination of the Administrative Agent, when taken together with
all other ERISA Events that have occurred, would reasonably be expected to
result in the imposition of a Lien (other than a Permitted Lien) under ERISA or
Code Section 430(k) on a material portion of the assets or property of any
Obligor or any of its Subsidiaries or have a Material Adverse Effect.

 

(l) Change of Control, Etc. A Change of Control shall have occurred.

 

(m) Material Adverse Change. A Material Adverse Change shall have occurred.

 

(n) Impairment of Security, Etc. If any of the following events occurs: (i) Any
Lien created by any of the Security Documents, shall at any time not constitute
a valid and perfected Lien on the applicable Collateral in favor of the Secured
Parties, free and clear of all other Liens (other than Permitted Liens or other
Liens on Collateral not exceeding $100,000 in the aggregate) to the extent
required by the Loan Documents, except due to the action or inaction of the
Administrative Agent, (ii) except for expiration in accordance with its terms,
any of the Security Documents or any Guarantee of any of the Obligations
(including that contained in Section 12) shall for whatever reason cease to be
in full force and effect, or (iii) any Obligor shall, directly or indirectly,
contest in any manner such effectiveness, validity, binding nature or
enforceability of any such Lien or any Loan Document.

 

(o) Regulatory Matters, Etc. (i) The FDA or any other Regulatory Authority
initiates enforcement action against, or issues a warning letter with respect
to, any Obligor or any of its Subsidiaries, or the manufacturing facilities
therefore, that causes such Person the loss of more than ten percent (10%) of
the Borrower’s revenue for the twelve (12) month period following such
enforcement action as compared to the same period ending on the same date in the
prior period, or (ii) any Obligor enters into a settlement agreement with the
FDA or any other Regulatory Authority that results in aggregate liability as to
any single or related series of transactions, incidents or conditions, in excess
of $500,000 to the extent not covered by insurance.

 



 -74- 

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended.  A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

 

(p) Other Defaults under the Sanofi Documents. Any material breach of, or “event
of default” or similar event under any Sanofi Document shall occur that is not
cured or waived within any grace period that may be set forth therein.

 

(q) Transfer of Mortgaged Premises. The Mortgaged Premises or any part thereof
shall be sold, transferred, or conveyed, whether voluntarily or involuntarily,
by operation of law or otherwise, except for sales of obsolete, worn out or
unusable fixtures or personal property which are concurrently replaced with
similar fixtures or personal property at least equal in quality and condition to
those sold and owned by Borrower free of any lien, charge or encumbrance other
than the lien hereof.

 

(r) Abandonment. The Mortgaged Premises are abandoned.

 

Section 11.02. Remedies. Upon the occurrence of any Event of Default (other than
an Event of Default described in Section 11.01(i)), then, and in every such
event, and at any time thereafter during the continuance of such event, the
Administrative Agent may, by notice to the Borrower, declare the Term Loan then
outstanding to be due and payable in whole (or in part, in which case any
principal not so declared to be due and payable may thereafter be declared to be
due and payable), and thereupon the principal of the Term Loan so declared to be
due and payable, together with accrued interest thereon and all fees and other
Obligations, shall become due and payable immediately (in the case of the Term
Loan, at the Prepayment Price therefor), without presentment, demand, protest or
other notice of any kind, all of which are hereby waived by each Obligor; and in
case of an Event of Default described in Section 11.01(i), the principal of the
Term Loan then outstanding, together with accrued interest thereon and all fees
and other Obligations, shall automatically become due and payable immediately
(in the case of the Term Loan, at the Prepayment Price therefor), without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by each Obligor.

 

Section 11.03. Additional Remedies. Upon the occurrence and during the
continuance of any Event of Default, (a) if any Obligor or any of its
Subsidiaries shall be in default under a Material Agreement, the Lenders shall
have the right (but not the obligation) to cause the default or defaults under
such Material Agreement to be remedied (including without limitation by paying
any unpaid amount thereunder) and otherwise exercise any and all rights of such
Obligor or Subsidiary, as the case may be, thereunder, as may be necessary to
prevent or cure any default and (b) without limiting the foregoing, upon any
such default, each Obligor shall promptly execute, acknowledge and deliver to
the Lenders such instruments as may reasonably be required of such Obligor to
permit the Lenders to cure any default under the applicable Material Agreement
or permit the Lenders to take such other action required to enable the Lenders
to cure or remedy the matter in default and preserve the interests of the
Lenders. Any amounts paid by the Lenders pursuant to and in accordance with this
Section 11.03 shall be payable on demand by the Obligors, shall accrue interest
at the Default Rate if not paid on demand and shall constitute “Obligations”.

 



 -75- 

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended.  A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

 

In furtherance of and in no way limiting the foregoing, each of the authorized
representatives of the Administrative Agent is hereby irrevocably made,
constituted and appointed the true and lawful attorney for Borrower and the
other Obligors (without requiring any of them to act as such) with full power of
substitution after the occurrence and during the continuance of an Event of
Default to advance funds in excess of the Commitments to pay all amounts
necessary under the Sanofi Documents in order to release Sanofi’s lien on the
Mortgaged Premises and to terminate the S/I Deed of Trust and the S/I Warranty
and Reverter Deed; it being understood and agreed that this power of attorney in
this Section 11.03 shall be a power coupled with an interest and cannot be
revoked. All amounts advanced by the Administrative Agent or any Lender on
behalf of the Administrative Agent pursuant to this Section 11.03 shall
automatically and without further action be added to the outstanding principal
amount of the Term Loan and shall be a “Term Loan” for purposes of this
Agreement and the other Loan Documents.

 

Section 11.04. Prepayment Premium and Prepayment Price. For the avoidance of
doubt, the applicable Prepayment Premium (as a component of the Prepayment
Price) shall be due and payable at any time the Term Loan becomes due and
payable in full prior to the Maturity Date in accordance with the terms hereof,
whether due to acceleration pursuant to the terms of this Agreement (in which
case it shall be due immediately, upon the giving of notice to the Borrower or
automatically by operation of law or otherwise in accordance with Section 11.02)
(including, without limitation, on account of any bankruptcy filing). In view of
the impracticability and extreme difficulty of ascertaining the actual amount of
damages to the Lenders or profits lost by the Lenders as a result of such
acceleration, and by mutual agreement of the parties as to a reasonable
estimation and calculation of the lost profits or damages of the Lenders, the
Prepayment Premium shall be due and payable upon such date. Each Obligor hereby
waives any defense to payment, whether such defense may be based in public
policy, ambiguity, or otherwise. The Obligors and the Lenders acknowledge and
agree that any Prepayment Premium due and payable in accordance with this
Agreement shall not constitute unmatured interest, whether under
Section 5.02(b)(3) of the Bankruptcy Code or otherwise. Each Obligor further
acknowledges and agrees, and waives any argument to the contrary, that payment
of such amount does not constitute a penalty or an otherwise unenforceable or
invalid obligation.

 

Section 12. Guarantee.

 

Section 12.01. The Guarantee. Parent and the Subsidiary Guarantors hereby
jointly and severally guarantee to the Administrative Agent and the Lenders, and
their successors and assigns, the prompt payment in full when due (whether at
stated maturity, by acceleration or otherwise) of the principal of and interest
on the Term Loan, all fees and other amounts and Obligations from time to time
owing to the Administrative Agent and the Lenders by the Borrower and each other
Obligor under this Agreement or under any other Loan Document, in each case
strictly in accordance with the terms hereof and thereof (such obligations being
herein collectively called the “Guaranteed Obligations”). Parent and the
Subsidiary Guarantors hereby further jointly and severally agree that if the
Borrower or any other Obligor shall fail to pay in full when due (whether at
stated maturity, by acceleration or otherwise) any of the Guaranteed
Obligations, Parent and the Subsidiary Guarantors will promptly pay the same,
without any demand or notice whatsoever, and that in the case of any extension
of time of payment or renewal of any of the Guaranteed Obligations, the same
will be promptly paid in full when due (whether at extended maturity, by
acceleration or otherwise) in accordance with the terms of such extension or
renewal.

 



 -76- 

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended.  A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

 

Section 12.02. Obligations Unconditional. The obligations of Parent and the
Subsidiary Guarantors under Section 12.01 are absolute and unconditional, joint
and several, irrespective of the value, genuineness, validity, regularity or
enforceability of the obligations of the Borrower under this Agreement or any
other agreement or instrument referred to herein, or any substitution, release
or exchange of any other guarantee of or security for any of the Guaranteed
Obligations, and, to the fullest extent permitted by Law, irrespective of any
other circumstance whatsoever that might otherwise constitute a legal or
equitable discharge or defense of a surety or guarantor, it being the intent of
this Section 12.02 that the obligations of Parent and the Subsidiary Guarantors
hereunder shall be absolute and unconditional, joint and several, under any and
all circumstances. Without limiting the generality of the foregoing, it is
agreed that the occurrence of any one or more of the following shall not alter
or impair the liability of Parent or the Subsidiary Guarantors hereunder, which
shall remain absolute and unconditional as described above:

 

(a) at any time or from time to time, without notice to Parent or the Subsidiary
Guarantors, the time for any performance of or compliance with any of the
Guaranteed Obligations shall be extended, or such performance or compliance
shall be waived;

 

(b) any of the acts mentioned in any of the provisions of this Agreement or any
other agreement or instrument referred to herein shall be done or omitted;

 

(c) the maturity of any of the Guaranteed Obligations shall be accelerated, or
any of the Guaranteed Obligations shall be modified, supplemented or amended in
any respect, or any right under this Agreement or any other agreement or
instrument referred to herein shall be waived or any other guarantee of any of
the Guaranteed Obligations or any security therefor shall be released or
exchanged in whole or in part or otherwise dealt with; or

 

(d) any lien or security interest granted to, or in favor of, the Secured
Parties as security for any of the Guaranteed Obligations shall fail to be
perfected.

 

Parent and the Subsidiary Guarantors hereby expressly waive diligence,
presentment, demand of payment, protest and all notices whatsoever, and any
requirement that the Administrative Agent or any Lender exhaust any right, power
or remedy or proceed against the Borrower under this Agreement or any other
agreement or instrument referred to herein, or against any other Person under
any other guarantee of, or security for, any of the Guaranteed Obligations.

 



 -77- 

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended.  A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

 

Section 12.03. Reinstatement. The obligations of Parent and the Subsidiary
Guarantors under this Section 12 shall be automatically reinstated if and to the
extent that for any reason any payment by or on behalf of the Borrower in
respect of the Guaranteed Obligations is rescinded or must be otherwise restored
by any holder of any of the Guaranteed Obligations, whether as a result of any
proceedings in bankruptcy or reorganization or otherwise, and Parent and the
Subsidiary Guarantors jointly and severally agree that they will indemnify the
Administrative Agent and the Lenders on demand for all reasonable costs and
expenses (including fees of counsel) incurred by such Persons in connection with
such rescission or restoration, including any such costs and expenses incurred
in defending against any claim alleging that such payment constituted a
preference, fraudulent transfer or similar payment under any bankruptcy,
insolvency or similar Law.

 

Section 12.04. Subrogation. Parent and the Subsidiary Guarantors hereby jointly
and severally agree that, until the payment and satisfaction in full of all
Guaranteed Obligations and the expiration and termination of the Commitments,
they shall not exercise any right or remedy arising by reason of any performance
by them of their guarantee in Section 12.01, whether by subrogation or
otherwise, against the Borrower or any other guarantor of any of the Guaranteed
Obligations or any security for any of the Guaranteed Obligations.

 

Section 12.05. Remedies. Parent and the Subsidiary Guarantors jointly and
severally agree that, as between Parent and the Subsidiary Guarantors, on one
hand, and the Administrative Agent and the Lenders, on the other hand, the
obligations of the Borrower under this Agreement and under the other Loan
Documents may be declared to be forthwith due and payable as provided in
Section 11 (and shall be deemed to have become automatically due and payable in
the circumstances provided in Section 11) for purposes of Section 12.01
notwithstanding any stay, injunction or other prohibition preventing such
declaration (or such obligations from becoming automatically due and payable) as
against the Borrower and that, in the event of such declaration (or such
obligations being deemed to have become automatically due and payable), such
obligations (whether or not due and payable by the Borrower) shall forthwith
become due and payable by Parent and the Subsidiary Guarantors for purposes of
Section 12.01.

 

Section 12.06. Instrument for the Payment of Money. Parent and each Subsidiary
Guarantor hereby acknowledges that the guarantee in this Section 12 constitutes
an instrument for the payment of money, and consents and agrees that the
Administrative Agent and the Lenders, at their sole option, in the event of a
dispute by Parent or such Subsidiary Guarantor in the payment of any moneys due
hereunder, shall have the right to proceed by motion for summary judgment in
lieu of complaint pursuant to N.Y. Civ. Prac. L&R § 3213.

 



 -78- 

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended.  A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

 

Section 12.07. Continuing Guarantee. The guarantee in this Section 12 is a
continuing guarantee, and shall apply to all Guaranteed Obligations whenever
arising.

 

Section 12.08. Rights of Contribution. Parent and the Subsidiary Guarantors
hereby agree, as between themselves, that if Parent or any Subsidiary Guarantor
shall become an Excess Funding Guarantor (as defined below) by reason of the
payment by Parent or such Subsidiary Guarantor of any Guaranteed Obligations,
Parent and/or each other Subsidiary Guarantor shall, on demand of such Excess
Funding Guarantor (but subject to the next sentence), pay to such Excess Funding
Guarantor an amount equal to Parent’s or such Subsidiary Guarantor’s Fair Share
(as defined below and determined, for this purpose, without reference to the
properties, debts and liabilities of such Excess Funding Guarantor) of the
Excess Payment (as defined below) in respect of such Guaranteed Obligations. The
payment obligation of Parent or a Subsidiary Guarantor to any Excess Funding
Guarantor under this Section 12.08 shall be subordinate and subject in right of
payment to the prior payment in full of the obligations of Parent or such
Subsidiary Guarantor under the other provisions of this Section 12 and such
Excess Funding Guarantor shall not exercise any right or remedy with respect to
such excess until payment and satisfaction in full of all of such obligations.

 

For purposes of this Section 12.08, (i) “Excess Funding Guarantor” means, in
respect of any Guaranteed Obligations, Parent or a Subsidiary Guarantor that has
paid an amount in excess of its Fair Share of such Guaranteed Obligations,
(ii) “Excess Payment” means, in respect of any Guaranteed Obligations, the
amount paid by an Excess Funding Guarantor in excess of its Fair Share of such
Guaranteed Obligations and (iii) “Fair Share” means, for Parent or any
Subsidiary Guarantor, the ratio (expressed as a percentage) of (x) the amount by
which the aggregate present fair saleable value of all properties of Parent or
such Subsidiary Guarantor (excluding any shares of stock of any other Subsidiary
Guarantor) exceeds the amount of all the debts and liabilities of Parent or such
Subsidiary Guarantor (including contingent, subordinated, unmatured and
unliquidated liabilities, but excluding the obligations of Parent or such
Subsidiary Guarantor hereunder and any obligations of any other Subsidiary
Guarantor that have been guaranteed by Parent or such Subsidiary Guarantor) to
(y) the amount by which the aggregate fair saleable value of all properties of
all of Parent and the Subsidiary Guarantors exceeds the amount of all the debts
and liabilities (including contingent, subordinated, unmatured and unliquidated
liabilities, but excluding the obligations of the Borrower, Parent and the
Subsidiary Guarantors hereunder and under the other Loan Documents) of all of
Parent and the Subsidiary Guarantors, determined (A) with respect to Parent or
any Subsidiary Guarantor that is a party hereto on the Closing Date, as of the
Closing Date, and (B) with respect to any other Subsidiary Guarantor, as of the
date such Subsidiary Guarantor becomes a Subsidiary Guarantor hereunder.

 



 -79- 

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended.  A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

 

Section 12.09. General Limitation on Guarantee Obligations. In any action or
proceeding involving any provincial, territorial or state corporate law, or any
state or federal bankruptcy, insolvency, reorganization or other law affecting
the rights of creditors generally, if the obligations of Parent or any
Subsidiary Guarantor under Section 12.01 would otherwise, taking into account
the provisions of Section 12.08, be held or determined to be void, invalid or
unenforceable, or subordinated to the claims of any other creditors, on account
of the amount of its liability under Section 12.01, then, notwithstanding any
other provision hereof to the contrary, the amount of such liability shall,
without any further action by Parent or such Subsidiary Guarantor, the
Administrative Agent, any Lender or any other Person, be automatically limited
and reduced to the highest amount that is valid and enforceable and not
subordinated to the claims of other creditors as determined in such action or
proceeding.

 

Section 13. Administrative Agent.

 

Section 13.01. Appointment. Each of the Lenders hereby irrevocably appoints
Perceptive Credit Holdings II, LP, a Delaware limited partnership, to act on its
behalf as the Administrative Agent hereunder and under the other Loan Documents
and authorizes the Administrative Agent to take such actions on its behalf and
to exercise such powers as are delegated to the Administrative Agent by the
terms hereof or thereof, together with such actions and powers as are reasonably
incidental thereto. The provisions of this Section 13 are solely for the benefit
of the Administrative Agent and the Lenders, and neither the Borrower nor any
other Obligor will have rights as a third-party beneficiary of any of such
provisions. It is understood and agreed that the use of the term “agent” herein
or in any other Loan Documents (or any other similar term) with reference to the
Administrative Agent is not intended to connote any fiduciary or other implied
(or express) obligations arising under agency doctrine of any applicable Law.
Instead, such term is used as a matter of market custom, and is intended to
create or reflect only an administrative relationship between contracting
parties.

 

Section 13.02. Rights as a Lender. The Person serving as the Administrative
Agent hereunder will have the same rights and powers in its capacity as a Lender
as any other Lender and may exercise the same as though it were not the
Administrative Agent, and the term “Lender” or “Lenders” will, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity to the
extent such Person is a Lender. Such Person and its Affiliates may accept
deposits from, lend money to, own securities of, act as the financial advisor or
in any other advisory capacity for, and generally engage in any kind of business
with, the Borrower, the other Obligors or any other Subsidiaries or Affiliates
of the Obligors as if such Person were not the Administrative Agent hereunder
and without any duty to account therefor to the Lenders.

 



 -80- 

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended.  A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

 

Section 13.03. Exculpatory Provisions. (a) The Administrative Agent will not
have any duties or obligations except those expressly set forth herein and in
the other Loan Documents, and its duties hereunder are administrative in nature.
Without limiting the generality of the foregoing, the Administrative Agent:

 

(i) will not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;

 

(ii) will not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Majority Lenders (or such
other number or percentage of the Lenders as will be expressly provided for
herein or in the other Loan Documents); provided that the Administrative Agent
will not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable Law, including any action that may
be in violation of the automatic stay under any Insolvency Proceeding; and

 

(iii) will not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and will not be liable for the failure to
disclose, any information relating to the Obligors or any of its Subsidiaries or
Affiliates that is communicated to or obtained by the Person serving as the
Administrative Agent or any of its Affiliates in any capacity.

 

(b) The Administrative Agent will not be liable for any action taken or not
taken by it (i) with the consent or at the request of the Majority Lenders (or
such other number or percentage of the Lenders as will be necessary, or as the
Administrative Agent believes in good faith will be necessary, under the
circumstances), or (ii) in the absence of its own gross negligence or willful
misconduct as determined by a court of competent jurisdiction by final and
nonappealable judgment. The Administrative Agent will be deemed not to have
knowledge of any Default unless and until notice describing such Default is
given to the Administrative Agent in writing by the Borrower or a Lender.

 

(c) The Administrative Agent will not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Section 6 or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.

 



 -81- 

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended.  A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

 

Section 13.04. Reliance by Administrative Agent. The Administrative Agent will
be entitled to rely upon, and will not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to have been made by the proper Person, and will not incur any liability
for relying thereon. In determining compliance with any condition hereunder to
the making of the Term Loan that by its terms must be fulfilled to the
satisfaction of a Lender, the Administrative Agent may presume that such
condition is satisfactory to such Lender unless the Administrative Agent has
received notice to the contrary from such Lender prior to the making of such
Term Loan. The Administrative Agent may consult with legal counsel (who may be
counsel for the Borrower), independent accountants and other experts selected by
it, and will not be liable for any action taken or not taken by it in accordance
with the advice of any such counsel, accountants or experts.

 

Section 13.05. Delegation of Duties. The Administrative Agent may perform any
and all of its duties and exercise its rights and powers hereunder or under any
other Loan Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Affiliates. The exculpatory provisions of this
Section will apply to any such sub-agent and to the Affiliates of the
Administrative Agent and any such sub-agent, and will apply to their respective
activities in connection with the syndication of the facility as well as
activities as Administrative Agent. The Administrative Agent will not be
responsible for the negligence or misconduct of any sub-agents except to the
extent that a court of competent jurisdiction determines in a final and
nonappealable judgment that the Administrative Agent acted with gross negligence
or willful misconduct in the selection of such sub-agents.

 

Section 13.06. Resignation of Agent. (a) The Administrative Agent may at any
time give notice of its resignation to the Lenders and the Borrower, which
notice shall set forth the effective date of such resignation (the “Resignation
Effective Date”), such date not to be earlier than the thirtieth (30th) day
following the date of such notice. The Majority Lenders and the Borrower shall
mutually agree upon a successor to the Administrative Agent. If the Majority
Lenders and the Borrower are unable to so mutually agree and no successor shall
have been appointed within twenty-five (25) days after the retiring
Administrative Agent gives notice of its resignation, then the retiring
Administrative Agent may (but will not be obligated to), on behalf of the
Lenders, appoint a successor Administrative Agent it shall designate (in its
reasonable discretion after consultation with the Borrower and the Majority
Lenders). Whether or not a successor has been appointed, such resignation will
become effective in accordance with such notice on the Resignation Effective
Date.

 



 -82- 

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended.  A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

 

(b) With effect from the Resignation Effective Date (i) the retiring
Administrative Agent will be discharged from its duties and obligations
hereunder and under the other Loan Documents (except that in the case of any
Collateral held by the Administrative Agent on behalf of the Lenders under any
of the Loan Documents, the retiring Administrative Agent will continue to hold
such Collateral until such time as a successor Administrative Agent is
appointed) and (ii) except for any indemnity payments owed to the retiring
Administrative Agent, all payments, communications and determinations provided
to be made by, to or through the Administrative Agent will instead be made by or
to each Lender directly, until such time, if any, as the Majority Lenders
appoint a successor Administrative Agent as provided for above. Upon the
acceptance of a successor’s appointment as Administrative Agent hereunder, such
successor will succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring Administrative Agent (other than any
rights to indemnity payments owed to the retiring Administrative Agent), and the
retiring Administrative Agent will be discharged from all of its duties and
obligations hereunder or under the other Loan Documents. The fees payable by the
Borrower to a successor Administrative Agent will be the same as those payable
to its predecessor unless otherwise agreed between the Borrower and such
successor. After the retiring Administrative Agent’s resignation hereunder and
under the other Loan Documents, the provisions of this Section 13 and
Sections 14.03 and 14.04 will continue in effect for the benefit of such
retiring Administrative Agent, its sub-agents and their respective Affiliates in
respect of any actions taken or omitted to be taken by any of them while the
retiring Administrative Agent was acting as Administrative Agent.

 

Section 13.07. Non-Reliance on Administrative Agent and Other Lenders. Each
Lender acknowledges that it has, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Affiliates and based on
such documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Affiliates and based on
such documents and information as it will from time to time deem appropriate,
continue to make its own decisions in taking or not taking action under or based
upon this Agreement, any other Loan Document or any related agreement or any
document furnished hereunder or thereunder.

 

Section 13.08. Administrative Agent May File Proofs of Claim. In case of the
pendency of any Insolvency Proceeding or any other judicial proceeding relative
to the Borrower, the Administrative Agent (irrespective of whether the principal
of the Term Loan will then be due and payable as herein expressed or by
declaration or otherwise and irrespective of whether the Administrative Agent
has made any demand on the Borrower) will be entitled and empowered (but not
obligated), by intervention in such proceeding or otherwise:

 

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Term Loan and all other Obligations that are
owing and unpaid hereunder or under any other Loan Document and to file such
other documents as may be necessary or advisable in order to have the claims of
the Lenders and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders and the
Administrative Agent and their respective agents and counsel and all other
amounts due the Lenders and the Administrative Agent under this Agreement or any
other Loan Document) allowed in such judicial proceeding; and

 



 -83- 

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended.  A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

 

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same.

 

Any custodian, receiver, assignee, trustee, liquidator, sequestrator or other
similar official in any such judicial proceeding is hereby authorized by each
Lender to make any payments of the type described above in this Section 13.08 to
the Administrative Agent and, in the event that the Administrative Agent
consents to the making of such payments directly to the Lenders, to pay to the
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent and its agents and
counsel, and any other amounts due the Administrative Agent under this Agreement
or any other Loan Document.

 

Section 13.09. Collateral and Guaranty Matters; Appointment of Collateral Agent.
(a) Without limiting the provisions of Section 13.08, the Lenders irrevocably
agree as follows:

 

(i) the Administrative Agent is authorized, at its option and in its discretion,
to release any Lien on any property granted to or held by the Administrative
Agent under any Loan Document (A) on the date when all Obligations have been
satisfied in full in cash (other than Warrant Obligations and contingent
obligations as to which no claims have been asserted), (B) that is sold or
otherwise disposed of or to be sold or otherwise disposed of as part of or in
connection with any sale or other disposition permitted under the Loan
Documents, or (C) subject to Sections 14.01 and 14.04, if approved, authorized
or ratified in writing by the Majority Lenders; and

 

(ii) the Administrative Agent is authorized, at its option and discretion, to
release any Subsidiary Guarantor from its obligations hereunder if such Person
ceases to be a Subsidiary as a result of a transaction permitted under the Loan
Documents.

 

Upon request by the Administrative Agent at any time, each Lender will confirm
in writing the Administrative Agent’s authority to release or subordinate its
interest in particular types or items of Collateral, or to release any
Subsidiary Guarantor from its obligations under its guaranty pursuant to this
Section 13.09.

 

(b) The Administrative Agent will not be responsible for or have a duty to
ascertain or inquire into any representation or warranty regarding the
existence, value or collectability of the Collateral, the existence, priority or
perfection of the Administrative Agent’s Lien thereon, or any certificate
prepared by any Obligor in connection therewith, nor will the Administrative
Agent be responsible or liable to the Lenders for any failure to monitor or
maintain any portion of the Collateral.

 



 -84- 

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended.  A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

 

(c) Each Lender hereby appoints the Administrative Agent as its collateral agent
under each of the Security Documents and agrees that, in so acting, the
Administrative Agent will have all of the rights, protections, exculpations,
indemnities and other benefits provided to the Administrative Agent under this
Agreement, and hereby authorizes and directs the Administrative Agent, on behalf
of such Lender and all Lenders, without the necessity of any notice to or
further consent from any of the Lenders, from time to time to (i) take any
action with respect to any Collateral or any Security Document which may be
necessary to perfect and maintain perfected the Liens on the Collateral granted
pursuant to any such Security Document or protect and preserve the
Administrative Agent’s ability to enforce the Liens or realize upon the
Collateral, (ii) act as collateral agent for each Secured Party for purposes of
acquiring, holding, enforcing and perfecting all Liens created by the Loan
Documents and all other purposes stated therein, (iii) enter into intercreditor
or subordination agreements, as the case may be, in connection with Indebtedness
permitted pursuant to Section 9.01(n), (iv) enter into non-disturbance or
similar agreements in connection with licensing agreements and arrangements
permitted by this Agreement and the other Loan Documents and (v) otherwise to
take or refrain from taking any and all action that the Administrative Agent
shall deem necessary or advisable in fulfilling its role as collateral agent
under any of the Security Documents.

 

Section 14. Miscellaneous.

 

Section 14.01. No Waiver. No failure on the part of the Administrative Agent or
the Lenders to exercise and no delay in exercising, and no course of dealing
with respect to, any right, power or privilege under any Loan Document shall
operate as a waiver thereof, nor shall any single or partial exercise of any
right, power or privilege under any Loan Document preclude any other or further
exercise thereof or the exercise of any other right, power or privilege. The
remedies provided herein are cumulative and not exclusive of any remedies
provided by law.

 

Section 14.02. Notices. All notices, requests, instructions, directions and
other communications provided for herein (including any modifications of, or
waivers, requests or consents under, this Agreement) shall be given or made in
writing (including by telecopy or email) delivered, if to the Borrower, another
Obligor, the Administrative Agent or any Lender, to its address specified on the
signature pages hereto or its Guarantee Assumption Agreement, as the case may
be, or at such other address as shall be designated by such party in a written
notice to the other parties. Except as otherwise provided in this Agreement, all
such communications shall be deemed to have been duly given upon receipt of a
legible copy thereof, in each case given or addressed as aforesaid. All such
communications provided for herein by telecopy shall be confirmed in writing
promptly after the delivery of such communication (it being understood that
non-receipt of written confirmation of such communication shall not invalidate
such communication).

 



 -85- 

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended.  A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

 

Section 14.03. Expenses, Indemnification, Etc.

 

(a) Closing Expenses. The Borrower agrees to pay or reimburse the Administrative
Agent and the Lenders for all of their reasonable and documented out of pocket
costs and expenses (including the reasonable and documented fees and expenses of
Chapman and Cutler LLP, special counsel to the Administrative Agent) in
connection with the negotiation, preparation, execution and delivery of this
Agreement and the other Loan Documents and the making of the Term Loan.

 

(b) Other Expenses. The Borrower agrees to pay or reimburse (i) the
Administrative Agent and the Lenders for all of their reasonable and documented
out of pocket post-closing costs and expenses in connection the negotiation or
preparation of any modification, supplement or waiver of any of the terms of
this Agreement or any of the other Loan Documents (whether or not consummated)
and (ii) the Administrative Agent and the Lenders for all of their out of pocket
costs and expenses (including the fees and expenses of legal counsel) in
connection with any enforcement or collection proceedings resulting from the
occurrence of an Event of Default.

 

(c) Indemnification. The Borrower hereby indemnifies the Administrative Agent,
the Lenders and their respective Affiliates, directors, officers, employees,
attorneys, agents, advisors and controlling parties (each, an “Indemnified
Party”) from and against, and agrees to hold them harmless against, any and all
Claims and Losses of any kind (including reasonable and documented fees and
disbursements of counsel), joint or several, that may be incurred by or asserted
or awarded against any Indemnified Party, in each case arising out of or in
connection with or relating to any investigation, litigation or proceeding or
the preparation of any defense with respect thereto arising out of or in
connection with or relating to this Agreement or any of the other Loan Documents
or the Transactions or any use made or proposed to be made with the proceeds of
the Term Loan, whether or not such investigation, litigation or proceeding is
brought by the Borrower, any of its shareholders or creditors, an Indemnified
Party or any other Person, or an Indemnified Party is otherwise a party thereto,
and whether or not any of the conditions precedent set forth in Section 6 are
satisfied or the other transactions contemplated by this Agreement are
consummated, except to the extent such Claim or Loss is found in a final,
non-appealable judgment by a court of competent jurisdiction to have resulted
from such Indemnified Party’s gross negligence or willful misconduct. No Obligor
shall assert any claim against any Indemnified Party, on any theory of
liability, for consequential, indirect, special or punitive damages arising out
of or otherwise relating to this Agreement or any of the other Loan Documents or
any of the Transactions or the actual or proposed use of the proceeds of the
Term Loan. No Lender shall assert any claim against Parent or any of its
Subsidiaries or any of their respective directors, officers, employees,
attorneys, agents, advisors or controlling parties on any theory of liability,
for consequential, indirect, special or punitive damages arising out of or
otherwise relating to this Agreement or any of the other Loan Documents or any
of the transactions contemplated hereby or thereby or the actual or proposed use
of the proceeds of the Term Loan. This Section 14.03(c) shall not apply with
respect to Taxes other than any Taxes that represent Claims and Losses arising
from any non-Tax claim.

 



 -86- 

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended.  A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

 

Section 14.04. Amendments, Etc. Except as otherwise expressly provided in this
Agreement, any provision of this Agreement and any other Loan Document may be
modified or supplemented only by an instrument in writing signed by the
Borrower, the Administrative Agent and the Majority Lenders; provided that:

 

(a) any such modification or supplement that is disproportionately adverse to
any Lender as compared to other Lenders or subjects any Lender to any additional
obligation shall not be effective without the consent of such affected Lender;

 

(b) the consent of all of the Lenders shall be required to:

 

(i) amend, modify, discharge, terminate or waive any of the terms of this
Agreement or any other Loan Document if such amendment, modification, discharge,
termination or waiver would increase the amount of the Term Loan, reduce the
fees payable hereunder, reduce interest rates or other amounts payable with
respect to the Term Loan, extend any date fixed for payment of principal,
interest or other amounts payable relating to the Term Loan or extend the
repayment dates of the Term Loan;

 

(ii) amend, modify, discharge, terminate or waive any Security Document if the
effect is to release a material part of the Collateral subject thereto other
than pursuant to the terms hereof or thereof; or

 

(iii) amend this Section 14.04.

 

Section 14.05. Successors and Assigns.

 

(a) General. This Agreement shall be binding upon and shall inure to the benefit
of the parties hereto and their respective successors and assigns permitted
hereby; provided that the neither the Borrower nor any other Obligor may assign
or transfer its rights or obligations hereunder without the prior written
consent of the Administrative Agent. No Lender may assign or otherwise transfer
any of its rights or obligations hereunder or under any of the other Loan
Documents except (i) to an assignee in accordance with the provisions of
Section 14.05(b), or (ii) by way of participation in accordance with the
provisions of Section 14.05(e) (and any other attempted assignment or transfer
by any party hereto shall be null and void). Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby,
Participants to the extent provided in Section 14.05(e) and, to the extent
expressly contemplated hereby, the Indemnified Parties) any legal or equitable
right, remedy or claim under or by reason of this Agreement.

 



 -87- 

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended.  A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

 

(b) Assignments by Lender. Any of the Lenders may at any time assign to one or
more Eligible Transferees (or, if an Event of Default has occurred and is
continuing, to any Person) all or a portion of its rights and obligations under
this Agreement (including all or a portion of the Commitment and the Term Loan
at the time owing to it) and the other Loan Documents; provided that no such
assignment shall be made to the Borrower, any Affiliate of the Borrower or any
employees or directors of any Obligor at any time. Subject to the recording
thereof by the Administrative Agent pursuant to Section 14.05(d), from and after
the effective date specified in each Assignment and Assumption, the assignee
thereunder shall be a party to this Agreement and, to the extent of the interest
assigned by such Assignment and Assumption, have the rights and obligations of
such Lender under this Agreement and the other Loan Documents, and
correspondingly the assigning Lender shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the Lender’s rights and obligations under this Agreement, such Lender
shall cease to be a party hereto) and the other Loan Documents but shall
continue to be entitled to the benefits of Section 5 and Section 14.03. Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this Section 14.05(b) shall be treated for purposes of
this Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with Section 14.05(e).

 

(c) Amendments to Loan Documents. Each of the Lenders and the Obligors agrees to
enter into such amendments to the Loan Documents, and such additional Security
Documents and other instruments and agreements, in each case in form and
substance reasonably acceptable to the Lenders and the Obligors, as shall
reasonably be necessary to implement and give effect to any assignment made
under this Section 14.05.

 

(d) Register. The Administrative Agent shall maintain a copy of each Assignment
and Assumption delivered to it pursuant to clause (b) above and a register for
the recordation of the names and addresses of the Lenders, and the Commitments
of, and principal amounts (and stated interest) of the Term Loan owing to, each
Lender pursuant to the terms hereof from time to time (the “Register”). The
entries in the Register shall be conclusive absent manifest error, and the
Borrower, the Administrative Agent and the Lenders shall treat each Person whose
name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement. The Register shall be available
for inspection by the Borrower and any Lender, at any reasonable time and from
time to time upon reasonable prior notice. The Obligations under the Loan
Documents (other than the Warrant Obligations) are intended to be maintained in,
and this Section shall be construed so that the Commitments and Term Loan are at
all times maintained in, “registered form” within the meaning of Section 163(f),
871(h)(2) and 881(c)(2) of the Code and any related regulations (and any other
relevant or successor provisions of the Code or such regulations).

 



 -88- 

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended.  A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

 

(e) Participations. Any of the Lenders may at any time, without the consent of,
or notice to, the Borrower, sell participations to any Person which would
constitute an Eligible Transferee (other than a natural person or a holding
company, investment vehicle or trust for, or owned and operated for the primary
benefit of, a natural person or Parent or any of Parent’s Affiliates or
Subsidiaries) (each, a “Participant”) in all or a portion of such Lender’s
rights and/or obligations under this Agreement (including all or a portion of
the Commitment and/or the Term Loan owing to it); provided that (i) such
Lender’s obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (iii) the Borrower shall continue to deal
solely and directly with such Lender in connection therewith. Any agreement or
instrument pursuant to which a Lender sells such a participation shall provide
that such Lender shall retain the sole right to enforce this Agreement and to
approve any amendment, modification or waiver of any provision of this
Agreement; provided that such agreement or instrument may provide that such
Lender will not, without the consent of the Participant, agree to any amendment,
modification or waiver that would (i) increase or extend the term of such
Lender’s Commitment, (ii) extend the date fixed for the payment of principal of
or interest on the Term Loan or any portion of any fee hereunder payable to the
Participant, (iii) reduce the amount of any such payment of principal, or
(iv) reduce the rate at which interest is payable thereon to a level below the
rate at which the Participant is entitled to receive such interest (other than
with respect to default interest). The Borrower agrees that each Participant
shall be entitled to the benefits of Section 5 (subject to the requirements and
limitations therein, including the requirements of Section 5.03(f) (it being
understood that the documentation required under Section 5.03(f) shall be
delivered to the participating Lender)) to the same extent as if such
Participant had acquired its interest by assignment pursuant to
Section 14.05(b); provided that such Participant shall not be entitled to
receive any greater payment under Section 5 with respect to any participation,
than its participating Lender would have been entitled to receive. To the extent
permitted by Law, each Participant also shall be entitled to the benefits of
Section 4.03(a) as though it were a Lender. Each Lender that sells a
participation shall, acting solely for this purpose as a non-fiduciary agent of
the Borrower, maintain a register on which it enters the name and address of
each Participant and the principal amounts (and stated interest) of each
Participant’s interest in the Term Loan or other obligations under the Loan
Documents (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any Participant or any information relating to a Participant’s
interest in any commitments, loans, letters of credit or its other obligations
under any Loan Document) to any Person except to the extent that such disclosure
is necessary to establish that such commitment, loan, letter of credit or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations. The entries in the Participant Register shall be
conclusive absent manifest error, and the parties hereto shall treat each Person
whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary.

 

(f) Security Interest. Notwithstanding anything to the contrary contained in
this Section 14.05, a Lender may collaterally assign any of its rights or
obligations hereunder or under any of the other Loan Documents by way of pledge
or collateral assignment of all or a portion of such Lender’s rights under the
Loan Documents to a Federal Reserve Bank provided that no such pledge or
assignment shall release such Lender from its obligations hereunder.

 

Section 14.06. Survival. The obligations of the Borrower under Sections 5.01,
5.02, 5.03, 14.03 and the obligations of Parent and the Subsidiary Guarantors
under Section 12 (solely to the extent guaranteeing any of the obligations under
the foregoing Sections) shall survive the repayment of the Obligations and the
termination of the Commitment and, in the case of the Lenders’ assignment of any
interest in the Commitment or the Term Loan hereunder, shall survive, in the
case of any event or circumstance that occurred prior to the effective date of
such assignment, the making of such assignment, notwithstanding that the Lenders
may cease to be “Lenders” hereunder. In addition, each representation and
warranty made herein or pursuant hereto shall survive the making of such
representation and warranty.

 



 -89- 

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended.  A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

 

Section 14.07. Captions. The table of contents and captions and section headings
appearing herein are included solely for convenience of reference and are not
intended to affect the interpretation of any provision of this Agreement.

 

Section 14.08. Counterparts. This Agreement may be executed in any number of
counterparts, all of which taken together shall constitute one and the same
instrument and any of the parties hereto may execute this Agreement by signing
any such counterpart. Delivery of an executed signature page of this Agreement
by facsimile transmission or electronic transmission (in PDF format) shall be
effective as delivery of a manually executed counterpart hereof.

 

Section 14.09. Governing Law. This Agreement and the rights and obligations of
the parties hereunder shall be governed by, and construed in accordance with,
the law of the State of New York, without regard to principles of conflicts of
laws that would result in the application of the laws of any other jurisdiction;
provided that Section 5-1401 of the New York General Obligations Law shall
apply.

 

Section 14.10. Jurisdiction, Service of Process and Venue.

 

(a) Submission to Jurisdiction. Each Obligor agrees that any suit, action or
proceeding with respect to this Agreement or any other Loan Document to which it
is a party or any judgment entered by any court in respect thereof may be
brought initially in the federal or state courts in New York, New York or in the
courts of its own corporate domicile and irrevocably submits to the exclusive
jurisdiction of each such court for the purpose of any such suit, action,
proceeding or judgment. This Section 14.10(a) is for the benefit of the
Administrative Agent and the Lenders only and, as a result, neither the
Administrative Agent nor any Lender shall be prevented from taking proceedings
in any other courts located in the United States with jurisdiction, or to the
extent assets of an Obligor are or may be located in a foreign jurisdiction, in
such foreign jurisdiction. To the extent allowed by any Law, the Administrative
Agent and the Lenders may take concurrent proceedings in any number of
jurisdictions located in the United States and any foreign jurisdictions where
the assets of any Obligor are or may be located.

 

(b) Alternative Process. Nothing herein shall in any way be deemed to limit the
ability of the Lenders to serve any process or summons in any manner permitted
by Law.

 

(c) Waiver of Venue, Etc. Each Obligor irrevocably waives to the fullest extent
permitted by law any objection that it may now or hereafter have to the laying
of the venue of any suit, action or proceeding arising out of or relating to
this Agreement or any other Loan Document and hereby further irrevocably waives
to the fullest extent permitted by law any claim that any such suit, action or
proceeding brought in any such court has been brought in an inconvenient forum.
A final judgment (in respect of which time for all appeals has elapsed) in any
such suit, action or proceeding shall be conclusive and may be enforced in any
court to the jurisdiction of which such Obligor is or may be subject, by suit
upon judgment.

 



 -90- 

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended.  A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

 

Section 14.11. Waiver of Jury Trial. Each Obligor, the Administrative Agent and
each Lender hereby irrevocably waives, to the fullest extent permitted by
applicable law, any and all right to trial by jury in any suit, action or
proceeding arising out of or relating to this Agreement, the other Loan
Documents or the transactions contemplated hereby or thereby.

 

Section 14.12. Waiver of Immunity. To the extent that any Obligor may be or
become entitled to claim for itself or its property or revenues any immunity on
the ground of sovereignty or the like from suit, court jurisdiction, attachment
prior to judgment, attachment in aid of execution of a judgment or execution of
a judgment, and to the extent that in any such jurisdiction there may be
attributed such an immunity (whether or not claimed), such Obligor hereby
irrevocably agrees not to so claim and hereby irrevocably waives such immunity
with respect to its obligations under this Agreement and the other Loan
Documents.

 

Section 14.13. Entire Agreement. This Agreement and the other Loan Documents
constitute the entire agreement among the parties with respect to the subject
matter hereof and thereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof,
including any confidentiality (or similar) agreements. Each Obligor
acknowledges, represents and warrants that in deciding to enter into this
Agreement and the other Loan Documents or in taking or not taking any action
hereunder or thereunder, it has not relied, and will not rely, on any statement,
representation, warranty, covenant, agreement or understanding, whether written
or oral, of or with the Lenders other than those expressly set forth in this
Agreement and the other Loan Documents.

 

Section 14.14. Severability. If any provision hereof is found by a court to be
invalid or unenforceable, to the fullest extent permitted by any applicable Law
the parties agree that such invalidity or unenforceability shall not impair the
validity or enforceability of any other provision hereof.

 

Section 14.15. No Fiduciary Relationship. The Borrower acknowledges that the
Administrative Agent and the Lenders have no fiduciary relationship with, or
fiduciary duty to, the Borrower arising out of or in connection with this
Agreement or the other Loan Documents, and the relationship between the Lenders
and the Borrower is solely that of creditor and debtor. This Agreement and the
other Loan Documents do not create a joint venture among the parties.

 



 -91- 

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended.  A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

 

Section 14.16. Confidentiality. Each Lender agrees to keep confidential all
non-public information provided to it by any Obligor pursuant to this Agreement;
provided that nothing herein shall prevent any Lender from disclosing any such
information (i) to any other Lender or, subject to a written agreement to comply
with the provisions of this Section 14.16, any Affiliate of a another Lender or
any prospective assignee or participant of the Term Loan permitted by and
pursuant to Section 14.05(b) or (d) that, in each case, is also subject to
confidentiality provisions at least as stringent as the provisions of this
Section 14.16, (ii) subject to an agreement to comply with the provisions of
this Section, to any actual or prospective direct or indirect counterparty to
any Hedging Agreement (or any professional advisor to such counterparty),
(iii) to its Affiliates employees, officers, directors, agents, attorneys,
accountants, trustees and other professional advisors (collectively, its
“Related Parties”); provided that the applicable Lender shall remain liable
hereunder for any breach of this Section 14.16 by any of its Related Parties,
(iv) upon the request or demand of any Governmental Authority or any Regulatory
Authority having jurisdiction over such Person or its Related Parties (including
any self-regulatory authority, such as the National Association of Insurance
Commissioners), (v) in response to any order of any court or other Governmental
Authority or as may otherwise be required pursuant to any applicable Law,
(vi) if required to do so in connection with any litigation or similar
proceeding, (vii) that has been publicly disclosed (other than as a result of a
disclosure in violation of this Section 14.16), (viii) on a confidential basis
to the National Association of Insurance Commissioners or any similar
organization or any nationally recognized rating agency that requires access to
information about a Lender’s investment portfolio in connection with ratings
issued with respect to such Lender, (ix) in connection with the exercise of any
remedy permitted hereunder or under any other Loan Document, (x) on a
confidential basis to (A) any rating agency in connection with rating Parent or
its Subsidiaries or the Term Loan or (B) the CUSIP Service Bureau or any similar
agency in connection with the issuance and monitoring of CUSIP numbers of other
market identifiers with respect to the Term Loan or (xi) to any other party that
is, and is permitted pursuant to the terms hereof to be, a party hereto;
provided further that, unless specifically prohibited by applicable law or court
order, each Lender shall notify the Borrower of any request by any Governmental
Authority or Regulatory Authority or representative thereof (other than any such
request in connection with any examination of the financial condition or other
routine examination of such Lender by such Governmental Authority or Regulatory
Authority) for disclosure of any such non-public information prior to disclosure
of such information to enable the Borrower to seek a protection order or
otherwise prevent or restrict such disclosure.

 

Section 14.17. Right of Setoff. If an Event of Default shall have occurred and
be continuing, each Lender and each of its Affiliates is hereby authorized at
any time and from time to time, to the fullest extent permitted by applicable
Law, to set off and apply any and all deposits (general or special, time or
demand, provisional or final, in whatever currency) at any time held and other
obligations (in whatever currency) at any time owing by such Lender or any such
Affiliate to or for the credit or the account of the Borrower or any other
Obligor against any and all of the Obligations now or hereafter existing under
this Agreement or any other Loan Document to such Lender or its Affiliates,
irrespective of whether or not such Lender or Affiliate shall have made any
demand under this Agreement or any other Loan Document and although such
Obligations of the Borrower or such Obligor may be contingent or unmatured or
are owed to an Affiliate of such Lender. The rights of each Lender and its
Affiliates under this Section are in addition to other rights and remedies
(including other rights of setoff) that such Lender and Affiliates may have.
Each Lender agrees to notify the Borrower promptly after any such setoff and
application; provided that the failure to give such notice shall not affect the
validity of such setoff and application.

 



 -92- 

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended.  A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

 

Section 14.18. Judgment Currency. (a) If, for the purposes of obtaining judgment
in any court, it is necessary to convert a sum due hereunder in Dollars into
another currency, the parties hereto agree, to the fullest extent permitted by
Law, that the rate of exchange used shall be that at which, in accordance with
normal banking procedures, the Administrative Agent could purchase Dollars with
such other currency at the buying spot rate of exchange in the New York foreign
exchange market on the Business Day immediately preceding that on which any such
judgment, or any relevant part thereof, is given.

 

(b) The obligations of the Obligors in respect of any sum due to the
Administrative Agent hereunder and under the other Loan Documents shall,
notwithstanding any judgment in a currency other than Dollars, be discharged
only to the extent that on the Business Day following receipt by the
Administrative Agent of any sum adjudged to be so due in such other currency the
Administrative Agent may, in accordance with normal banking procedures, purchase
Dollars with such other currency. If the amount of Dollars so purchased is less
than the sum originally due to the Administrative Agent in Dollars, the Borrower
agrees, to the fullest extent that it may effectively do so, as a separate
obligation and notwithstanding any such judgment, to indemnify the
Administrative Agent against such loss. If the amount of Dollars so purchased
exceeds the sum originally due to the Administrative Agent in Dollars, the
Administrative Agent shall remit such excess to the Borrower.

 

Section 14.19. USA PATRIOT Act. The Administrative Agent and the Lenders hereby
notify the Obligors that pursuant to the requirements of the USA PATRIOT Act
(Title III of Pub. L. 107-56 (signed into law October 26, 2001)) (the “Act”),
they are required to obtain, verify and record information that identifies the
Obligors, which information includes the name and address of each Obligor and
other information that will allow such Person to identify such Obligor in
accordance with the Act.

 

Section 14.20. Release of Collateral and Guarantees; Non-Disturbance Agreements.
(a) The Administrative Agent hereby agrees, at the sole expense of the Borrower,
to execute any documents, releases, terminations and agreements reasonably
requested by the Borrower (i) to release any Lien on any Collateral (A) on the
date when all Obligations (other than Warrant Obligations and contingent
obligations as to which no claims have been asserted) have been satisfied in
full in cash, (B) that is sold or otherwise disposed of or to be sold or
otherwise disposed of as part of or in connection with an Asset Sale permitted
pursuant to Section 9.09 or (C) subject to Sections 14.01 and 14.04, if
approved, authorized or ratified in writing by the Administrative Agent and (ii)
to release any Subsidiary Guarantor from its obligations as a guarantor
hereunder if such Person ceases to be a Subsidiary as a result a transaction
permitted under the Loan Documents.

 



 -93- 

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended.  A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

 

(b) The Administrative Agent hereby agrees to, and each Lender hereby agrees
that Administrative Agent may, enter into non-disturbance or similar agreements
in connection with licensing agreements permitted by this Agreement or any other
Loan Document, in each case in form and substance reasonably satisfactory to the
Administrative Agent and the counterparty or counterparties to the licensing
agreements.

 

Section 14.21. Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:

 

(a) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and

 

(b) the effects of any Bail-In Action on any such liability, including, if
applicable:

 

(i) a reduction in full or in part or cancellation of any such liability;

 

(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

 

(iii) the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

 

[Signature Pages Follow]

 

 -94- 

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended.  A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

  

In Witness Whereof, the parties hereto have caused this Agreement to be duly
executed and delivered as of the day and year first above written.

 



  Borrower:       Icagen-T, Inc.               By: /s/ Richard Cunningham    
Name: Richard Cunningham     Title: Chief Executive Officer           Address
for Notices:            2090 E. Innovation Park Drive   Oro Valley, AZ 85755  
Attn:  Richie Cunningham   Email: rcunningham@icagen.com

 



[Signature Page to Credit Agreement and Guaranty]

 

 

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended.  A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

 

  Parent:       Icagen, Inc., a Delaware corporation       By: /s/ Richard
Cunningham     Name: Richard Cunningham     Title: Chief Executive Officer      
  Subsidiary Guarantors:       Icagen Corp., a Nevada corporation       By: /s/
Richard Cunningham     Name: Richard Cunningham     Title: Chief Executive
Officer         Caldera Discovery, Inc., a Delaware corporation       By: /s/
Richard Cunningham     Name: Richard Cunningham     Title: Chief Executive
Officer         XRPro Sciences, Inc., a Delaware corporation       By: /s/
Richard Cunningham     Name: Richard Cunningham     Title: Chief Executive
Officer

 

[Signature Page to Credit Agreement and Guaranty]

 



 

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended.  A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

 

  Administrative Agent:       Perceptive Credit Holdings II, LP         By:
Perceptive Credit Opportunities GP, LLC, its general partner         By: /s/
Sandeep Dixit     Name: Sandeep Dixit     Title: Chief Credit Officer        
By: /s/ Sam Chawla     Name: Sam Chawla     Title: Portfolio Manager        
Address for Notices:       Perceptive Credit Holdings II, LP   c/o Perceptive
Advisors LLC   51 Astor Place, 10th Floor   New York, NY  10003   Attn: Sandeep
Dixit   Email: Sandeep@perceptivelife.com

 

[Signature Page to Credit Agreement and Guaranty]

 

 

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended.  A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

 

  Lenders:       Perceptive Credit Holdings II, LP         By: Perceptive Credit
Opportunities GP, LLC, its general partner         By: /s/ Sandeep Dixit    
Name: Sandeep Dixit     Title: Chief Credit Officer         By: /s/ Sam Chawla  
  Name: Sam Chawla     Title: Portfolio Manager         Address for Notices:    
  Perceptive Credit Holdings II, LP   c/o Perceptive Advisors LLC   51 Astor
Place, 10th Floor   New York, NY  10003   Attn: Sandeep Dixit   Email:
Sandeep@perceptivelife.com

 

[Signature Page to Credit Agreement and Guaranty]

 

 

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended.  A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

 

Schedule 1

Commitments and Warrant Shares

 

Commitments

 

Name of Lender   Commitment Amount       Perceptive Credit Holdings II, LP  
$8,000,000

   

Warrant Shares

 

Name of Lender   Warrant Shares       Perceptive Credit Holdings II, LP  
723,550-aggregate number of shares to be issued by Icagen, Inc. under the Credit
Agreements for the loans to Icagen, Inc. and Icagen-T, Inc.

  

***

 

[Signature Page to Credit Agreement and Guaranty]

 

 

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended.  A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

  

Schedule 7.05(b)

 

Obligor Intellectual Property

 

List of Patents and Trademarks

 

Patents

 

Owner  Title  Country  Application
No.  Pub. No.  Patent No.  Status Icagen, Inc.  METHOD FOR DETECTING BINDING
EVENTS USING MICRO-X-RAY FLUORESCENCE SPECTROMETRY  United States  09/859,701 
2003-0027129  7,858,385  Patented Icagen, Inc.  FLOW METHOD AND APPARATUS FOR
SCREENING CHEMICALS USING MICRO X-RAY FLUORESCENCE  Europe  3748920  1525458 
1525458  Patented Icagen, Inc.  FLOW METHOD AND APPARATUS FOR SCREENING
CHEMICALS USING MICRO X-RAY FLUORESCENCE  Belgium  3748920  1525458  1525458 
Patented Icagen, Inc.  FLOW METHOD AND APPARATUS FOR SCREENING CHEMICALS USING
MICRO X-RAY FLUORESCENCE  Switzerland/
Liechtenstein  3748920  1525458  1525458  Patented Icagen, Inc.  FLOW METHOD AND
APPARATUS FOR SCREENING CHEMICALS USING MICRO X-RAY FLUORESCENCE  Germany 
3748920  1525458  1525458  Patented Icagen, Inc.  FLOW METHOD AND APPARATUS FOR
SCREENING CHEMICALS USING MICRO X-RAY FLUORESCENCE  Denmark  3748920  1525458 
1525458  Patented

 

[Signature Page to Credit Agreement and Guaranty]

 

 

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended.  A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

 

Owner  Title  Country  Application
No.  Pub. No.  Patent No.  Status Icagen, Inc.  FLOW METHOD AND APPARATUS FOR
SCREENING CHEMICALS USING MICRO X-RAY FLUORESCENCE  Spain  3748920  1525458 
1525458  Patented Icagen, Inc.  FLOW METHOD AND APPARATUS FOR SCREENING
CHEMICALS USING MICRO X-RAY FLUORESCENCE  Finland  3748920  1525458  1525458 
Patented Icagen, Inc.  FLOW METHOD AND APPARATUS FOR SCREENING CHEMICALS USING
MICRO X-RAY FLUORESCENCE  France  3748920  1525458  1525458  Patented Icagen,
Inc.  FLOW METHOD AND APPARATUS FOR SCREENING CHEMICALS USING MICRO X-RAY
FLUORESCENCE  United Kingdom  3748920  1525458  1525458  Patented Icagen, Inc. 
FLOW METHOD AND APPARATUS FOR SCREENING CHEMICALS USING MICRO X-RAY
FLUORESCENCE  Italy  3748920  1525458  1525458  Patented Icagen, Inc.  FLOW
METHOD AND APPARATUS FOR SCREENING CHEMICALS USING MICRO X-RAY FLUORESCENCE 
Sweden  3748920  1525458  1525458  Patented Icagen, Inc.  FLOW METHOD AND
APPARATUS FOR SCREENING CHEMICALS USING MICRO X-RAY FLUORESCENCE  Netherlands 
3748920  1525458  1525458  Patented

 

[Signature Page to Credit Agreement and Guaranty]

 

 

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended.  A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

 

Owner  Title  Country  Application
No.  Pub. No.  Patent No.  Status Icagen, Inc.  FLOW METHOD AND APPARATUS FOR
SCREENING CHEMICALS USING MICRO X-RAY FLUORESCENCE  Japan  2004-524531 
2006-503268  4560403  Patented Icagen, Inc.  FLOW METHOD AND APPARATUS FOR
SCREENING CHEMICALS USING MICRO X-RAY FLUORESCENCE  Singapore  200500360-3 
109345  109345  Patented Icagen, Inc.  FLOW METHOD AND APPARATUS FOR SCREENING
CHEMICALS USING MICRO X-RAY FLUORESCENCE  United States  11/444,660 
2007-0003008  7,519,145  Patented Icagen, Inc.  FLOW METHOD AND APPARATUS FOR
SCREENING CHEMICALS USING MICRO X-RAY FLUORESCENCE  United States  12/396,592 
2009-0175410  7,929,662  Patented Icagen, Inc.  METHOD AND APPARATUS FOR
DETECTING CHEMICAL BINDING  Europe  4755687.3  1644095  1644095  Patented
Icagen, Inc.  METHOD AND APPARATUS FOR DETECTING CHEMICAL BINDING  Switzerland/
Liechtenstein  4755687.3  1644095  1644095  Patented Icagen, Inc.  METHOD AND
APPARATUS FOR DETECTING CHEMICAL BINDING  Germany  4755687.3  1644095  1644095 
Patented Icagen, Inc.  METHOD AND APPARATUS FOR DETECTING CHEMICAL BINDING 
France  4755687.3  1644095  1644095  Patented

 

[Signature Page to Credit Agreement and Guaranty]

 

 

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended.  A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

 

Owner  Title  Country  Application
No.  Pub. No.  Patent No.  Status Icagen, Inc.  METHOD AND APPARATUS FOR
DETECTING CHEMICAL BINDING  United Kingdom  4755687.3  1644095  1644095 
Patented Icagen, Inc.  METHOD AND APPARATUS FOR DETECTING CHEMICAL BINDING 
Ireland  4755687.3  1644095  1644095  Patented Icagen, Inc.  METHOD AND
APPARATUS FOR DETECTING CHEMICAL BINDING  Netherlands  4755687.3  1644095 
1644095  Patented Icagen, Inc.  METHOD AND APPARATUS FOR DETECTING CHEMICAL
BINDING  Japan  2006-520181  2007527524  4782676  Patented Icagen, Inc.  METHOD
AND APPARATUS FOR DETECTING CHEMICAL BINDING  Singapore  2005085584     118682 
Patented Icagen, Inc.  METHOD AND APPARATUS FOR DETECTING CHEMICAL BINDING 
United States  10/621,825  2005-0011818  6,858,148  Patented Icagen, Inc. 
METHOD AND APPARATUS FOR DETECTING CHEMICAL BINDING  United States  10/986,519 
2005-0095636  7,241,381  Patented Icagen, Inc.  DRUG DEVELOPMENT AND
MANUFACTURING  United States  10/880,388  2004-0235059  9,157,875  Patented
Icagen, Inc.  X-RAY FLUORESCENCE ANALYSIS METHOD  Europe  7874491.9  2084519 
2084519  Patented

 

[Signature Page to Credit Agreement and Guaranty]

 



 

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended.  A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

 

Owner  Title  Country  Application
No.  Pub. No.  Patent No.  Status Icagen, Inc.  X-RAY FLUORESCENCE ANALYSIS
METHOD  Switzerland/
Liechtenstein  07 874 491.9  2084519  2084519  Patented Icagen, Inc.  X-RAY
FLUORESCENCE ANALYSIS METHOD  Germany  60 2007 024 468.4  2084519 
608007024468.4  Patented Icagen, Inc.  X-RAY FLUORESCENCE ANALYSIS METHOD 
Denmark  07 874 491.9  2084519  2084519  Patented Icagen, Inc.  X-RAY
FLUORESCENCE ANALYSIS METHOD  France  07 874 491.9  2084519  2084519  Patented
Icagen, Inc.  X-RAY FLUORESCENCE ANALYSIS METHOD  United Kingdom  7874491.9 
2084519  2084519  Patented Icagen, Inc.  ADVANCED DRUG DEVELOPMENT AND
MANUFACTURING  Hong Kong (via EP -005EPDV)  13104259.3  1177280  1177280 
Patented Icagen, Inc.  X-RAY FLUORESCENCE ANALYSIS METHOD  Ireland  7874491.9 
1177280  2084519  Patented Icagen, Inc.  X-RAY FLUORESCENCE ANALYSIS METHOD 
Italy  7874491.9  1177280  2084519  Patented Icagen, Inc.  X-RAY FLUORESCENCE
ANALYSIS METHOD  Netherlands  7874491.9  1177280  2084519  Patented Icagen,
Inc.  X-RAY FLUORESCENCE ANALYSIS METHOD  Sweden  7874491.9  1177280  2084519 
Patented Icagen, Inc.  X-RAY MICROSCOPE  Europe  12164870.3  2511844  2511844 
Patented

 

[Signature Page to Credit Agreement and Guaranty]

 



 

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended.  A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

 

Owner  Title  Country  Application
No.  Pub. No.  Patent No.  Status Icagen, Inc.  X-RAY MICROSCOPE  Switzerland
and Lichtenstein  12164870.3  2511844  2511844  Patented Icagen, Inc.  X-RAY
MICROSCOPE  Germany  12164870.3  2511844  602007042616.2  Patented Icagen, Inc. 
X-RAY MICROSCOPE  France  12164870.3  2511844  2511844  Patented Icagen, Inc. 
X-RAY MICROSCOPE  United Kingdom  12164870.3  2511844  2511844  Patented Icagen,
Inc.  ADVANCED DRUG DEVELOPMENT AND MANUFACTURING  Hong Kong (via EP -005EPDV) 
2013104259.3  1177280  1177280  Patented Icagen, Inc.  X-RAY MICROSCOPE 
Ireland  12164870.3  2511844  2511844  Patented Icagen, Inc.  ADVANCED DRUG
DEVELOPMENT AND MANUFACTURING  Japan  2009-532446  2010509566  5143841  Patented
Icagen, Inc.  ADVANCED DRUG DEVELOPMENT AND MANUFACTURING  Japan  2014-123249 
2014-123249  5913441  Patented Icagen, Inc.  ADVANCED DRUG DEVELOPMENT AND
MANUFACTURING  United States  14/693,094  2015-0309021  N/A  Pending Icagen,
Inc.  ADVANCED DRUG DEVELOPMENT AND MANUFACTURING  United States  15/876,931 
N/A  N/A  Pending Icagen, Inc.  WELL PLATE  Europe  8798006.6  2183644  2183644 
Patented Icagen, Inc.  WELL PLATE  Belgium  8798007.6  2183644  2183644 
Patented Icagen, Inc.  WELL PLATE  Switzerland/
Liechtenstein  8798008.6  2183644  2183644  Patented

 

[Signature Page to Credit Agreement and Guaranty]

 



 

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended.  A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

 

Owner  Title  Country  Application
No.  Pub. No.  Patent No.  Status Icagen, Inc.  WELL PLATE  Germany  8798009.6 
2183644  602008044640.9  Patented Icagen, Inc.  WELL PLATE  Denmark  8798010.6 
2183644  2183644  Patented Icagen, Inc.  WELL PLATE  Spain  8798011.6  2183644 
2183644  Patented Icagen, Inc.  WELL PLATE  Finland  8798012.6  2183644 
2183644  Patented Icagen, Inc.  WELL PLATE  France  8798013.6  2183644  2183644 
Patented Icagen, Inc.  WELL PLATE  United Kingdom  8798014.6  2183644  2183644 
Patented Icagen, Inc.  WELL PLATE  Ireland  8798015.6  2183644  2183644 
Patented Icagen, Inc.  WELL PLATE  Italy  8798016.6  2183644  2183644  Patented
Icagen, Inc.  WELL PLATE  Netherlands  8798017.6  2183644  2183644  Patented
Icagen, Inc.  WELL PLATE  Norway  8798018.6  2183644  2183644  Patented Icagen,
Inc.  WELL PLATE  Sweden  8798019.6  2183644  2183644  Patented Icagen, Inc. 
WELL PLATE  Japan  2010-521206  2010537171  5628035  Patented Icagen, Inc.  WELL
PLATE  Japan  2013-117600  2013224946  5755682  Patented Icagen, Inc.  WELL
PLATE  Japan  2014-202871  2015004692  6076308  Patented Icagen, Inc.  WELL
PLATE  United States  12/192,762  2009-0046832  8,238,515  Patented Icagen,
Inc.  WELL PLATE  United States  13/567,613  2013-0034205  8,873,707  Patented
Icagen, Inc.  WELL PLATE  United States  14/508,322  2015-0023467  9,476,846 
Patented Icagen, Inc.  WELL PLATE  United States  15/273,767  2017-0010228  N/A 
Pending Icagen, Inc.  METHOD AND APPARATUS FOR MEASURING PROTEIN
POST-TRANSLATIONAL MODIFICATION  Japan  2010-5272  2010539944  5743135  Patented

 

[Signature Page to Credit Agreement and Guaranty]

 



 

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended.  A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

 

Owner  Title  Country  Application
No.  Pub. No.  Patent No.  Status Icagen, Inc.  METHOD AND APPARATUS FOR
MEASURING PROTEIN POST-TRANSLATIONAL MODIFICATION  Japan  2014-221166 
2015033386  N/A  Pending Icagen, Inc.  METHOD AND APPARATUS FOR MEASURING
PROTEIN POST-TRANSLATIONAL MODIFICATION  United States  15/052,914 
2016-0201111  9976172  Patented Icagen, Inc.  METHOD AND APPARATUS FOR MEASURING
PROTEIN POST-TRANSLATIONAL MODIFICATION  United States  15/961,480  N/A  N/A 
Pending Icagen, Inc.  METHOD AND APPARATUS FOR MEASURING ANALYTE TRANSPORT
ACROSS BARRIERS  China  200980125952.3  102083365  ZL 200980125952.3  Patented
Icagen, Inc.  METHOD AND APPARATUS FOR MEASURING ANALYTE TRANSPORT ACROSS
BARRIERS  China  201310298029.8  103411988  2077368  Patented Icagen, Inc. 
METHOD AND APPARATUS FOR MEASURING ANALYTE TRANSPORT ACROSS BARRIERS  China 
201510083796.6  N/A  N/A  Pending Icagen, Inc.  METHOD AND APPARATUS FOR
MEASURING ANALYTE TRANSPORT ACROSS BARRIERS  Europe  09774467.6  2306897 
2306897  Patented

 

[Signature Page to Credit Agreement and Guaranty]

 



 

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended.  A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

 

Owner  Title  Country  Application
No.  Pub. No.  Patent No.  Status Icagen, Inc.  METHOD AND APPARATUS FOR
MEASURING ANALYTE TRANSPORT ACROSS BARRIERS  Switzerland/ Liechtenstein 
09774467.6  2306897  2306897  Patented Icagen, Inc.  METHOD AND APPARATUS FOR
MEASURING ANALYTE TRANSPORT ACROSS BARRIERS  Germany  09774467.6  2306897 
2306897  Patented Icagen, Inc.  METHOD AND APPARATUS FOR MEASURING ANALYTE
TRANSPORT ACROSS BARRIERS  France  09774467.6  2306897  2306897  Patented
Icagen, Inc.  METHOD AND APPARATUS FOR MEASURING ANALYTE TRANSPORT ACROSS
BARRIERS  United Kingdom  09774467.6  2306897  2306897  Patented Icagen, Inc. 
METHOD AND APPARATUS FOR MEASURING ANALYTE TRANSPORT ACROSS BARRIERS  Hong Kong 
11112984.0  1158478  1158478  Patented Icagen, Inc.  METHOD AND APPARATUS FOR
MEASURING ANALYTE TRANSPORT ACROSS BARRIERS USING X-RAY FLUORESCENCE  United
States  12/496,532  2010-0003697  8,431,357  Patented Icagen, Inc.  METHOD FOR
MEASURING ANALYTE TRANSPORT ACROSS BARRIERS USING X-RAY FLUORESCENCE USING X-RAY
FLUORESCENCE  United States  13/871,697  2013-0236887  9,063,154  Patented

 

[Signature Page to Credit Agreement and Guaranty]

 



 

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended.  A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

 

Owner  Title  Country  Application
No.  Pub. No.  Patent No.  Status Icagen, Inc.  METHOD FOR MEASURING ANALYTE
TRANSPORT ACROSS BARRIERS USING X-RAY FLUORESCENCE  United States  14/669,923 
2015-0198615  9,506,931  Patented Icagen, Inc.  METHOD FOR MEASURING ANALYTE
TRANSPORT ACROSS BARRIERS USING X-RAY FLUORESCENCE  United States  15/334,854 
2017-0045530  N/A  Pending Icagen, Inc.  METHOD FOR ANALYSIS USING X-RAY
FLUORESCENCE  United States  13/317,341  2012-0093286  9,063,066  Patented
Icagen, Inc.  METHOD FOR ANALYSIS USING X-RAY FLUORESCENCE  United States 
14/715,206  2015-0276631  9,435,756  Patented Icagen, Inc.  METHOD FOR ANALYSIS
USING X-RAY FLUORESCENCE  United States  14/715,218  2015-0276632  9,442,085 
Patented Icagen, Inc.  METHOD FOR ANALYSIS USING X-RAY FLUORESCENCE  United
States  14/715,233  2015-0260664  9,335,284  Patented Icagen, Inc.  METHOD FOR
ANALYSIS USING X-RAY FLUORESCENCE  United States  15/227,292  2016-0341678  N/A 
Pending Icagen, Inc.  METHODS AND APPARATUS FOR MEASURING METALS AND METALLOIDS 
International  PCT/US17/28064  N/A  N/A  Pending Icagen, Inc.  METHODS OF
DETECTION USING X-RAY FLUORESCENCE  United States  62/558,528  N/A  N/A  Pending

 

[Signature Page to Credit Agreement and Guaranty]

  

 

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended.  A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

 

Trademarks

 

Owner  Mark  Country  Application
No.  Registration No.  Status Icagen, Inc.  ICAGEN  USA  87008899  5243971  Live
Icagen, Inc.  MXRF  USA  85291101  4390286  Live Icagen, Inc.  XRPRO  USA 
77377389  3507712  Live

  

***

 

[Signature Page to Credit Agreement and Guaranty]

  

 

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended.  A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

 

Schedule 7.05(b)(ix) and (xiv)

  

Research Development and Commercialization Agreement made May 1, 2018 by and
between Icagen, Inc. and Cystic Fibrosis Foundation and amendment No. 1 thereto

 

Research Collaboration and License Agreement made May 1, 2018 between Sanofi and
Icagen, Inc.

 

Asset Purchase Agreement and Collaboration Agreement dated as of June 26, 2015
between XRpro Sciences, Inc. (now known as Icagen, Inc.) and Icagen, Inc. (a
subsidiary of Pfizer, Inc.)

 

Master Service Agreement dated as of June 26, 2015 between XRPro Sciences (now
known as Icagen, Inc.) and Icagen, Inc. (a subsidiary of Pfizer, Inc.)

 

First and Second Amendment to Asset Purchase and Collaboration Agreement between
Icagen, Inc. (f/k/a XRpro Sciences, Inc.) and Pfizer Research (NC), Inc. (f/k/a
Icagen, Inc.) dated July 15, 2016 and May 31, 2017, respectively

   

***

 

[Signature Page to Credit Agreement and Guaranty]

 

 

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended.  A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

   

SCHEDULE 7.05(c)

 

Material IP

 

None

 

[Signature Page to Credit Agreement and Guaranty]

 

 

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended.  A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

   

Schedule 7.06(a)

 

Certain Litigation

 

None

  

***

 



[Signature Page to Credit Agreement and Guaranty]

 

 

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended.  A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

  

Schedule 7.06(c)

 

Labor Matters

 

None

 

***

 

[Signature Page to Credit Agreement and Guaranty]

 

 

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended.  A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

 

Schedule 7.08

 

Taxes

 

Pima County unpaid Property taxes amounting to $105,000, plus penalties and
interest*

 

Pima County unpaid and currently being disputed Personal Property Tax amounting
to $125,000, plus penalties and interest.

 

*to be paid of the proceeds of the loan

 

None

   

***

 

[Signature Page to Credit Agreement and Guaranty]

  

 

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended.  A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

  

Schedule 7.12(a)

 

Equity Holders

 

Attached is a list of each holder of shares of common stock, preferred stock,
warrants and options and the numbers of securities held by each holder.

  

ICAGEN INC     COMMON SHAREHOLDERS           NAME  NUMBER OF SHARES       
BENJAMIN WARNER   1443250  INTER-MARKETING GROUP USA INC   8750  STEWART MURRAY 
 3312  DAVID STEINHARDT & TOBI   21432  JOSEPH AMATO - REVOCABLE TRUST   56145 
MARK LITWIN TRUST   37430  MICHAEL TAGLICH   21429  PHILIP & BERNADETTE
KUNSBERG   8445  ROBERT F TAGLICH   21429  2030 INVESTORS LLC/401 K PLAN 
 55485  BENJAMIN WARNER AND ELLEN MCBEE   54135  C JAMES JENSEN   80673  CHAN
KEI BIU   56480  CIRRUS ADVISORS INC   13125  DOUGLAS JENSEN   19561  EIGHT
FAMILY TRUST   29727  JOHN HSIEH   19821  JOSEPH W & PATRICIA G ABRAMS   316372 
MATTHEW ABRAMS   56442  PRATIMA BHARTI   318  ROBERT S COLMAN   18956  S/L
TRILLING TRUST   37939  SARAH ABRAMS   31442  SAUNDERS AND DIANA KOHN   74967 
SIN FA WANG AND MEI WANG   18972  SUSAN GERARD   13125  THE BIBICOFF FAMILY
TRUST DTD 5/16/00   30000  JEFFREY L SADAR   6700  SAMUEL E LEONARD TRUST UAD
2-5-90   4000  RAYMOND M BEEBE & JOAN P BEEBE JT TEN   19998  MICHAEL DUNHAM 
 14356  HOWARD A KALKA   21428  PENSION INC TRUSTEE FBO THUEMLING   4000  SHADOW
CAPITAL LLC   56826  STERLING FAMILY INVESTMENT LLC   19142 

 

[Signature Page to Credit Agreement and Guaranty]

 



 

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended.  A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

 

THE SDM IRREVOCABLE TRUST FBO ANDREW   14356  THE SDM IRREVOCABLE TRUST FBO
LAUREN   14356  JOHN R BERTSCH TRUST DTD 12/4/2004   37808  PAUL SEID   28412 
MIKE TAGLICH POA TAG/KENT PARTNERSHIP   14286  VINCENT M PALMIERI   43686 
DOUGLAS E HAILEY   30000  R2MJ LLC   15000  ROBERT SCHROEDER   7598  AIC
HOLDINGS LLC   43783  CHARLES R JACKSON AND JANET B   1500  DANIEL DAVID
TOMPKINS SEPARATE   250  DAVID CLARK   4375  DON AND PATTI MALTASE   500  DONALD
WINTON   1000  DR MORGAN WRIGHT   3500  EDWARD BERNSTEIN   250  EDWARD ROFFMANN
TRUSTEE OF THE EDWARD   10000  ELIZABETH SJURSEN   500  EMILIA SOLOMON   915 
ERIK STOCKER   500  FIRST SOUTH AFRICA MANAGEMENT   50000  FRANK (JEREMIEL)
ZIMMERMAN   52000  GEORGE MAINAS   578  GREGG RZEPCZYNSKI   1230  HARRY FOX 
 1000  JACK WARNER   5000  JACOB BENJAMIN   1000  JEFF J JENSEN   500  JEFF
NEUSTADT   1500  JEROME C KNOLL   500  JILL JENSEN   500  JILL MORGAN   500 
JOHN P MORBECK   750  JULIE JENSEN KALMUS   500  KAMERON SCHROEDER   1000  LISA
CLARK   500  LOVITT & HANNAN INC SALARY DEFERRAL   107  MARK GEIST   1500 
MICHAEL T LYON PROFIT SHARING PLAN   12858  NATHAN ZAHLER   1209  PHILLIP SWAN 
 750  PIONEER VENTURE PARTNERS LLC   1250  PORTER PARTNERS   5000  RICHARD M
NOFFSINGER   500  RICHARD SCOTT LANE   36786  ROBERT M MAYES AND LAURA L MAYES 
 1500  ROBERT S COLMAN TRUST UDT 3/13/85   1500 

 

[Signature Page to Credit Agreement and Guaranty]

 

 

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended.  A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

 

RONALD WULSOHN   1000  SADDINGTON FAMILY TRUST   500  SANFORD E SALZBERG   500 
STRATEGIC IR   500  SUSAN GERARD IRA   12857  THRG LLC   4375  TOM HANNAN   500 
W FOUR LLC MR ROBERT WHITSITT   1250  WAYNE A AND L TINA LEVENFELD 1992   500 
WILLIAM CORBETT   15000  JONATHAN ROTHSCHILD   3500  ROBERT D VANROIJEN JR TRUST
UA DTD   30000  PATIENCE PARTNERS LLC   8000  HARRISON H AUGUR PROTOTYP   6000 
T MINA SUPPLY INC   23070  KEVIN CONNROY   1500  ROBERT W CORBY KENNETH WIECK
POA   14286  SCOT HOLDING INC   5714  THE ROBERT W MAIN TRUST DTD 9/7/05   2858 
C MARK CASEY   2286  ROBERT KOSKI   7142  PETER FITZPATRICK   1640  DONALD V
MOLINE   2858  FRANK GIMENEZ & PHILOMENA GIMENEZ   3000  STEVEN MUCCIOLO 
 10000  DR FRANCIS B OLSEN & ANGELA F OLSEN   10000  GARY A HAFNER & LEEANN
HAFNER JT TEN   2860  STEPHEN M KOPPEKIN   4000  KENNETH J FEROLDI & NANCY J
FEROLDI   10000  WILLIAM M STOKES & REBECCA A STOKES   1000  MICHAEL A RUTLEDGE
& TANYA S RUTLEDGE   8000  JAMES E PUERNER   4000  STEVEN BOTWINICK   8000 
ALLISON BIBICOFF   8000  THE HILLARY BIBICOFF REVOCABLE TRUST   8000  BIBICOFF
MACINNIS INC   3142  JOSEPH DEBELLIS   30000  JACK DIMAIO & KATHRYN DIMAIO 
 71428  ROBERT L BANZER   2000  MITCHELL SPEARMAN   2856  DAVID A RANDOM 
 15712  ROGER W & JOYCE M LUNSTRA LIVING TR   15712  JEFFREY G HIPP & MARY ANN
HIPP JTWROS   9300  THE CAROLYN L FOUTCH LIVING TRUST   9286  DAVID F RIOS &
MARGARET J RIOS 1999   9286  WILLIAM KYLE NEELY   9286  RACHEL T BARONI TRUST
UAD 12/31/94   8570  NORPER INVESTMENTS   7658 

 

[Signature Page to Credit Agreement and Guaranty]

 



 

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended.  A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

 

NUTIE DOWDLE   7658  KYLE G BUCHAKJIAN   5998  WULF PAULICK & RENATE PAULICK
JTWROS   4000  LUCILLE SOLOMON   4000  LARRY S KAPLAN & MARLA B KAPLAN JTWROS 
 4000  ROBERT P GIESEN   3000  RICHARD BUCHAKJIAN   2858  MARK BOURQUE   2858 
VINCENT R MILAZZO   2856  DR THOMAS HEIRIGS & SHERYL HEIRIGS   8570  ROSE MARY
HEIRIGS THOMAS HEIRIGS POA   8570  DAVID BALISTRERI   8570  ERIC SEID   3000 
PETER WHITE   2000  RANDALL S KNOX   13062  MATTHEW G KIERNAN & CHERYL A
KIERNAN   7140  MARK VAUGHAN & ANDREA VAUGHAN JT TEN   5200  MICHAEL P HAGERTY 
 10002  JOHN W CROW   10002  JOHN T GLANCY & LISA GLANCY JTWROS   1430  JUDITH
GREENBERG   2000  MARY MARGUERITE SCHNURER FAMILY TRUST   3000  THOMAS
FITZPATRICK &   2000  FRANK R JAZZO   4998  THE TEMKIN FAMILY LEGACY TRUST NO 2 
 3000  ELAINE DINES REVOCABLE TRUST   5742  RAVICH REVOCABLE TRUST   4690  SALLY
RAVICH   3000  PETER MANGIAMELI   5742  MONICA BERTSCH   2858  LAWRENCE KANE 
 14286  ROBERT MOUSSA   4200  HENRY JACKSON WARDEN   4756  TOM MCFALL   28570 
APPLEBAUM FAMILY LTD PARTNERS   6700  DAVID L ALLEN   15312  RICHARD DUKE 
 9380  ALDO KOKOT & MARY KOKOT JTWROS   4000  RONALD JOHNSON   9570  ANGUS BRUCE
& LAURALEE BRUCE JTWROS   9570  KEITH BECKER   9570  PAMELA M WALSH & BRIAN P
WALSH JT TEN   10000  WILLIAM P KAISER   10000  ELIZABETH M CHAMBERLAIN   5742 
VITO S PORTERA REVOCABLE LIVING TRUST   4784  SANDRA P NITZ   2860  JOSEPH
VOSILLA   5360  NORMAN & SALLY RAVICH FAMILY TRUST   3684 

 

[Signature Page to Credit Agreement and Guaranty]

 

 

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended.  A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

 

SUSAN THORSTENN & MAGNUS THORSTENN   19140  BARKTONES LLC   19140  ROBERT W
ALLEN JR   19140  MARK RAVICH   20100  ILYNE SANDAS   3000  RONALD A BERO 
 15312  REVOC LIVING TRST OF FRANCES DELUCA   19142  DAZIA CAPITAL SPAIN S L 
 7144  JOHN R WIENCEK   14356  JUNGE REVOCABLE TRUST UAD 12/09/91   38284 
ALBERT C & BROOKE CROWLEY ESPOSITO   23928  BFJK INVESTMENT PARTNERSHIP   10000 
JAMES & PATRICIA TADYCH REVOCABLE UAD   23928  DONALD B MCCULLOCH TRUST UAD
3/16/77   3000  IVANKA MARIE KOKOT   2858  KEITH R SCHROEDER   8570  IRA FBO
GORDON C JOHNSON   1428  IRA FBO DONALD C HOLLIDAY   10000  IRA FBO TIMOTHY M
FITZPATRICK   5714  IRA FBO FRANCIS BISSAILLON   22800  MICHAEL N TAGLICH
KEOGH-ACCOUNT   285714  MICHAEL TAGLICH CUST FOR   5714  MICHAEL TAGLICH CUST
FBO   5714  MICHAEL TAGLICH CUST FBO   5714  IRA FBO P KENNETH NITZ   2860 
NICHOLAS TAGLICH & JULIANA TAGLICH   8570  ESTATE OF RICHARD CURTIS CLAYTON 
 18570  IRA FBO ROBERT F TAGLICH   285714  ROBERT M LORENZO & SANDRA J LORENZO 
 2846  RUSSELL BERNIER   12000  TYSON REVOCABLE TRUST   142856  MARYANNE R
PALMIERI &   14854  DAVID KURNOV   3000  RICHARD OH   7140  HOWARD A HALPERN 
 2900  LINDA TAGLICH   2600  GILDA GAERTNER   3000  DENIS MCEVOY   5720  WILLIAM
M COOKE   5714  GARY KURNOV   5714  THE BAUM FAMILY TRUST UAD 02/01/07   6000 
MICHAEL KURNOV   2800  LENORE MAHONEY   28570  ROBERT G PAUL   9572  MICHAEL
FERRIGNO   1428  MARK DEGENNARO   42856  EDWARD ROFFMAN   19000  JOHN LAURO &
CHRISTINE LAURO JTWROS   1430 

 

[Signature Page to Credit Agreement and Guaranty]

 



 

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended.  A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

 

DEBRA C MORGAN   400  DOUGLAS FRIEDRICH TRUSTEE   7980  NINA LISA BERTSCH 
 2870  TINA MARIE DOMENICE   2534  MATTHEW THOMAS TABLONE   2533  PERSHING LLC 
 879600  THE HOPE A TAGLICH FIRST PARTY   5714  MARGARET ESPOSITO   9570  ALBERT
J ESPOSITO TUW FBO   9570  THE DENIS FORTIN REVOCABLE TRUST UAD   28510  RICHARD
CUNNINGHAM   21428  TIM TYSON   21428  ROBERT J EDMONDSON 2017 TRUST   15312 
PERSHING LLC   99818  PERSHING LLC   87088  JOHN R WORTHINGTON MARITAL TRUST - 
 6700  JOHN BERRY WORTHINGTON   3350  CLAUDIA WORTHINGTON HESS   3350  CHARLES
BRAND & PEGGY ANN BRAND JT TEN   19140  GST EXEMPT MARITAL TRUST   102  ROBERT W
ALLEN TRUST   34146  BERIT M ALLEN RESIDUARY TRUST   5670  ROBERT W ALLEN III
RESIDUARY TRUST   5670  JOSHUA M ALLEN RESIDUARY TRUST   5670  ANDERS C ALLEN
RESIDUARY TRUST   5670  MARY T FELDHACKER &   8445         TOTAL   6,393,107 

  

ICAGEN INC     SERIES C PREFERRED SHAREHOLDERS           NAME  NUMBER OF SHARES 
      TYSON REVOCABLE TRUST   685,704         CLIVE KABATZNIK   28,571        
    714,275 

  

[Signature Page to Credit Agreement and Guaranty]

 



 

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended.  A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

   

ICAGEN                               OPTIONS OUTSTANDING                       
       Option Holder  Grant Date  Expiry Date/ Expiry
on emp termination  Term (in years)   Active options                  2005 PLAN
OPTIONS                               2010               Nathan Zahler 
1/11/2010  1/10/2020   10    8,791  David Barklow  7/29/2010  7/28/2020   10  
 5,000                    2011                 Michael Lyon  5/1/2011 
4/30/2021   10    6,000                    2012                 Edward Roffman 
5/1/2012  4/30/2022   10    15,000                    2013                 Aaron
Crane  3/5/2013  3/4/2023   10    5,000  Benjamin Warner  3/15/2013  3/14/2023 
 10    92,500  Daniel Boutcher  3/15/2013  3/14/2023   10    92,500  FSAM -
Clive and Mark  3/15/2013  3/14/2023   10    75,000  Joe Abrams  3/15/2013 
3/14/2023   10    52,500  Gary Altman  7/1/2013  6/30/2020   7    12,500 
Timothy C Tyson  10/1/2013  9/30/2020   7    10,000                    2014    
            Edward Roffman  4/1/2014  3/31/2021   7    10,000  Vincent Palmieri 
4/1/2014  3/31/2021   7    10,000  Miichael Taglich  4/1/2014  3/31/2021   7  
 10,000 

 



[Signature Page to Credit Agreement and Guaranty]

 



 

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended.  A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

 

Timothy Tyson  4/1/2014  3/31/2021   7    66,000  Kanalis Consulting  4/10/2014 
4/9/2019   5    10,000                    2015                 Richie
Cunningham  1/7/2015  1/6/2025   10    250,000                                 
 730,791                    2015 PLANS OPTIONS                                  
2016                 Douglas Krafte  5/19/2016  5/18/2026   10    100,000 
Edward Roffman  5/19/2016  5/18/2026   10    12,500  Vincent Palmieri 
5/19/2016  5/18/2026   10    12,500  Miichael Taglich  5/19/2016  5/18/2026 
 10    12,500  Timothy Tyson  5/19/2016  5/18/2026   10    12,500  Clive
Kabatznik  5/19/2016  5/18/2026   10    12,500  Kurt Harris  5/19/2016 
1/31/2019   10    12,986  Kurt Harris  5/19/2016  5/18/2026   10    -  Neil
Castle  5/19/2016  5/18/2026   10    30,000  Christopher Silvia  5/19/2016 
5/18/2026   10    13,500  Mark Chapman  5/19/2016  5/18/2026   10    12,000 
Aaron Gerlach  5/19/2016  5/18/2026   10    10,200  Brett Antonio  5/19/2016 
5/18/2026   10    9,800  Karen Padilla  5/19/2016  5/18/2026   10    5,100 
Sonia Santos  5/19/2016  5/18/2026   10    5,100  Shannon Zellmer  5/19/2016 
5/18/2026   10    4,300  Kenneth Wertman  7/15/2016  7/14/2026   10    80,000 
Paul August  7/15/2016  7/14/2026   10    50,000  Anil Nair  7/15/2016 
7/14/2026   10    50,000  Marcel Patek  7/15/2016  7/14/2026   10    50,000 

 



[Signature Page to Credit Agreement and Guaranty]

 



 

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended.  A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

 

Neil Castle  7/15/2016  7/14/2026   10    20,000  Chris Mathes  8/22/2016 
12/31/2018   10    16,668                    2017                 Edward
Roffman  3/15/2017  3/14/2027   10    10,000  Vincent Palmieri  3/15/2017 
3/14/2027   10    10,000  Miichael Taglich  3/15/2017  3/14/2027   10    10,000 
Timothy Tyson  3/15/2017  3/14/2027   10    10,000  Clive Kabatznik  3/15/2017 
3/14/2027   10    10,000  Richard Cunnigham  3/15/2017  3/14/2027   10  
 20,000  To be allocated  3/15/2017  3/14/2027   10    50,000                   
               652,154                    Total              1,382,945 

  

[Signature Page to Credit Agreement and Guaranty]

 

 

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended.  A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

 

ICAGEN, INC

 

WARRANTS OUTSTANDING

 

       $3.50 Warrants  $3.85 Warrants Name  TOTAL   Issue Date  Expiry Date 
Warrants   Issue Date  Expiry Date  Warrants                                  
                   Bridge Note conversion Warrants                        
Douglas E. Hailey   10,047   4/19/2013  4/19/2020   10,047             Ira
Rosenberg   5,032   4/19/2013  4/19/2020   5,032             Michael N. Taglich 
 20,677   4/19/2013  4/19/2020   20,677             R2MJ LLC   5,032  
4/19/2013  4/19/2020   5,032             Robert F. Taglich   20,677   4/19/2013 
4/19/2020   20,677             Vincent M. Palmieri   10,339   4/19/2013 
4/19/2020   10,339             Vincent M. Palmieri   5,030   4/19/2013 
4/19/2020   5,030                                          Series B Warrants 
                          Robert F. Taglich   10,000   4/23/2013  4/23/2020 
 10,000             Andrew K Light   20,000   4/23/2013  4/23/2020   20,000     
       Ann B Oldfather   6,000   4/23/2013  4/23/2020   6,000            
Debruyn Holdings Inc   6,000   4/23/2013  4/23/2020   6,000             Eliot D.
Cohen And Bonnie S. Cohen Jtwros   4,000   4/23/2013  4/23/2020   4,000        
    Harry And Elizabeth Friedman Trust Uad 09/09/05 Harry Friedman & Elizabeth
Friedman Ttees   2,000   4/23/2013  4/23/2020   2,000            

 

[Signature Page to Credit Agreement and Guaranty]

 



 

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended.  A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

 

Harvey Bibicoff And Jacqueline Bibicoff Trustees Of The Bibicoff Family Trust
Dtd 5/16/00   5,000   4/23/2013  4/23/2020   5,000             Jeffrey L Sadar &
Barbara A Sadar Jtwros   5,000   4/23/2013  4/23/2020   5,000             John J
Resich Jr Ttee John J Resich Jr Ret Trust   4,000   4/23/2013  4/23/2020 
 4,000             Joseph Martha   2,000   4/23/2013  4/23/2020   2,000        
    Kaplan Family Trust 2002 Kalman R. Kaplan Ttee   2,000   4/23/2013 
4/23/2020   2,000             Michael N Taglich Claudia Taglich Jtwros 
 10,000   4/23/2013  4/23/2020   10,000             Mike Taglich Poa Tag/Kent
Partnership F/B/O Garlinghouse/M Taglich B Taglich   30,000   4/23/2013 
4/23/2020   30,000             Pension Inc Trustee Fbo Thuemling Industrial
Products Inc Profit Sharing Plan   20,000   4/23/2013  4/23/2020   20,000     
       Raymond M Beebe & Joan P Beebe Jt Ten   10,000   4/23/2013  4/23/2020 
 10,000             Shadow Capital Llc   25,000   4/23/2013  4/23/2020 
 25,000             Stephen C Radocchia   5,000   4/23/2013  4/23/2020   5,000  
          Robert L Debruyn Trust Uad 10/5/94 Robert L Debruyn & Tracey H Debruyn
Ttee   27,000   4/23/2013  4/23/2020   27,000             Tracey H Debruyn Trust
Uad 10/5/94 Tracey H Debruyn & Robert L Debruyn Ttee   27,000   4/23/2013 
4/23/2020   27,000             Valdemar Skov   5,000   4/23/2013  4/23/2020 
 5,000             Valerie Seid   10,000   4/23/2013  4/23/2020   10,000        
    Alvin R Bonnette Rev Trust U A Dtd 1/31/85 Alvin R Bonnette Ttee   4,000  
5/3/2013  5/3/2020   4,000             Carl A. Quimby Trust Uad 12/30/94 Carl A
Quimby Ttee   3,000   5/3/2013  5/3/2020   3,000             Dennis Fortin 
 25,000   5/3/2013  5/3/2020   25,000            

 

[Signature Page to Credit Agreement and Guaranty]

 



 

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended.  A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

 

George J White & Debra A White Jt Ten Wros   5,000   5/3/2013  5/3/2020 
 5,000             Howard A Kalka   10,000   5/3/2013  5/3/2020   10,000        
    John R Bertsch Trust Dtd 12/4/2004 John R Bertsch Trustee   30,000  
5/3/2013  5/3/2020   30,000             Joseph F Domenice   3,000   5/3/2013 
5/3/2020   3,000             Kenneth Bodenstein Tr Kenneth Bodenstein Ttee Dtd
7/30/84   5,000   5/3/2013  5/3/2020   5,000             Kenneth M Cleveland 
 3,000   5/3/2013  5/3/2020   3,000             Kenneth W Cleveland   5,000  
5/3/2013  5/3/2020   5,000             Lavery Family Living Trust Dtd 08/01/2007
Thomas W Lavery And Joan G Lavery Co-Trustees   2,000   5/3/2013  5/3/2020 
 2,000             Lawrence D Feldhacker   5,000   5/3/2013  5/3/2020   5,000  
          Lian Chang   2,000   5/3/2013  5/3/2020   2,000             Merle F
Stockley Jr   3,000   5/3/2013  5/3/2020   3,000             Michael Dunham 
 30,000   5/3/2013  5/3/2020   30,000             Michael L Smith   3,000  
5/3/2013  5/3/2020   3,000             Nancy C Hubbard   10,000   5/3/2013 
5/3/2020   10,000             Paul R Winter   20,000   5/3/2013  5/3/2020 
 20,000             Paul Seid   35,000   5/3/2013  5/3/2020   35,000            
Philip Kunsberg & Bernadette Kunsberg Jt Ten   5,000   5/3/2013  5/3/2020 
 5,000             Powell Family Limited Partners   3,000   5/3/2013  5/3/2020 
 3,000             Richard A Kraemer Trust U A/D 12-23-96 Richard A Kraemer
Ttee   5,000   5/3/2013  5/3/2020   5,000             Robert B Cashion   5,000  
5/3/2013  5/3/2020   5,000            

 

[Signature Page to Credit Agreement and Guaranty]

 



 

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended.  A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

 

Robert Brooks   5,000   5/3/2013  5/3/2020   5,000             Samuel E Leonard
Trust Uad 2-5-90 Samuel E Leonard Ttee   2,000   5/3/2013  5/3/2020   2,000     
       Sterling Family Investment LLC   30,000   5/3/2013  5/3/2020   30,000  
          Tad Wilson   6,000   5/3/2013  5/3/2020   6,000             The
Ladendorf Family Revocable Living Trust Uad 04/11/11 Mark C Ladendorf & Debra L
Ladendorf Ttees   10,000   5/3/2013  5/3/2020   10,000             The SDM
Irrevocable Trust FBO Andrew Seid Uad 11/05/04 Paul Seid Ttee   7,500  
5/3/2013  5/3/2020   7,500             The SDM Irrevocable Trust FBO Lauren Seid
Uad 11/05/04 Paul Seid Ttee   7,500   5/3/2013  5/3/2020   7,500            
Wafgal Limited   3,000   5/3/2013  5/3/2020   3,000             William N Kehl 
 5,000   5/3/2013  5/3/2020   5,000             Arnold Ventures LP   20,000  
5/10/2013  5/10/2020   20,000             Robert Schroeder   2,000   7/18/2013 
7/18/2020   2,000             Louis DiFruscio   3,000   7/18/2013  7/18/2020 
 3,000             Stewart Murray   2,000   7/18/2013  7/18/2020   2,000        
                                 2013 Fund Raise Placement Agent Warrants      
                     Douglas E. Hailey   16,411              6/30/2013 
6/30/2020   16,411  Michael N. Taglich   33,929              6/30/2013 
6/30/2020   33,929  Robert F. Taglich   33,928              6/30/2013 
6/30/2020   33,928  Vincent M. Palmieri   31,894              6/30/2013 
6/30/2020   31,894  Robert Schroeder   7,135              6/30/2013  6/30/2020 
 7,135 

 

[Signature Page to Credit Agreement and Guaranty]

 

 

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended.  A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

  

Gary Kurnov   1,427              6/30/2013  6/30/2020   1,427  William Cooke 
 1,427              6/30/2013  6/30/2020   1,427  Richard Oh   8,000        
     6/30/2013  6/30/2020   8,000  Leonard Schleicher   1,000             
6/30/2013  6/30/2020   1,000  Michael Brunone   2,500              6/30/2013 
6/30/2020   2,500  Russell Bernier   1,000              6/30/2013  6/30/2020 
 1,000  Linda Taglich   500              6/30/2013  6/30/2020   500  Robert M
Lorenzo II   1,250              6/30/2013  6/30/2020   1,250  Gilda Gaertner 
 500              6/30/2013  6/30/2020   500  Denis McEvoy   1,000             
6/30/2013  6/30/2020   1,000  Howard Halpern   500              6/30/2013 
6/30/2020   500  John Nobile TOD Dtd 3/21/06   500              6/30/2013 
6/30/2020   500  Juan V Noble   500              6/30/2013  6/30/2020   500    
                          Common Stock Warrants - Private Placement 2014/2015
Raise                            Albert C Esposito And Brooke Crowley Esposito
Jt Ten   5,982   12/31/2014  12/30/2019   5,982             Albert Esposito &
Margaret Esposito Jtwros   4,785   12/31/2014  12/30/2019   4,785            
Aldo Kokot And Mary Kokot Jtwros   1,000   12/31/2014  12/30/2019   1,000     
       Allison Bibicoff   2,000   12/31/2014  12/30/2019   2,000            
Angus Bruce Lauralee Bruce Jt Wros   2,393   12/31/2014  12/30/2019   2,393     
       Applebaum Family Ltd Partners Irving Applebaum General Ptnr   1,675  
12/31/2014  12/30/2019   1,675            

 

[Signature Page to Credit Agreement and Guaranty]

 



 

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended.  A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

 

Barktones Llc   4,785   12/31/2014  12/30/2019   4,785             Bfjk
Investment Partnership   2,500   12/31/2014  12/30/2019   2,500            
Bibicoff Macinnis Inc   786   12/31/2014  12/30/2019   786             C Mark
Casey   572   12/31/2014  12/30/2019   572             Charles Brand   4,785  
12/31/2014  12/30/2019   4,785             David A Random   3,928   12/31/2014 
12/30/2019   3,928             David Balistreri   2,143   12/31/2014 
12/30/2019   2,143             David Frank Rios & Margaret Jo Rios 1999 Trust
Dtd 6/22/99   2,322   12/31/2014  12/30/2019   2,322             David L Allen 
 3,828   12/31/2014  12/30/2019   3,828             Dazia Capital Spain S.L. 
 1,786   12/31/2014  12/30/2019   1,786             Denis Fortin   7,128  
12/31/2014  12/30/2019   7,128             Donald V Moline   715   12/31/2014 
12/30/2019   715             Douglas Friedrich & Melanie Friedrich Jt/Wros 
 1,995   12/31/2014  12/30/2019   1,995             Dr Francis B Olsen & Angela
F Olsen   2,500   12/31/2014  12/30/2019   2,500             Dr Thomas Heirigs &
Sheryl Heirigs Jt/Wros   2,143   12/31/2014  12/30/2019   2,143            
Elaine Dines Revocable Trust   1,436   12/31/2014  12/30/2019   1,436        
    Elizabeth M Chamberlain   1,436   12/31/2014  12/30/2019   1,436            
Eric Seid   750   12/31/2014  12/30/2019   750             Frank Gimenez &
Philomena Gimenez Jtwros   750   12/31/2014  12/30/2019   750             Frank
R Jazzo   1,250   12/31/2014  12/30/2019   1,250             Gary A. Hafner And
Leeann Hafner Jt Ten   715   12/31/2014  12/30/2019   715            

 

[Signature Page to Credit Agreement and Guaranty]

 

 

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended.  A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

 

Harrison H Augur Prototyp   1,500   12/31/2014  12/30/2019   1,500            
Harvey Bibicoff And Jacqueline Bibicoff Trustees Of The Bibicoff Family Trust
Dtd 5/16/00   7,500   12/31/2014  12/30/2019   7,500             Henry Jackson
Warden   1,189   12/31/2014  12/30/2019   1,189             Howard A Kalka 
 5,357   12/31/2014  12/30/2019   5,357             Ilyne Sandas   750  
12/31/2014  12/30/2019   750             Jack Dimaio Kathryn Dimaio   17,857  
12/31/2014  12/30/2019   17,857             James E Puerner   1,000  
12/31/2014  12/30/2019   1,000             James Tadych And Patricia Tadych
Revocable Trust Uad 09/23/93 James L Tadych & Patricia A Tadych Ttees   5,982  
12/31/2014  12/30/2019   5,982             Jeffrey G Hipp & Mary Ann Hipp
Jt/Wros   2,325   12/31/2014  12/30/2019   2,325             Jeffrey L Sadar 
 1,675   12/31/2014  12/30/2019   1,675             John R Bertsch Trust Dtd
12/4/2004 John R Bertsch Trustee   9,452   12/31/2014  12/30/2019   9,452     
       John R Wiencek   3,589   12/31/2014  12/30/2019   3,589             John
R Worthington Tr John R Worthington Trust U A Dated 3-28-00   3,350  
12/31/2014  12/30/2019   3,350             John T Glancy & Lisa Glancy Jtwros 
 358   12/31/2014  12/30/2019   358             John W Crow   2,501  
12/31/2014  12/30/2019   2,501             Jonathan Rothschild   875  
12/31/2014  12/30/2019   875             Joseph Debellis   7,500   12/31/2014 
12/30/2019   7,500             Joseph Vosilla   1,340   12/31/2014  12/30/2019 
 1,340             Judith Greenberg   500   12/31/2014  12/30/2019   500        
    Junge Revocable Trust Uad 12/09/91 John P Junge Ttee Amd 09/26/06   9,571  
12/31/2014  12/30/2019   9,571            

 

[Signature Page to Credit Agreement and Guaranty]

 



 

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended.  A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

 

Keith Becker   2,393   12/31/2014  12/30/2019   2,393             Kenneth J
Feroldi Nancy J Feroldi Jtwros   2,500   12/31/2014  12/30/2019   2,500        
    Kettle Hill Patners Ii, Lp   7,857   12/31/2014  12/30/2019   7,857        
    Kettle Hill Patners Lp   18,929   12/31/2014  12/30/2019   18,929        
    Kevin Conroy   375   12/31/2014  12/30/2019   375             Kyle G
Buchakjian   1,500   12/31/2014  12/30/2019   1,500             Larry S Kaplan
Marla B Kaplan Jt/Wros   1,000   12/31/2014  12/30/2019   1,000            
Lawrence Kane   3,572   12/31/2014  12/30/2019   3,572             Lucille
Solomon   1,000   12/31/2014  12/30/2019   1,000             Mark Bourque 
 715   12/31/2014  12/30/2019   715             Mark Ravich   5,025  
12/31/2014  12/30/2019   5,025             Mark Vaughan Andrea Vaughan Jt Ten 
 1,300   12/31/2014  12/30/2019   1,300             Mary Marguerite Schnurer
Family Trust Uad 12/08/05 Mary Marguerite Schnurer Ttee   750   12/31/2014 
12/30/2019   750             Matthew G Kiernan Cheryl A Kiernan Jt Ten   1,785  
12/31/2014  12/30/2019   1,785             Michael A Rutledge Tanya S Rutledge
Jtwros   2,000   12/31/2014  12/30/2019   2,000             Michael Dunham 
 3,589   12/31/2014  12/30/2019   3,589             Michael P Hagerty   2,501  
12/31/2014  12/30/2019   2,501             Mitchell Spearman   714   12/31/2014 
12/30/2019   714             Monica Bertsch   715   12/31/2014  12/30/2019 
 715             Nina B Sando   718   12/31/2014  12/30/2019   718            

 

[Signature Page to Credit Agreement and Guaranty]

 



 

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended.  A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

 

Norman And Sally Ravich Family Trust Uad 12/24/92 Mark H Ravich Ttee   921  
12/31/2014  12/30/2019   921             Norper Investments   1,915  
12/31/2014  12/30/2019   1,915             Nutie Dowdle   1,915   12/31/2014 
12/30/2019   1,915             Pamela M Walsh Brian P Walsh Jt Ten   2,500  
12/31/2014  12/30/2019   2,500             Patience Partners Llc   2,000  
12/31/2014  12/30/2019   2,000             Pension Inc Trustee Fbo Thuemling
Industrial Products Inc Profit Sharing Plan   1,000   12/31/2014  12/30/2019 
 1,000             Peter Fitzpatrick   410   12/31/2014  12/30/2019   410     
       Peter Mangiameli   1,436   12/31/2014  12/30/2019   1,436            
Peter White   500   12/31/2014  12/30/2019   500             Rachel T Baroni
Trust Uad 12/31/94 P J Baroni & R T Baroni Ttees Amd 08/11/09   2,143  
12/31/2014  12/30/2019   2,143             Randall S Knox   3,266   12/31/2014 
12/30/2019   3,266             Ravich Revocable Trust   1,173   12/31/2014 
12/30/2019   1,173             Raymond M Beebe & Joan P Beebe Jt Ten   5,000  
12/31/2014  12/30/2019   5,000             Revocable Living Trust Of Frances
Deluca Uad 10/09/01 Guerino Deluca  Amd 08/08/07   4,786   12/31/2014 
12/30/2019   4,786             Richard Buchakjian   715   12/31/2014 
12/30/2019   715             Richard Duke   2,345   12/31/2014  12/30/2019 
 2,345             Robert D Vanroijen Jr Trust U A Dtd 12-14-82 Robert D
Vanroijen Ttee   7,500   12/31/2014  12/30/2019   7,500             Robert
Edmondson   3,828   12/31/2014  12/30/2019   3,828             Robert Koski 
 1,786   12/31/2014  12/30/2019   1,786            

 

[Signature Page to Credit Agreement and Guaranty]

 



 

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended.  A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

 

Robert L Banzer   500   12/31/2014  12/30/2019   500             Robert Moussa 
 1,050   12/31/2014  12/30/2019   1,050             Robert P Giesen   750  
12/31/2014  12/30/2019   750             Robert W Allen Jr   4,785   12/31/2014 
12/30/2019   4,785             Robert W Corby Kenneth Wieck Poa   3,572  
12/31/2014  12/30/2019   3,572             Robert W Main Ttee Under The Robert W
Main Trust Dtd 9/7/05   715   12/31/2014  12/30/2019   715             Roger W.
Lunstra And Joyce M. Lunstra Living Trust Dtd 6/15/07 Roger W. Lunstra And Joyce
M Lunstra Co-Ttees   3,928   12/31/2014  12/30/2019   3,928             Ronald A
Bero   3,828   12/31/2014  12/30/2019   3,828             Ronald Johnson 
 2,393   12/31/2014  12/30/2019   2,393             Rose Mary Heirigs Thomas
Heirigs Poa   2,143   12/31/2014  12/30/2019   2,143             Sally Ravich 
 750   12/31/2014  12/30/2019   750             Samuel E Leonard Trust Uad
2-5-90 Samuel E Leonard Ttee   1,000   12/31/2014  12/30/2019   1,000        
    Sandra P Nitz   715   12/31/2014  12/30/2019   715             Scot Holding
Inc   1,429   12/31/2014  12/30/2019   1,429             Shadow Capital Llc 
 14,207   12/31/2014  12/30/2019   14,207             Stephen M Koppekin 
 1,000   12/31/2014  12/30/2019   1,000             Sterling Family Investment
Llc   4,786   12/31/2014  12/30/2019   4,786             Steven Botwinick 
 2,000   12/31/2014  12/30/2019   2,000             Steven Mucciolo   2,500  
12/31/2014  12/30/2019   2,500             Susan M Allen Trust Uad 04/29/08
Susan Allen Ttee   14,232   12/31/2014  12/30/2019   14,232            

 

[Signature Page to Credit Agreement and Guaranty]

 



 

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended.  A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

 

Susan Thorstenn & Magnus Thorstenn Ten Comm   4,785   12/31/2014  12/30/2019 
 4,785             T. Mina Supply Inc   5,768   12/31/2014  12/30/2019   5,768  
          The Carolyn L. Foutch Living Trust Uad 05/17/13 Carolyn L Foutch Ttee 
 2,322   12/31/2014  12/30/2019   2,322             The Hillary Bibicoff
Revocable Trust Dtd 4/19/07 Hillary Bibicoff Trustee   2,000   12/31/2014 
12/30/2019   2,000             The Sdm Irrevocable Trust Fbo Andrew Seid Uad
11/05/04 Paul Seid Ttee   3,589   12/31/2014  12/30/2019   3,589             The
Sdm Irrevocable Trust Fbo Lauren Seid Uad 11/05/04 Paul Seid Ttee   3,589  
12/31/2014  12/30/2019   3,589             The Temkin Family Legacy Trust No. 2
Uad 12/01/10 Mark J Temkin Ttee   750   12/31/2014  12/30/2019   750            
Thomas Fitzpatrick Barbara Fitzpatrick Jt Ten   500   12/31/2014  12/30/2019 
 500             Tom Mcfall   7,143   12/31/2014  12/30/2019   7,143            
Vincent R Milazzo   714   12/31/2014  12/30/2019   714             Vito S
Portera Revocable Living Trust Uad 10/19/12 Vito S Portera Ttee   1,196  
12/31/2014  12/30/2019   1,196             William Kyle Neely   2,322  
12/31/2014  12/30/2019   2,322             William M Stokes Rebecca A Stokes Jt
Ten   250   12/31/2014  12/30/2019   250             William P Kaiser   2,500  
12/31/2014  12/30/2019   2,500             Wulf Paulick & Renate Paulick
Jt/Wros   1,000   12/31/2014  12/30/2019   1,000                 -          -  
          Paul Seid   7,103   1/7/2015  1/6/2020   7,103             Donald B.
Mcculloch Trust U/A/Dtd 3/16/77   750   1/7/2015  1/6/2020   750            
Ivanka Marie Kokot   715   1/7/2015  1/6/2020   715             Keith R
Schroeder   2,143   1/7/2015  1/6/2020   2,143            

 

[Signature Page to Credit Agreement and Guaranty]

 



 

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended.  A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

 

Ira Fbo Gordon C Johnson Pershing Llc As Custodian Rollover Account   357  
1/7/2015  1/6/2020   357             Ira Fbo Donald C Holliday Pershing Llc As
Custodian Rollover Account   2,500   1/7/2015  1/6/2020   2,500             Ira
Fbo Timothy M Fitzpatrick Pershing Llc As Custodian Rollover Account   1,429  
1/7/2015  1/6/2020   1,429             Ira Fbo   Francis Bissaillon Pershing Llc
As Custodian   5,700   1/7/2015  1/6/2020   5,700             Michael N. Taglich
Keogh-Account   71,429   1/7/2015  1/6/2020   71,429             Mike Taglich
Poa Tag/Kent Partnership F/B/O Garlinghouse/M Taglich B Taglich   3,572  
1/7/2015  1/6/2020   3,572             Michael Taglich C/F Hope Taglich Ugma 
 1,429   1/7/2015  1/6/2020   1,429             Michael Taglich Cust For Lucy
Taglich Utma Ny   1,429   1/7/2015  1/6/2020   1,429             Michael Taglich
Custodian Fbo Amanda Taglich Utma Ny Until Age 21   1,429   1/7/2015  1/6/2020 
 1,429             Michael Taglich Custodian Fbo Stella Taglich Utma Ny Until
Age 21   1,429   1/7/2015  1/6/2020   1,429             Ira Fbo   P. Kenneth
Nitz Pershing Llc As Custodian   715   1/7/2015  1/6/2020   715            
Nicholas Taglich & Juliana Taglich Jt/Wros   2,143   1/7/2015  1/6/2020 
 2,143             Estate Of Richard Curtis Clayton Deborah Ann Clayton
Executor   4,643   1/7/2015  1/6/2020   4,643             Ira Fbo   Robert F
Taglich Pershing Llc As Custodian Rollover Account   71,429   1/7/2015 
1/6/2020   71,429             Robert M Lorenzo & Sandra J Lorenzo Jt Wros 
 712   1/7/2015  1/6/2020   712             Michael Brunone   358   1/7/2015 
1/6/2020   358             Russell Bernier   3,000   1/7/2015  1/6/2020 
 3,000             Tyson Revocable Trust   35,714   1/7/2015  1/6/2020 
 35,714             Maryanne R Palmieri Joseph V Palmieri Jt/Wros   3,714  
1/7/2015  1/6/2020   3,714            

 

[Signature Page to Credit Agreement and Guaranty]

 



 

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended.  A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

 

David Kurnov   750   1/7/2015  1/6/2020   750             Vincent M Palmieri 
 5,565   1/7/2015  1/6/2020   5,565             Richard Oh   1,785   1/7/2015 
1/6/2020   1,785             Howard A Halpern   725   1/7/2015  1/6/2020   725  
          Linda Taglich   650   1/7/2015  1/6/2020   650            
Gilda  Gaertner Tod Dated 05/10/2013   750   1/7/2015  1/6/2020   750        
    Denis Mcevoy Tod Dtd 03/19/2013   1,430   1/7/2015  1/6/2020   1,430        
    William M Cooke   1,429   1/7/2015  1/6/2020   1,429             Gary
Kurnov   1,429   1/7/2015  1/6/2020   1,429             Douglas E Hailey 
 7,500   1/7/2015  1/6/2020   7,500             R2Mj Llc   3,750   1/7/2015 
1/6/2020   3,750             The Baum Family Trust Uad 02/01/07 Patricia
Donoghue Ttee   1,500   1/7/2015  1/6/2020   1,500             Robert Schroeder 
 1,072   1/7/2015  1/6/2020   1,072             Michael Kurnov   700   1/7/2015 
1/6/2020   700             Lenore Mahoney   7,143   1/7/2015  1/6/2020   7,143  
          Robert G Paul   2,393   1/7/2015  1/6/2020   2,393             Michael
Ferrigno   357   1/7/2015  1/6/2020   357             Mark Degennaro   10,714  
1/7/2015  1/6/2020   10,714                                          Placement
Agent Warrants 2014/2015 Fund Raise                            Douglas E Hailey 
 37,650   1/7/2015  1/6/2020   37,650            

 

[Signature Page to Credit Agreement and Guaranty]

 



 

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended.  A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

 

Robert Schroeder   27,650   1/7/2015  1/6/2020   27,650             Vincent M
Palmieri   67,305   1/7/2015  1/6/2020   67,305             Gary Kurnov 
 2,530   1/7/2015  1/6/2020   2,530             William M Cooke   2,530  
1/7/2015  1/6/2020   2,530             Denis Mcevoy   8,800   1/7/2015 
1/6/2020   8,800             Michael N. Taglich   84,444   1/7/2015  1/6/2020 
 84,444             Robert F. Taglich   70,091   1/7/2015  1/6/2020   70,091  
          Richard Oh   11,000   1/7/2015  1/6/2020   11,000             Leonard
Schleicher   4,500   1/7/2015  1/6/2020   4,500             Michael Brunone 
 8,500   1/7/2015  1/6/2020   8,500             Russell Bernier   8,500  
1/7/2015  1/6/2020   8,500             Linda Taglich   2,500   1/7/2015 
1/6/2020   2,500             Robert M Lorenzo Ii   4,000   1/7/2015  1/6/2020 
 4,000             Gilda  Gaertner Tod Dated 05/10/2013   2,500   1/7/2015 
1/6/2020   2,500             Howard A Halpern   3,500   1/7/2015  1/6/2020 
 3,500             John Nobile Tod Dtd 3/21/06   3,500   1/7/2015  1/6/2020 
 3,500             Juan V Noble   3,500   1/7/2015  1/6/2020   3,500            
                             IR Agent Warrants                            Dan
Boutcher   32,500   1/7/2015  1/6/2020   32,500                               
          Bridge Note warrants - 6/30/16                            Michael
Taglich   37,500   6/30/2016  6/29/2021   37,500            

 

[Signature Page to Credit Agreement and Guaranty]

 



 

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended.  A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

 

Vincent Palmieri   7,500   6/30/2016  6/29/2021   7,500             Robert F.
Taglich   30,000   6/30/2016  6/29/2021   30,000             Robert W. Allen
Trust   18,750   6/30/2016  6/29/2021   18,750             Shadow Capital LLC 
 15,000   6/30/2016  6/29/2021   15,000             Joseph W. and Patricia G.
Abrams Family Trust   15,000   6/30/2016  6/29/2021   15,000             William
E. Alt Trust UAD   15,000   6/30/2016  6/29/2021   15,000             Edward
Roffman   3,750   6/30/2016  6/29/2021   3,750             James P. Amaden IV
and Sarah S. Amaden   3,750   6/30/2016  6/29/2021   3,750             P.
Kenneth Nitz   3,000   6/30/2016  6/29/2021   3,000             Clive Kabatznik 
 7,500   6/30/2016  6/29/2021   7,500             Timothy Tyson   15,000  
7/7/2016  6/29/2021   15,000                                          Placement
Agent - Bridge Notes 6/30/16                            Douglas E Hailey 
 2,500   7/7/2016  6/29/2021   2,500             Robert Schroeder   3,000  
7/7/2016  6/29/2021   3,000             Vincent M Palmieri   6,000   7/7/2016 
6/29/2021   6,000             Michael N. Taglich   7,820   7/7/2016  6/29/2021 
 7,820             Robert F. Taglich   6,405   7/7/2016  6/29/2021   6,405     
       Richard Oh   1,500   7/7/2016  6/29/2021   1,500             Leonard
Schleicher   200   7/7/2016  6/29/2021   200             Michael Brunone   300  
7/7/2016  6/29/2021   300            

 

[Signature Page to Credit Agreement and Guaranty]

 



 

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended.  A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

 

Russell Bernier   300   7/7/2016  6/29/2021   300             Linda Taglich 
 200   7/7/2016  6/29/2021   200             Robert M Lorenzo II   200  
7/7/2016  6/29/2021   200             Gilda Gaertner TOD Sated 5/10/2013   200  
7/7/2016  6/29/2021   200                                          Bridge Note
Warrant - 4/12/17                            Michael N. Taglich   75,000  
4/12/2017  4/11/2022   75,000             Robert F. Taglich   75,000  
4/12/2017  4/11/2022   75,000             Timothy Tyson   75,000   4/12/2017 
4/11/2022   75,000                                          Placement Agent -
Bridge Notes 4/12/17                            Douglas E Hailey   1,500  
4/12/2017  4/11/2022   1,500             Robert Schroeder   2,500   4/12/2017 
4/11/2022   2,500             Vincent M Palmieri   6,000   4/12/2017  4/11/2022 
 6,000             Michael N. Taglich   7,500   4/12/2017  4/11/2022   7,500  
          Robert F. Taglich   7,500   4/12/2017  4/11/2022   7,500            
                             GBP Debt Funding                           
Warrants   857,143   5/15/2017  5/15/2022   857,143                          
               Series C Warrants                            Tim Tyson 
 571,420   4/2/2018  4/2/2025   571,420             Clive Kabatznik   28,571  
5/30/2018  5/30/2025   28,571             Tim Tyson   114,284   7/13/2018 
7/13/2025   114,284            

 

[Signature Page to Credit Agreement and Guaranty]

 



 

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended.  A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

 

Michael Taglich   42,857   8/27/2018  8/27/2025   42,857             Robert
Taglich   42,857   8/27/2018  8/27/2025   42,857                               
          Bridge Notes - August 2018                            Tim Tyson 
 45,000   8/13/2018  8/13/2023   45,000             Clive Kabatznik   22,500  
8/13/2018  8/13/2023   22,500             Michael Taglich   3,750   8/13/2018 
8/13/2023   3,750             Robert Taglich   3,750   8/13/2018  8/13/2023 
 3,750                                              3,979,773        
 3,836,372          143,401 

 

[Signature Page to Credit Agreement and Guaranty]

 

 

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended.  A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

  

set forth below is the beneficial ownership of each officer, director and 5%
shareholder of icagen, inc.

 

ICAGEN INC

DIRECTORS SHAREHOLDING

 

Date  Description  Common Stock   Series C Preferred   Warrants   Total Before
Options   Options vested   Options vesting next 60 days   Total Including
options                                                                         
   12/31/2014  Balance outstanding   6,393,107    799,989    3,979,773  
 11,172,869    1,382,945         12,555,814                                     
                                                                     
 6,393,107    799,989    3,979,773    11,172,869    1,382,945       
 12,555,814                                                                   
                                                                          
 Common    Series C    Warrants    Options    Total    Percentage     Officers 
                                                                   Richard
Cunningham   21,428         5,357    26,785    196,944    9,444    233,173  
 6,393,107    -    5,357    206,388    6,604,852    3.5%    Douglas Krafte      
           -    79,167    4,167    83,333    6,393,107    -    -    83,333  
 6,476,440    1.3%    Mark Korb   25,000              25,000    37,500       
 62,500    6,393,107    -    -    37,500    6,430,607    1.0%                
                                                             46,428    -  
 5,357    51,785    313,610    13,611    379,007    6,393,107    -    5,357  
 327,222    6,725,686    5.6%                                                   
                      Directors                                              
                      Timothy Tyson   164,284    685,704    861,775  
 1,711,763    90,213    1,250    1,803,226    6,393,107    685,704    861,775  
 91,463    8,032,049    22.5%    Clive Kabatznik   25,000    28,571    58,571  
 112,142    51,713    1,250    165,105    6,393,107    28,571    58,571  
 52,963    6,533,212    2.5%    Vincent Palmieri   74,736         144,990  
 219,726    24,213    1,250    245,189    6,393,107    -    144,990    25,463  
 6,563,560    3.7%    Edward Roffman   29,000         3,750    32,750  
 39,213    1,250    73,213    6,393,107    -    3,750    40,463    6,437,320  
 1.1%    Michael Taglich   453,314    42,857    439,552    935,723    24,213  
 1,250    961,186    6,393,107    42,857    439,552    25,463    6,900,979  
 13.9%                                                                         
    746,334    757,132    1,508,638    3,012,104    229,565    6,250  
 3,247,919    6,393,107    757,132    1,508,638    235,815    8,894,692    36.5%
                                                                        
Directors and Officers   792,762    757,132    1,513,995    3,063,889  
 543,176    19,861    3,626,926    6,393,107    757,132    1,513,995  
 563,037    9,227,271    39.3%                                              
                           5% Shareholders                                    
                                Benjamin Warner   1,497,385         -  
 1,497,385    92,500         1,589,885    6,393,107    -    -    92,500  
 6,485,607    24.5%    Robert Taglich   373,839    42,857    376,994  
 793,690    -         793,690    6,393,107    42,857    376,994    -  
 6,812,958    11.6%    Joseph Abrams   316,372         15,000    331,372  
 52,500         383,872    6,393,107    -    15,000    52,500    6,460,607  
 5.9%    GPB             857,143    857,143              857,143    6,393,107  
 -    857,143    -    7,250,250    11.8%                                    
                                         2,980,358    799,989    2,763,132  
 6,543,479    688,176    19,861    7,251,516    6,393,107    799,989  
 2,763,132    708,037    10,664,265    68.0%

  

***

 

[Signature Page to Credit Agreement and Guaranty]

 



 

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended.  A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

 

Schedule 7.12(b)

 

Information Regarding Subsidiaries

 

Subsidiaries of Icagen, Inc.

 

Name of Subsidiary  Type of organization (e.g. corporation, limited liability
company, limited partnership)  Jurisdiction of Incorporation   Percentage Owned
by Borrower  Icagen-T, Inc.  C Corporation  Delaware    100% Icagen Corp.  C
Corporation  Nevada    100% Caldera Discovery, Inc.  C Corporation  Delaware  
 100% XRpro Sciences, Inc.  C Corporation  Delaware    100%

 

***

 



 

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended.  A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

  

Schedule 7.12(c)

 

Equity Investments

 

None.

 

***

  



 

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended.  A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

 

Schedule 7.13(a)

 

Outstanding Indebtedness

 

Indebtedness outstanding as of the Closing Date that will remain after the
making of the Term Loan:

 

●Icagen, Inc. has outstanding subordinated promissory notes in the principal
amount of $500,000 that were issued in August 2018

 

 ●U.S. Bank Equipment Finance, A Division of U.S. Bank National Association

 

●BlueCat Bio purchase money lien over BluCatBiowasher located in Durham, North
Carolina- $35,812.01 plus accrued interest thereon from August 11, 2018 at an
effective rate of 10.3%, total outstanding installments of $41,125.05

 

●Waters Technologies purchase money lien over software located in Oro Valley,
Arizona-$65,018.16 plus accrued interest from August 31, 2018 at an effective
interest rate of 6.15% total outstanding installments amount to $71,500

 

●Icagen Corp. owes deferred purchase consideration due to Pfizer, Inc. of
$9,750,000 in the form of an annual royalty payment payable quarterly commencing
on May 31, 2017

 

●Property Lease-4222 Emperor Blvd, Suite 350&385, Durham, NC-commitment of
$163,601

 

***

 

 

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended.  A complete copy of this document has been filed separately
with the Securities and Exchange Commission.



 

Schedule 7.13(b)

 

Pay-Off Indebtedness

 

The total amount of Pay-Off Indebtedness is $10,000,000 principal plus accrued
interest and early settlement penalty thereon.

 

The Pay-Off Indebtedness was initially incurred as described below and is equal
to the principal amount outstanding, accrued and unpaid interest and other
amounts payable in connection with the repayment of such Indebtedness.

 

On May 15, 2017, the Borrower, and its wholly owned subsidiary, Icagen-T, Inc.
(“Icagen-T”), entered into a Securities Purchase Agreement (“Securities Purchase
Agreement”) with GPB Debt Holdings II, LLC (“GPB”), pursuant to which (i) the
Borrower issued to GPB a three year Senior Secured Convertible Note maturing on
May 15, 2020, bearing interest at the rate of 13% per annum in the aggregate
principal amount of $2,000,000; and (ii) Icagen-T issued to GPB a three year
Senior Secured Convertible Note maturing on May 15, 2020, bearing interest at
the rate of 13% per annum, in the aggregate principal amount of $8,000,000.

 

Pima County unpaid property taxes amounting to $105,000, plus penalties and
interest.

 

***

 



 

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended.  A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

 

Schedule 7.13(c)

 

Liens

 

●UCC-1 Financing Statement-Icagen, Inc.-U.S. Bank Equipment Financing

●BlueCat Bio purchase money lien over BluCatBiowasher located in Durham, North
Carolina



●UCC filed by Sanofi

●Icagen-T-Deed of Trust and assignment of Rents in favor of Sanofi US Services
Inc., Deed of Sale with Reverter and UCC-1 for real estate located at 2090 E.
Innovation Park Drive, Oro Valley, Arizona

●Waters Technologies purchase money lien over software located in Oro Valley,
Arizona

 

***

 



 

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended.  A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

 

Schedule 7.14

 

Material Agreements of Obligors

 

 

Stock Option Plan (Filed as an exhibit to the Registration Statement on Form S-1
filed February 14, 2012)

 

Assignment of Exclusive License Agreement by The Regents of the University of
California to Los Alamos National Security, LLC (Filed as an exhibit to the
Registration Statement on Form S-1/A filed April 20, 2012)

 

OEM Agreement, dated July 5, 2011, by and between the Borrower and our equipment
supplier (Filed as an exhibit to the Registration Statement on Form S-1/A filed
June 8, 2012)

 

Exclusive Patent License Agreement, dated September 8, 2005, by and between the
Borrower and The Regents of the University of California (Filed as an exhibit to
the Registration Statement on Form S-1/A filed June 14, 2012)

 

Employment Agreement with Richard Cunningham dated as of November 24, 2014
(Filed as an exhibit to the Current Report on Form 8-K filed on November 17,
2014)

 

Form of Investor Warrant (Filed as an exhibit to Current Report on Form 8-K
filed January 7, 2015)

 

-See Schedule 7.12(a) – Warrants and Notes Outstanding for Individual Issuances

 

Form of Placement Agent Warrant (Filed as an exhibit to Current Report on Form
8-K filed January 7, 2015)

 

-See Schedule 7.12(a) – Warrants and Notes Outstanding for Individual Issuances

 

Form of Bridge Exchange Warrant (Filed as an exhibit to the Current Report on
Form 8-K filed on February 3, 2015)

 

-See Schedule 7.12(a) – Warrants and Notes Outstanding for Individual Issuances

 

Form of Series B Exchange Warrant (Filed as an exhibit to the Current Report on
Form 8-K filed on February 3, 2015)

 

-See Schedule 7.12(a) – Warrants and Notes Outstanding for Individual Issuances

 

Form of Placement Agent Exchange Warrant (Filed as an exhibit to the Current
Report on Form 8-K filed on February 3, 2015)

 

-See Schedule 7.12(a) – Warrants and Notes Outstanding for Individual Issuances

 

Asset Purchase Agreement and Collaboration Agreement dated as of June 26, 2015
between XRpro Sciences, Inc. (now known as Icagen, Inc.) and Icagen, Inc. (a
subsidiary of Pfizer, Inc.) (Filed as an exhibit to the Current Report on Form
8-K filed on July 2, 2015)

 

Master Service Agreement dated as of June 26, 2015 between XRPro Sciences, Inc.
(now known as Icagen, Inc.) and Icagen, Inc. ( a subsidiary of Pfizer, Inc.)
(Filed as an exhibit to the Current Report on Form 8-K filed on July 2, 2015)

 



 

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended.  A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

 

Icagen, Inc. Stock Incentive Plan (Filed as an exhibit to Exhibit B to the
Preliminary Information Statement on Schedule 14C filed with the Securities and
Exchange Commission on December 24, 2015 and to the Current Report on Form 8-K
filed on December 29, 2015)

 

Icagen, Inc. Stock Option Agreement under the 2015 Stock Incentive Plan, as
amended (Filed as an exhibit to the Current Report on Form 8-K filed on December
29, 2015)

 

-See Schedule 7.12(a) – Options Outstanding for Individual Issuances

 

Asset Purchase Agreement between Icagen-T, Inc. and Sanofi dated June 27, 2016
(Filed as an exhibit to the Current Report on Form 8-K filed on June 30, 2016)

 

Form of Warrant issued to investors (Filed as an exhibit to the Current Report
on Form 8-K filed on July 7, 2016)

 

-See Schedule 7.12(a) – Warrants and Notes Outstanding for Individual Issuances

 

Deed of Trust dated July 15, 2016 (Filed as an exhibit to the Current Report on
Form 8-K filed July 19, 2016)

 

-Deed of Sale dated July 15, 2016 (Filed as an exhibit to the Current Report on
Form 8-K filed July 19, 2016)

 

Amendment to Asset Purchase and Collaboration Agreement between Icagen, Inc.
(f/k/a XRpro Sciences, Inc.) and Pfizer Research (NC), Inc. (f/k/a Icagen, Inc.)
(Filed as an exhibit to the Current Report on Form 8-K filed July 19, 2016)

 

Master Services Agreement between Icagen-T, Inc. and Sanofi US Services Inc.
(Filed as an exhibit to the Current Report on Form 8-K filed July 19, 2016)

 

Form of Warrant issued to investors (Filed as an exhibit to the Current Report
on Form 8-K filed on April 14, 2017)

 

-See Schedule 7.12(a) – Warrants and Notes Outstanding for Individual Issuances

 

Warrant, dated May 15, 2017, issued by Icagen, Inc. to GPB Debt Holdings II, LLC
(Filed as an exhibit to the Current Report on Form 8-K filed on May 17, 2017)

 

Employment Agreement, dated June 19, 2017 by and between Douglas Krafte, Ph.D.
(Filed as an exhibit to the Current Report on Form 8-K filed on June 21, 2017)

 

Second Amendment to Asset Purchase and Collaboration Agreement by and between
Pfizer Research (NC), Inc. (f/k/a Icagen, Inc.) and Icagen, Inc. (f/k/a XRpro
Sciences, Inc.) (Filed as an exhibit to the Quarterly Report on Form 10-Q filed
on August 16, 2017)

 

Form of Stock Option Agreement 2005 Incentive Stock Plan Warrant (Filed as an
exhibit to the Registration Statement on Form S-8 filed on August 17, 2017)

 

-See Schedule 7.12(a) – Options Outstanding for Individual Issuances

 



 

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended.  A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

 

Certificate of Designation for Series C Convertible Preferred Stock (Filed as an
exhibit to Current Report on Form 8-K filed April 9, 2018)

 

Form of Series C Warrant (Filed as an exhibit to Current Report on Form 8-K
filed April 9, 2018)

 

-See Schedule 7.12(a) – Warrants and Notes Outstanding for Individual Issuances

 

Securities Purchase Agreement by and among Icagen, Inc. and the investors named
therein regarding the Series C Convertible Preferred Stock (Filed as an exhibit
to the Current Report on Form 8-K filed April 9, 2018)

 

-Securities Purchase Agreement between Icagen, Inc. and Timothy Tyson Revocable
Trust dated April 2, 2018

-Securities Purchase Agreement between Icagen, Inc. and Clive Kabatznik dated
May 30, 2018

-Securities Purchase Agreement between Icagen, Inc. and Michael Taglich dated
August 27, 2018

-Securities Purchase Agreement between Icagen, Inc. and Robert Taglich dated
August 27, 2018

 

Amended and Restated Warrant to purchase 857,143 shares of common stock dated as
of May 15, 2017 issued by Icagen, Inc. to GPB Debt Holdings II, LLC (Filed as an
exhibit to the Annual Report on Form 10-K filed on April 17, 2018)

 

-See Schedule 7.12(a) – Warrants and Notes Outstanding for Individual Issuances

 

Research Development and Commercialization Agreement made May 1, 2018 by and
between Icagen, Inc. and Cystic Fibrosis Foundation and amendment No. 1 thereto

 

Research Collaboration and License Agreement made May 1, 2018 between Sanofi and
Icagen, Inc.

 

Securities Purchase Agreement by and among Icagen, Inc. and the investors named
therein regarding the 10% Subordinated Promissory Notes (Filed as an exhibit to
the Current Report on Form 8-K filed August 15, 2018)

 

-Securities Purchase Agreement between Icagen, Inc. and Timothy Tyson Revocable
Trust dated August 13, 2018

-Securities Purchase Agreement between Icagen, Inc. and Clive Kabatznik dated
August 13, 2018

-Securities Purchase Agreement between Icagen, Inc. and Michael Taglich dated
August 13, 2018

-Securities Purchase Agreement between Icagen, Inc. and Robert Taglich dated
August 13, 2018

 

Form of 10% Subordinated Promissory Note (Filed as an exhibit to the Current
Report on Form 8-K filed August 15, 2018)

 

-See Schedule 7.12(a) – Warrants and Notes Outstanding for Individual Issuances

 

Form of Warrant issued with the 10% Subordinated Promissory Notes (Filed as an
exhibit to the Current Report on Form 8-K filed August 15, 2018)

 

-See Schedule 7.12(a) – Warrants and Notes Outstanding for Individual Issuances

 

***

 



 

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended.  A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

 

Schedule 7.15

 

Restrictive Agreements

 

Asset Purchase Agreement and Collaboration Agreement dated as of June 26, 2015
between XRpro Sciences, Inc. (now known as Icagen, Inc.) and Icagen, Inc. (a
subsidiary of Pfizer, Inc.) (2) (Filed as an exhibit to the Current Report on
Form 8-K filed on July 2, 2015)

 

Master Service Agreement dated as of June 26, 2015 between XRPro Sciences (now
known as Icagen, Inc.) and Icagen, Inc. (a subsidiary of Pfizer, Inc.) (2)
(Filed as an exhibit to the Current Report on Form 8-K filed on July 2, 2015)

 

Asset Purchase Agreement between Icagen-T, Inc. and Sanofi dated June 27, 2016
(Filed as an exhibit to the Current Report on Form 8-K filed on June 30, 2016)

 

Master Services Agreement between Icagen-T, Inc. and Sanofi US Services Inc.
(Filed as an exhibit to the Current Report on Form 8-K filed July 19, 2016

 

Deed of Trust dated July 15, 2016 (Filed as an exhibit to the Current Report on
Form 8-K filed July 19, 2016)

 

Deed of Sale dated July 15, 2016 (Filed as an exhibit to the Current Report on
Form 8-K filed July 19, 2016)

 

Warrant, dated May 15, 2017, issued by Icagen, Inc. (Filed as an exhibit to the
Current Report on Form 8-K filed on May 17, 2017)

 

Securities Purchase Agreement by and among Icagen, Inc. and the investors named
therein regarding the 10% Subordinated Promissory Notes (Filed as an exhibit to
the Current Report on Form 8-K filed August 15, 2018)

 

Form of Warrant issued with the 10% Subordinated Promissory Notes (Filed as an
exhibit to the Current Report on Form 8-K filed August 15, 2018)

 

-See Schedule 7.12(a) – Warrants and Notes Outstanding for Individual Issuances

 

Research Development and Commercialization Agreement made May 1, 2018 by and
between Icagen, Inc. and Cystic Fibrosis Foundation and amendment No. 1 thereto

 

Research Collaboration and License Agreement made May 1, 2018 between Sanofi and
Icagen, Inc.

 

First and Second Amendment to Asset Purchase and Collaboration Agreement between
Icagen, Inc. (f/k/a XRpro Sciences, Inc.) and Pfizer Research (NC), Inc. (f/k/a
Icagen, Inc.) (Filed as an exhibit to the Current Report on Form 8-K filed July
19, 2016 and Quarterly Report on Form 10-Q filed August 16, 2017)

 

Certificate of Designations for Series C Convertible Preferred Stock

 

***


 



 

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended.  A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

 

Schedule 7.16

 

Real Property Owned or Leased by Obligors

 

Set forth below are all the locations where any Obligor owns or leases any real
property:

 

Obligor  Address/City/ State/Zip Code   County   Owned or Leased  Lessor Icagen,
Inc.  4222 Emperor Blvd
Suite 350
Research Triangle Park
Durham, NC 27703   Durham   Sublease  Pfizer Research (NC), Inc. Icagen Corp. 
4222 Emperor Blvd
Suite 350
Research Triangle Park
Durham, NC 27703   Durham   Sublease  Pfizer Research (NC), Inc.
Icagen-T, Inc.  2090 E. Innovation Park Drive
Oro Valley, AZ 85755   Pima   Owned premises with the right of reverter to
Sanofi in the event of default.  N/A Caldera Discovery, Inc.  4222 Emperor Blvd
Suite 350
Research Triangle Park
Durham, NC 27703   Durham   Sublease  Pfizer Research (NC), Inc.

 

***

 



 

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended.  A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

 

Schedule 7.17

 

Pension Matters

 

Pension, Retirement, Savings, Deferred Compensation and Profit Sharing Plans

 

The Icagen 401(k) Plan

 

Blue Cross Blue Shield of North Carolina – Medical Coverage

 

Principal Financial Group

 

●Long Term Disability Policy

●Short Term Disability Policy

●Life Policy

●AD&D Policy

●Dental Policy

●Voluntary Life Policy

 

Superior Vision – Vision Coverage

 

Lincoln Benefit life

 

●Disability coverage – legacy employees

●Life cover – legacy employees

 

The Hartford

 

●Workers Compensation Policy

●ERISA Bond coverage

 

***

 



 

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended.  A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

  

Schedule 7.19(b)

 

Regulatory Approvals

 

None.

 

***

 



 

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended.  A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

  

Schedule 7.19(e)

 

Certain Regulatory Matters

 

None.

 

***

 



 

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended.  A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

 

Schedule 7.20

 

Transactions with Affiliates

 

 

Timothy Tyson

 

On April 1, 2014, On May 19, 2016, Icagen, Inc., issued ten-year options
exercisable for 66,000 shares of common stock at $3.50 per share to Mr. Tyson.

 

Mr. Tyson participated in the Borrower’s private placement that was consummated
on January 7, 2015 as follows: 142,856 shares of Common Stock and 35,714 of
Offering Warrants to purchase shares of our Common Stock at an exercise price of
$3.50 per share were purchased by Mr. Tyson’s Revocable Trust.

 

On May 19, 2016, Icagen, Inc., issued ten-year options exercisable for 12,500
shares of common stock at $3.50 per share to Mr. Tyson.

 

On July 6, 2016, Icagen, Inc., entered into a Securities Purchase Agreement and
issued a secured 8% Bridge Note for $100,000 to Mr. Tyson in consideration of
$100,000.

 

On July 6, 2016, Icagen, Inc. issued Mr. Tyson five year Warrants to acquire
15,000 shares of common stock exercisable at $3.50 per share.

 

On March 15, 2017, Icagen, Inc. issued Mr. Tyson ten-year options exercisable
for 10,000 shares of common stock at $3.50 per share.

 

On April 13, 2017, Icagen, Inc., entered into a Securities Purchase Agreement
and issued a secured 8% Bridge Note for $500,000 to Mr. Tyson in consideration
of $500,000.

 

On April 13, 2017, Icagen, Inc. issued Mr. Tyson five year Warrants to acquire
75,000 shares of common stock exercisable at $3.50 per share. These warrants are
also exchangeable, at the option of the holder, for a like number of warrants
issued to any lender in the next debt financing.

 

On December 29, 2017, Mr. Tyson purchased 21,428 shares of common stock and a
warrant to purchase 5,357 shares of common stock in a private transaction with
an existing shareholder of the Company.

 

On April 4, 2018, Mr. Tyson purchased 571,420 shares of Series C Convertible
Preferred Stock with a $3.50 conversion price and a warrant to purchase 571,420
shares of common stock exercisable at $3.50 per share.

 

On July 13, 2018, Mr. Tyson purchased 114,284 shares of Series C Convertible
Preferred Stock with a $3.50 conversion price and a warrant to purchase 114,284
shares of common stock exercisable at $3.50 per share.

 

On August 13, 2018, Icagen, Inc. entered into a Securities Purchase Agreement
and issued a secured 10% Bridge Note for $300,000 to Mr. Tyson in consideration
of $300,000.

 

On August 13, 2018, Icagen, Inc. issued Mr. Tyson five year Warrants to acquire
45,000 shares of common stock exercisable at $3.50 per share.



 



 

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended.  A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

 

Michael Taglich

 

On April 1, 2014, Icagen, Inc., issued ten-year options exercisable for 12,500
shares of common stock at $3.50 per share to Mr. Taglich.

 

Mr. Taglich participated in the Borrower’s private placement that was
consummated on January 7, 2015 as follows: (a) 285,714 shares of Common Stock
and 71,429 Offering Warrants to purchase 71,429 shares of Common Stock were
acquired by Mr. Taglich’s Keogh account; (b) an aggregate of 22,856 shares of
Common Stock and an aggregate of 5,714 Offering Warrants to purchase 5,714
shares of Common Stock were acquired by four (4) separate custodial accounts for
the benefit of Mr. Taglich’s children; and (c) 14,286 shares of Common Stock and
3,572 Offering Warrants to purchase 3,572 shares of Common Stock were acquired
by the Tag/Kent Partnership. In addition, Mr. Taglich received 84,444 placement
agent warrants in connection with the private placement that was consummated on
January 7, 2015.

 

On January 31, 2015: (a) Mr. Taglich exchanged 41,354 shares of Series B
Preferred Stock together with all accrued and unpaid dividends thereon for
35,048 shares of Common Stock; (b) 20,000 shares of Series B Preferred Stock
together with all accrued and unpaid dividends thereon were exchanged by Michael
and Claudia Taglich as joint tenants with right of survivorship for 16,933
shares of Common Stock; and (c) 60,000 shares of Series B Preferred Stock
together with all accrued and unpaid dividends thereon were exchanged by the
Partnership for 50,798 shares of Common Stock. On January 31, 2015, the
following exchanges occurred: (a) Mr. Taglich exchanged 30,000 Existing Bridge
Warrants exercisable at $6.00 per share for 30,000 Bride Exchange Warrants
exercisable at $4.20 per share; (b) (i) 20,677 Existing Series B Warrants
exercisable at $5.00 per share were exchanged by Mr. Taglich for 20,677 Series B
Exchange Warrants exercisable at $3.50 per share, (ii) 10,000 Existing Series B
Warrants exercisable at $5.00 per share were exchanged by Michael and Claudia
Taglich as joint tenants with right of survivorship for 10,000 Series B Exchange
Warrants exercisable at $3.50 per share, and (iii) 30,000 Existing Series B
Warrants exercisable at $5.00 per share were exchanged by the Partnership for
30,000 Series B Exchange Warrants exercisable at $3.50 per share; and (c) Mr.
Taglich exchanged 33,929 Existing Placement Agent Warrants exercisable at $5.50
per share for 33,929 Placement Agent Exchange Warrants exercisable at $3.85 per
share.

 

On May 19, 2016, Icagen, Inc., issued ten-year options exercisable for 12,500
shares of common stock at $3.50 per share to Mr. Taglich.

 

On June 30, 2016, Icagen, Inc., entered into a Securities Purchase Agreement and
issued a secured 8% Bridge Note for $250,000 to Mr. Taglich in consideration of
$250,000.

 

On June 30, 2016, Icagen, Inc. issued five year Warrants to acquire 37,500
shares of common stock exercisable at $3.50 per share.

 

Icagen, Inc., retained Taglich Brothers, Inc. as the exclusive placement agent
for the 2016 Bridge Note Offering. Icagen, Inc., agreed to pay the placement
agent a six percent (6%) commission from the gross proceeds of the Offering
($1,145,000) and agreed to reimburse approximately $15,000 in respect of out of
pocket expenses incurred by the placement agent in connection with the Offering.
Icagen, Inc., also issued the placement agent the same warrant that the
investors received exercisable for an aggregate amount of 28,625 shares of
Common Stock at an exercise price of $3.50 per share (the “Placement Agent
Warrants”).

 

As an employee and Principal of Taglich Brothers Inc., Mr. Taglich was issued
2016 Placement Agent Warrants to purchase 7,820 shares of Common stock at an
exercise price of $3.50 per share.

 



 

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended.  A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

 

On March 15, 2017, Icagen, Inc. issued Mr. Taglich ten-year options exercisable
for 10,000 shares of common stock at $3.50 per share.

 

On April 12, 2017, Icagen, Inc., entered into a Securities Purchase Agreement
and issued a secured 8% Bridge Note for $500,000 to Mr. Taglich in consideration
of $500,000.

 

On April 12, 2017, Icagen, Inc., issued five year Warrants to acquire 75,000
shares of common stock exercisable at $3.50 per share. These warrants are also
exchangeable, at the option of the holder, for a like number of warrants issued
to any lender in the next debt financing.

 

Icagen, Inc., retained Taglich Brothers, Inc. as the exclusive placement agent
for the 2017 Bridge Note Offering. Icagen, Inc., agreed to pay the placement
agent a six percent (6%) commission from the gross proceeds of the Offering
(excluding $500,000 invested by the Chairman of the Board of Directors, Timothy
Tyson) for a total commission of $60,000. Icagen, Inc., also issued the
Placement Agent the same warrant that the investors received exercisable for an
aggregate amount of 25,000 shares of Common Stock at an exercise price of $3.50
per share (the “2017 Placement Agent Warrants”). The Placement Agent has the
right to exchange the Placement Agent Warrants for a like number of warrants to
be issued to the lender in the next debt financing.

 

As an employee and Principal of Taglich Brothers Inc., Mr. Taglich was issued
2017 Placement Agent Warrants to purchase 7,500 shares of Common stock.

 

On December 29, 2017, Mr. Taglich purchased 21,429 shares of common stock and a
warrant to purchase 5,358 shares of common stock in a private transaction with
an existing shareholder of the Company.

 

On August 13, 2018, Icagen, Inc. entered into a Securities Purchase Agreement
and issued a secured 10% Bridge Note for $50,000 to Mr. Taglich in consideration
of $50,000.

 

On August 13, 2018, Icagen, Inc. issued Mr. Taglich five year Warrants to
acquire 7,500 shares of common stock exercisable at $3.50 per share.

 

On August 27, 2018, Mr. Taglich purchased 42,857 shares of Series C Convertible
Preferred Stock with a $3.50 conversion price and a warrant to purchase 42,857
shares of common stock exercisable at $3.50 per share.

 

Vincent Palmieri

 

On April 1, 2014, Icagen, Inc. issued ten-year options exercisable for 10,000
shares of common stock at $3.50 per share to Mr. Palmieri.

 

Mr. Palmieri participated in the Borrower’s private placement that was
consummated on January 7, 2015 as follows: 22,258 shares of Common Stock and
5,565 Offering Warrants to purchase 5,565 shares of Common Stock were acquired
by Mr. Palmieri. Mr. Palmieri also received 67,305 warrants in connection with
his services as placement agent.

 

On January 31, 2015, Mr. Palmieri exchanged 30,737 shares of Series B Preferred
Stock together with all accrued dividends thereon for 26,050 shares of our
Common Stock. In addition, Mr. Palmieri also exchanged: (i) 22,500 existing
Bridge Warrants exercisable for $6.00 per share for 22,500 Bridge Exchange
Warrants exercisable for $4.20 per share; (ii) 15,369 Existing Series B Warrants
exercisable for $5.00 per share were exchanged for 15,369 Series B Exchange
Warrants exercisable at $3.50 per share; and (iii) 31,894 Existing Placement
Agent Warrants exercisable at $5.50 per share for 31,894 Placement Agent
Exchange Warrants exercisable for $3.85 per share.

 



 

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended.  A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

 

On May 19, 2016, Icagen, Inc. issued ten-year options exercisable for 12,500
shares of common stock at $3.50 per share to Mr. Palmieri.

 

On June 30, 2016, Icagen, Inc. issued entered into a Securities Purchase
Agreement and issued a secured 8% Bridge Note for $50,000 to Mr. Palmieri in
consideration of $50,000.

 

On June 30, 2016, Icagen, Inc. issued Mr. Palmieri five year Warrants to acquire
7,500 shares of common stock exercisable at $3.50 per share.

 

As an employee of Taglich Brothers Inc., Mr. Palmieri was issued 2016 Placement
Agent warrants to purchase 6,000 shares of Common stock at an exercise price of
$3.50 per share.

 

On March 15, 2017, Icagen, Inc. issued Mr. Palmieri ten-year options exercisable
for 10,000 shares of common stock at $3.50 per share.

 

As an employee of Taglich Brothers Inc., Mr. Palmieri was issued 2017 Placement
Agent Warrants to purchase 6,000 shares of Common stock at an exercise price of
$3.50 per share.

 

On December 29, 2017, Mr. Palmieri purchased 21,428 shares of common stock and a
warrant to purchase 5,357 shares of common stock in a private transaction with
an existing shareholder of the Company.

 

Clive Kabatznik

 

On January 31, 2015, Mr. Kabatznik exchanged 15,000 existing bridge warrants
exercisable at $6.00 per share for 15,000 bride exchange warrants exercisable at
$4.20 per share.

 

On May 19, 2016, Icagen, Inc., issued ten-year options exercisable for 12,500
shares of common stock at $3.50 per share to Mr. Kabatznik.

 

On June 30, 2016, Icagen, Inc., entered into a Securities Purchase Agreement and
issued a secured 8% Bridge Note for $50,000 to Mr. Kabatznik in consideration of
$50,000 in cash.

 

On June 30, 2016, Icagen, Inc. issued Mr. Kabatznik five year Warrants to
acquire 7,500 shares of common stock exercisable at $3.50 per share.

 

On March 15, 2017, Icagen, Inc. issued Mr. Kabatznik ten-year options
exercisable for 10,000 shares of common stock at $3.50 per share.

 

On April 4, 2018, Mr. Kabatznik purchased 28,571 shares of Series C Convertible
Preferred Stock with a $3.50 conversion price and a warrant to purchase 28,571
shares of common stock exercisable at $3.50 per share.

 

On August 13, 2018, Icagen, Inc. entered into a Securities Purchase Agreement
and issued a secured 10% Bridge Note for $150,000 to Mr. Kabatznik in
consideration of $150,000.

 

On August 13, 2018, Icagen, Inc. issued Mr. Kabatznik five year Warrants to
acquire 22,500 shares of common stock exercisable at $3.50 per share.

 



 

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended.  A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

 

Edward Roffman

 

On May 1, 2012, Icagen, Inc., issued ten-year options exercisable for 15,000
shares of common stock at $0.40 per share to Mr. Roffman.

 

On April 1, 2014, Icagen, Inc., issued ten-year options exercisable for 10,000
shares of common stock at $3.50 per share to Mr. Roffman.

 

On May 19, 2016, Icagen, Inc., issued ten-year options exercisable for 12,500
shares of common stock at $3.50 per share to Mr. Roffman.

 

On June 30, 2016, Icagen, Inc., entered into a Securities Purchase Agreement and
issued a secured 8% Bridge Note for $25,000 to Mr. Roffman in consideration of
$25,000.

 

On June 30, 2016, Icagen, Inc. issued Mr. Roffman five year Warrants to acquire
3,750 shares of common stock exercisable at $3.50 per share.

 

On March 15, 2017, Icagen, Inc. issued Mr. Roffman ten-year options exercisable
for 10,000 shares of common stock at $3.50 per share.

 

Douglas Krafte

 

On February 25, 2016, upon the resignation of Dr. Benjamin Warner, as the
Borrower’s Chief Scientific Officer, Douglas Krafte, age 56, the Chief
Scientific Officer of the Borrower’s subsidiary Icagen Corp., was appointed to
the position of Chief Scientific Officer for Icagen, Inc. and its subsidiaries.

 

On May 19, 2016, Icagen, Inc., issued ten-year options exercisable for 100,000
shares of common stock at $3.50 per common shares to Mr. Krafte.

 

Richard Cunningham

 

Pursuant to the terms of an employment agreement entered into with Richard
Cunningham, the Borrower’s Chief Executive Officer, stock options to purchase
250,000 shares of Common Stock were awarded to Mr. Cunningham on January 7,
2015, which options vest as follows: (i) Fifty Thousand (50,000) shares shall
vest on November 24, 2015; (ii) One Hundred and Fifty Thousand (150,000) shares
shall vest monthly on a pro rata basis commencing on December 31, 2015 for a
period of thirty six months; and (iii) Fifty Thousand (50,000) shares shall vest
on the November 24, 2018. The exercise price for the options is $3.50 per share.
Upon a change of control, as defined in the Borrower’s existing stock option
plan, all unvested options issued to Mr. Cunningham shall become fully vested
immediately upon the change of control.

 

On March 15, 2017, Icagen, Inc. issued Mr. Cunningham ten-year options
exercisable for 20,000 shares of common stock at $3.50 per share.

 

On December 29, 2017, Mr. Cunningham purchased 21,428 shares of common stock and
a warrant to purchase 5,357 shares of common stock in a private transaction with
an existing shareholder of the Company.

 

Ben Warner

 

The Company entered into a Settlement and Release Agreement, dated July 7, 2017
with Benjamin Warner (filed as an exhibit to the Current Report on Form 8-K
filed on July 11, 2017)

 

The Company entered into a Settlement and Age Discrimination in Employment Act
Release Agreement, dated July 7, 2017, with Dr. Benjamin Warner (filed as an
exhibit to the Current Report on Form 8-K filed on July 11, 2017)

 



 

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended.  A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

 

Robert Taglich 

 

On June 30, 2016, the Company entered into a Securities Purchase Agreement and
issued a secured 8% Bridge Note for $200,000 to Mr. Taglich in consideration of
$200,000. The Note matures on June 30, 2017. The Note, together with interest
thereon was repaid on August 8, 2016.

 

In connection with the Note above, on June 30, 2016, Mr. Taglich was issued five
year Warrants to acquire 30,000 shares of common stock exercisable at $3.50 per
share.

 

The Company retained Taglich Brothers, Inc. as the exclusive placement agent for
the Offering. In connection therewith, the Company agreed to pay the placement
agent a six percent (6%) commission from the gross proceeds of the Offering
($1,145,000) and agreed to reimburse approximately $15,000 in respect of out of
pocket expenses incurred by the placement agent in connection with the Offering.
The Company also issued the placement agent the same warrant that the investors
received exercisable for an aggregate amount of 28,625 shares of common stock at
an exercise price of $3.50 per share (2,500 shares of common stock for each
$100,000 in principal amount of Notes sold) (the “Placement Agent Warrants”).
Mr. Taglich was issued 2017 Placement Agent Warrants to purchase 6,405 shares of
common stock.

 

On April 12, 2017, the Company entered into a Securities Purchase Agreement and
issued a secured 8% Bridge Note for $500,000 to Mr. Taglich in consideration of
$500,000. The Note matures 30 days from the date of issuance. In connection with
the Note, Mr. Taglich was issued five year Warrants to acquire 75,000 shares of
common stock exercisable at $3.50 per share. These warrants are also
exchangeable, at the option of the holder, for a like number of warrants issued
to any lender in the Company’s next debt financing.

 

The Company retained Taglich Brothers, Inc. as the exclusive placement agent for
the Offering. In connection therewith, the Company agreed to pay the placement
agent a six percent (6%) commission from the gross proceeds of the Offering
(excluding $500,000 invested by our Chairman of the Board of Directors, Timothy
Tyson) for a total commission of $60,000. The Company also issued the Placement
Agent the same warrant that the investors received exercisable for an aggregate
amount of 25,000 shares of common stock at an exercise price of $3.50 per share
(2,500 shares of common stock for each $100,000 in principal amount of Notes
sold, excluding Notes sold to the Chairman) (the “2017 Placement Agent
Warrants”). The Placement Agent has the right to exchange the Placement Agent
Warrants for a like number of warrants to be issued to the lender in the
Company’s next debt financing. As an employee and Principal of Taglich Brothers
Inc. Mr. Taglich was issued 2017 Placement Agent Warrants to purchase 7,500
shares of common stock. 

 

On August 13, 2018, Icagen, Inc. entered into a Securities Purchase Agreement
and issued a secured 10% Bridge Note for $50,000 to Mr. Taglich in consideration
of $50,000.

 

On August 13, 2018, Icagen, Inc. issued Mr. Taglich five year Warrants to
acquire 7,500 shares of common stock exercisable at $3.50 per share.

 

On August 27, 2018, Mr. Taglich purchased 42,857 shares of Series C Convertible
Preferred Stock with a $3.50 conversion price and a warrant to purchase 42,857
shares of common stock exercisable at $3.50 per share.

 

First South Africa Management

 

The Borrower incurred an expense of $222,000 for services provided by First
South Africa Management for provision of CFO services by Mr. Korb and for
bookkeeping services for the year ended December 31, 2015.

 

The Borrower incurred an expense of $180,000 for services provided by First
South Africa Management for provision of CFO services by Mr. Korb and $42,000
for bookkeeping services for the year ended December 31, 2016.

 

The Borrower incurred an expense of $180,000 for services provided by First
South Africa Management for provision of CFO services by Mr. Korb for the year
ended December 31, 2017 and $89,600 for bookkeeping services for the year ended
December 31, 2017. As of December 31, 2017, the Borrower owed First South Africa
Management $23,500.

 

***

 



 

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended.  A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

 

Schedule 7.21

 

OFAC Matters

 

None

 

***

  

 

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended.  A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

 

Schedule 7.23

 

Deposit and Disbursement Accounts

 

Set forth below is a list of all bank accounts of any Obligor (checking,
savings, money market or the like) in which any Obligor customarily maintains in
excess of $10,000.

 

Obligor  Type of Account  Name & Address of
Financial Institutions  Account Number  Icagen, Inc.  Commercial Checking  JP
Morgan Chase Bank
PO Box 659754
San Antonio, Texas
78265-9754
 
5950 Glades Road,
Boca Raton, FL 33431
   672002107  Icagen Corp  Commercial Checking  JP Morgan Chase Bank
PO Box 659754
San Antonio, Texas
78265-9754
 
5950 Glades Road,
Boca Raton, FL 33431
   793379772  Icagen-T, Inc.  Commercial Checking  JP Morgan Chase Bank
PO Box 659754
San Antonio, Texas
78265-9754
 
5950 Glades Road,
Boca Raton, FL 33431
   855068917  Icagen, Inc.  Business Advantage Checking  Bank of America, N.A.
PO Box 15284
Wilmington, DE 197850   229048442728 

 

***

 



 

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended.  A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

 

Schedule 7.24

 

Royalty and Payments

 

Asset Purchase Agreement and Collaboration Agreement dated as of June 26, 2015
between XRpro Sciences, Inc. (now known as Icagen, Inc.) and Icagen, Inc. (a
subsidiary of Pfizer, Inc.) (2) (Filed as an exhibit to the Current Report on
Form 8-K filed on July 2, 2015)

 

Master Service Agreement dated as of June 26, 2015 between XRPro Sciences (now
known as Icagen, Inc.) and Icagen, Inc. (a subsidiary of Pfizer, Inc.) (2)
(Filed as an exhibit to the Current Report on Form 8-K filed on July 2, 2015)

 

First and Second Amendment to Asset Purchase and Collaboration Agreement between
Icagen, Inc. (f/k/a Icagen, Inc.) and Pfizer Research (NC), Inc. (f/k/a Icagen,
Inc.) (Filed as an exhibit to the Current Report on Form 8-K filed July 19, 2016
and Quarterly Report on Form 10-Q filed August 16, 2017)

 

Research Development and Commercialization Agreement made May 1, 2018 by and
between Icagen, Inc. and Cystic Fibrosis Foundation and amendment No. 1 thereto

 

Research Collaboration and License Agreement made May 1, 2018 between Sanofi and
Icagen, Inc.

 

***

 



 

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended.  A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

 

Schedule 9.05

 

Existing Investments

 

None

 



 

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended.  A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

  

Schedule 9.10

 

Transactions with Affiliates

 

None

 

***

 



 

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended.  A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

  

Schedule 9.14

 

Permitted Sales and Leasebacks

 

None.

 

***

 



 

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended.  A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

 

Schedule 10.02

 

Contemplated Collaboration Agreement

 

[*****]

 

 

 